Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 1 of 181         PageID #: 1




 KEITH M. KIUCHI 2735
 American Savings Bank Tower
 1001 Bishop Street, Suite 985
 Honolulu, Hawaii 96813

 Telephone: (808) 533-2230
 Facsimile: (808) 533-4391
 E-Mail: kkiuchi106@cs.com

 Attorney for Plaintiff
 Gary Victor Dubin

 GARY VICTOR DUBIN
 Harbor Court Office Tower
 55 Merchant Street, Suite 3100
 Honolulu, Hawaii 96813

 Telephone: (808) 537-2300
 Facsimile: (808) 523-7733
 E-Mail: gdubin@dubinlaw.net

 Attorney for Client Plaintiffs

                   IN THE UNITED STATES DISTRICT COURT

                                  DISTRICT OF HAWAII

 GARY VICTOR DUBIN, doing      )            Case No. _____________________
 business as the Dubin Law Offices;
                               )
 individually and on behalf of all Hawaii
                               )                  (Partial Class Action)
 attorneys similarly situated, )
                               )            VERIFIED COMPLAINT FOR
           Attorney Plaintiff, )            DECLARATORY RELIEF AND FOR
                               )            ACTUAL AND PUNITIVE CIVIL
     and                       )            RIGHTS DAMAGES, DECLARING
                               )            THE HAWAII ATTORNEY
 CHRISTIE ADAMS; TORU AKEHI; )              DISCIPLINARY SYSTEM AS
 GWEN ALEJO-HERRING; GLORIA )
 ALMENDARES; JERIS YUKIO       )             (CAPTION CONTINUED ON NEXT PAGE)
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 2 of 181   PageID #: 2




 AMAZAKI; DEBRA ANAGARAN; )               PROMULGATED AND AS
 DIRK APAO; MARGARET APAO;    )           ENFORCED BY THE HAWAII
 JERRY BADUA; JULIA BADUA;    )           SUPREME COURT TO BE AN
 LIAO LUCY BAMBOO; MIA BAN; )             UNLAWFUL DELEGATION OR
 ROMAN BAPTISTE; CHARLES      )           JUDICIAL USURPATION OF
 BASS; LAURIE BASS; AGRIPINO  )           HAWAII STATE LEGISLATIVE
 PASCUA BONILLA; RUTH ROJAS )             POWER IN DIRECT VIOLATION OF
 BONILLA; SHERILYN MAY ROJAS )            THE HAWAII SEPARATION OF
 BONILLA; KANOA ROSS BRISTOL; )           POWERS CONSTITUTIONAL
 DONNA BROOKS; DAVID R.       )           MANDATE AND IN DIRECT
 BROWN; REYNALDO CABUDOL; )               VIOLATION OF THE FREE
 CHRISTY CARRICO; PHINEAS     )           SPEECH, EQUAL PROTECTION,
 CASADY; JOYCE CHANDLER;      )           AND DUE PROCESS FAIR
 WILLIAM CHANDLER; JENNIFER )             HEARING REQUIREMENTS OF
 CHAPMAN; LUIS C. CHAVEZ;     )           THE FIRST AND FOURTEENTH
 STEPHEN CHEIKES; MERVIN      )           AMENDMENTS TO THE UNITED
 HALFRED NAEA CHING; LUCIA    )           STATES CONSTITUTION;
 CHING; SUTAH CHIRAYUNON;     )           VERIFICATIONS; DEMAND FOR
 SEUNG CHOI; BRETT            )           TRIAL BY JURY; SUMMONS
 CHRISTIANSEN; AH MEI CHUN;   )
 HUGH JOHN COFLIN; JANET      )
 COFLIN; RUSSEL COLE; PAUL    )
 COLLINS; WATOSHNA LYNN       )
 COMPTON; GEORGE COSTA;       )
 GREGORY CLYDE SOUZA          )
 CRAVALHO; TONI NOELANI       )
 CRAVALHO; ROGER CUNDALL;     )
 ERIC LEE DAVIES; WILLIAM     )
 DAVIS; VANDETTA DAVIS;       )
 YUKIKO HAYASHI DAY; PAIGE DE )
 PONTE; FATIMA DUNCAN;        )
 CAROLINA CABUDOL EALA;       )
 EDWIN PAET EALA; DAVID       )
 WENDELL ELLIS; LORI LYNN     )
 ELLIS; JANICE ELLISON; SCOTT )
 ELLISON; NELIE BANIAGA       )
 ESCALANTE; NORBERTO RAMELB )
 ESCALANTE; ELENA FEDOROVA; )
 AKIKO FERGERSTROM; JUSTIN    )            (CAPTION CONTINUED ON NEXT PAGE)
 FERGERSTROM; JOHN J.         )
                                      2
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 3 of 181   PageID #: 3




 FREEPARTNER III; LISA MARIE    )
 FREEPARTNER; MICHAEL J.        )
 FUCHS; IRENE SAJOR GANO;       )
 ROYD ALLEN GANO; EDNA          )
 GANTT; PAUL GANTT; LEAH        )
 GILLESPIE; ROBERT GILLESPIE; )
 ELIZABETH GILLETTE; DAVID      )
 GOODWIN; MALIA GRACE;          )
 ANTONIO GRAFILO; NELIA         )
 GRAFILO; HOWARD GREENBERG; )
 KENNETH HAGMANN; MICHAEL )
 JON HAMMER; DARRYL HASHIDA; )
 SEAN HAYWORTH; NICOLE          )
 FLORES HOSAKA; TOD HOSAKA; )
 CHRISTIAN JENSEN; DAVID        )
 KAPLAN; DONALD KARLEEN;        )
 BEATA KARPUSIEWICZ;            )
 JAROSLAW KARPUSIEWICZ;         )
 YVONNE M. KEAHI; KEITH KIMI; )
 OTELIAH KIND; KORY KLEIN;      )
 MARY KNUDSEN; RALPH            )
 KNUDSEN; ELEANA U. KOAKOU; )
 LENORE LANNON; ROBERT          )
 LANNON; STEPHEN LAUDIG;        )
 MALLORY ASPILI LONGBOY;        )
 SHARI ARAKAWA LONGBOY;         )
 FRANK JAMES LYON; ERIC         )
 MADER; AMY KATHLEEN MAHER; )
 MICHAEL CHARLES MAHER;         )
 GWEN MARCANTONIO; MARK         )
 MARCANTONIO; ARMAND            )
 MARIBOHO; DARLA MARIBOHO; )
 JENNIFER MARTIN; MARYELLEN )
 MARKLEY; LAURA MARQUES;        )
 CHANELLE LEOLA MATTOS;         )
 JOSEPH KEAOULA MATTOS;         )
 WILLIAM MCTHEWSON; EMILOU )
 N.A. MIKAMI; RICKEY R. MIKAMI; )
 TROY MIZUKAMI; JONNAVEN JO )
                                          (CAPTION CONTINUED ON NEXT PAGE)
 MONALIM; MISTY MARIE           )
                                      3
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 4 of 181   PageID #: 4




 MONALIM; ROBERT-GAVIN            )
 MOORE; TERESA MOORE;             )
 THOMAS MORTON; TERRY LYNNE )
 OHARA MOSELEY; YVONNE            )
 NIELSEN; AILYN OUNYOUNG;         )
 SAMRIT OUNYOUNG; DAVID L.        )
 OWLES; LORI Y. OWLES; RAQUEL )
 PACHECO; JOHN PERREIRA; ROSE )
 PERREIRA; MICHAEL PIERCE;        )
 MARIO PORTILLO; EBONI            )
 PRENTICE; ROSARIO RAMOS;         )
 LURLINE RAPOZA; MERRILLYN )
 M.J.L. RAPOZA; JOHN RIDDEL, JR.; )
 JEANETTE ROSEHILL; MARCUS        )
 ROSEHILL; RAY J. RUDDY;          )
 MICHELE COLLEEN RUNDGREN; )
 TODD RUNDGREN; JO RUSSO;         )
 KELLY KALANIKAPULAHA’OLE )
 SAMPAIO; RICHARD MILIKONA )
 SAMPAIO, JR.; JOHN SAVAGE;       )
 RONALD SCHRANZ; JOHN             )
 SHIGEMURA; JASON SIEGFRIED; )
 MELEANA SMITH; JODY              )
 SOLBACH; ELIZABETH SPECTOR; )
 DANIEL JOSEPH SPENCE; ELAINE )
 DAMLOA SPENCE; EILEEN            )
 EVELYN STEPHENSON; CONNIE )
 SWIERSKI; DAVID SWIERSKI;        )
 BONNIE SWINK; JACK SWINK;        )
 EVELYN TAKENAKA; NADINE          )
 TAMAYOSE; REID TAMAYOSE;         )
 KARRI TESHIMA; CLOVER THEDE; )
 DYLAN THEDE; LANA M.             )
 TOLEAFOA; SAUMANI LOPI           )
 TOLEAFOA; BRUCE ROBERT           )
 TRAVIS; ELISE TRAVIS; DARREN )
 TSUCHIYA; LANCE TSUCHIYA;        )
 MALIA OLIVAS TSUCHIYA;           )
 ANTHONY TUCKER; GLADYS           )
                                          (CAPTION CONTINUED ON NEXT PAGE)
 TUPULUA; HEDY UDARBE;            )
                                      4
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 5 of 181        PageID #: 5




 RUSTICO UDARBE; VALERIE                     )
 UYEDA; EDWARD VALLEJO; JON                  )
 VAN CLEAVE, M.D.; PATRICK                   )
 VERHAGEN; STEPHEN WARD;                     )
 DONOVAN WEBB; VALERIE                       )
 WOODS; LERMA YAMASHITA;                     )
 JACK YOUNG; and NANCY PATSY                 )
 YOUNG; individually and on behalf of        )
 all clients of Hawaii attorneys similarly   )
 situated,                                   )
                                             )
               Client Plaintiffs,            )
                                             )
       vs.                                   )
                                             )
 THE SUPREME COURT OF THE                    )
 STATE OF HAWAII, in its legislative         )
 rule-making capacity and in its judicial    )
 capacity; THE HONORABLE MARK                )
 E. RECKTENWALD, in his official             )
 capacity while serving as Chief Justice     )
 of the Supreme Court of the State of        )
 Hawaii; THE HONORABLE PAULA                 )
 A. NAKAYAMA, in her official                )
 capacity while serving as Associate         )
 Justice of the Supreme Court of the         )
 State of Hawaii; THE HONORABLE              )
 SABRINA S. MCKENNA, in her                  )
 official capacity while serving as          )
 Associate Justice of the Supreme Court      )
 of the State of Hawaii; THE                 )
 HONORABLE MICHAEL D.                        )
 WILSON, in his official capacity while      )
 serving as Associate Justice of the         )
 Supreme Court of the State of Hawaii;       )
 and THE HONORABLE KATHERINE                 )
 S. LEONARD, in her official capacity        )
 while serving as appointed substitute       )
 Associate Justice of the Supreme Court      )
                                                 (CAPTION CONTINUED ON NEXT PAGE)
 of the State of Hawaii,                     )
                                             5
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 6 of 181    PageID #: 6




                                         )
               State Defendants,         )
                                         )
        and                              )
                                         )
 THE OFFICE OF DISCIPLINARY              )
 COUNSEL OF THE HAWAII                   )
 SUPREME COURT, in its individual )
 capacity as a non-agency Special        )
 Master; THE DISCIPLINARY BOARD )
 OF THE HAWAII SUPREME COURT, )
 in its individual capacity as a non-    )
 agency Special Master; THE              )
 LAWYERS’ FUND FOR CLIENT                )
 PROTECTION OF THE HAWAII                )
 SUPREME COURT, in its individual )
 capacity as a non-agency Special        )
 Master; BRADLEY R. TAMM in his )
 individual capacity while serving under )
 color of law as both the Chief          )
 Disciplinary Counsel of the Office of )
 Disciplinary Counsel of the Hawaii      )
 Supreme Court and the Fund              )
 Administrator of the Lawyers’ Fund for )
 Client Protection of the Hawaii Supreme )
 Court; CLIFFORD L. NAKEA in his )
 individual capacity while serving under )
 color of law as Chairperson of the      )
 Disciplinary Board of the Hawaii        )
 Supreme Court; ROY F. HUGHES in )
 his individual capacity while serving   )
 under color of law as a Hearing Officer )
 of the Disciplinary Board of the Hawaii )
 Supreme Court; CHARLENE M.              )
 NORRIS in her individual capacity       )
 while serving under color of law as     )
 Senior Disciplinary Counsel of the      )
 Office of Disciplinary Counsel of the )
 Hawaii Supreme Court; and ANDREA )
                                             (CAPTION CONTINUED ON NEXT PAGE)
 R. SINK, in her individual capacity     )
                                         6
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 7 of 181   PageID #: 7




 while serving under color of law as an
                                   )
 Investigator of the Office of     )
 Disciplinary Counsel of the Hawaii)
 Supreme Court,                    )
                                   )
           Civil Rights Defendants )
 ________________________________ )


    VERIFIED COMPLAINT FOR DECLARATORY RELIEF AND FOR
 ACTUAL AND PUNITIVE CIVIL RIGHTS DAMAGES, DECLARING THE
   HAWAII ATTORNEY DISCIPLINARY SYSTEM AS PROMULGATED
  AND AS ENFORCED BY THE HAWAII SUPREME COURT TO BE AN
  UNLAWFUL DELEGATION OR JUDICIAL USURPATION OF HAWAII
    STATE LEGISLATIVE POWER IN DIRECT VIOLATION OF THE
  HAWAII SEPARATION OF POWERS CONSTITUTIONAL MANDATE
     AND IN DIRECT VIOLATION OF THE FREE SPEECH, EQUAL
 PROTECTION, AND DUE PROCESS FAIR HEARING REQUIREMENTS
  OF THE FIRST AND FOURTEENTH AMENDMENTS TO THE UNITED
                    STATES CONSTITUTION


                             TABLE OF CONTENTS

       Introduction……………………………………………………………………..10

       A. Jurisdiction and Venue…………………………………....................11

          Federal Jurisdiction…………………………………………………...11
          District Venue…………………………………………………………11

       B. Identification of the Parties…………………… ……………………12

          Attorney Plaintiff……………………………………………………....12
          Client Plaintiffs………………………………………………………..13
          State Defendants………………………………………………………14
          Civil Rights Defendants……………………………………………….16




                                          7
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 8 of 181    PageID #: 8




       C. Unequal Disciplinary Structures…………………………………...19

          Disciplinary Agencies Created by Hawaii State Legislature………...19
          Disciplinary Nonagencies Created by Hawaii Supreme Court……....23

       D. Dubin’s Pre-Disbarment Law Practice……………………………31

          Dubin Started First Hawaii Successful Foreclosure Defense……….31
          Dubin’s Unmatched Appellate Case Record………………………...32
          Dubin’s National Radio Talk Show………………………………….38
          Dubin’s Overwhelmingly Earned Public Support…………………...43

       E. Foreclosure Defense Attorneys Targeted…………………………71

          The Challenges of Mortgage Securitization…………………………71
          The ODC’s Irresponsible Targeting of Dubin………………………75

       F. All Allegations Against Dubin Proven False……………………...82

          First: The ODC Two-Prior-Discipline Claim Proven False………..82
          Second: The DCCA False Certification Claim Proven False…… …86
          Third: The Kern False Accounting Claim Proven False……………96
          Fourth: The Kern Noncooperation Claim Proven False……………99
          Fifth: The Andia Misappropriation Claim Proven False…………..109
          Sixth: The Andia Nondisclosure Claim Proven False………………132
          Seventh: The Andia Overcharging Claim Proven False……………133
          Eighth: The Andia Excessive Billing Rate Claim Proven False…...136

       G. Dubin’s Clients Damaged Post-Disbarment…………………….137

       H. Claims for Relief…………………………………………………..150

          Count One: Individual/Class Action for Declaratory Judgment
          by Attorney Dubin Against all State Defendants for Their
          Unconstitutional Exercise of Legislative Authority………………..150

          Count Two: Individual/Class Action for Declaratory Judgment
          by Client Plaintiffs Against all State Defendants for Their
          Unconstitutional Exercise of Legislative Authority………………..153

                                       8
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 9 of 181   PageID #: 9




          Count Three: Individual/Class Action for Declaratory Judgment
          by Attorney Dubin Against all State Defendants for Their
          Unconstitutional Violation of Equal Protection…………………..156

          Count Four: Individual/Class Action for Declaratory Judgment
          by Client Plaintiffs Against all State Defendants for Their
          Unconstitutional Violation of Equal Protection…………………. 160

          Count Five: Individual/Class Action for Declaratory Judgment
          by Attorney Dubin Against all State Defendants for Their
          Unconstitutional Violation of Due Process……………………….163

          Count Six: Individual/Class Action for Declaratory Judgment
          by Client Plaintiffs Against all State Defendants for Their
          Unconstitutional Violation of Due Process……………………….166

          Count Seven: Individual/Class Action for Actual and Punitive
          Damages by Attorney Dubin Against all Civil Rights Defendants
          for Their Unconstitutional Violation of Due Process……………..169

          Count Eight: Individual/Class Action for Actual and Punitive
          Damages by Client Plaintiffs Against all Civil Rights Defendants
          for Their Unconstitutional Violation of Due Process……………..171

          Count Nine: Individual Action for Actual and Punitive Damages
          by Attorney Dubin Against all Civil Rights Defendants for
          Their Unconstitutional Violation of Freedom of Speech………….174

       I. Prayer for Relief…………………………………………………..176

          Verification by Gary Victor Dubin……………………………….179

          Verification by John D. Waihee III……………………………...180

          Demand for Trial by Jury………………………………………... --

          Summons………………………………………………………….. --




                                      9
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 10 of 181          PageID #: 10




                                        Introduction

        COME NOW each and all the above-identified Plaintiffs, Attorney GARY

  VICTOR DUBIN (“Dubin”) and nearly 200 of his Clients as Plaintiffs (“Clients”),

  and hereby allege and aver the following claims as stated herein against each and all

  of the above-identified Defendants listed below:

        a.   THE SUPREME COURT OF THE STATE OF HAWAII (“Hawaii

  Supreme     Court”),     THE     HONORABLE           MARK   E.   RECKTENWALD

  (“Recktenwald”), THE HONORABLE PAULA A. NAKAYAMA (“Nakayama”),

  THE     HONORABLE           SABRINA          S.   MCKENNA     (“McKenna”);      THE

  HONORABLE MICHAEL D. WILSON (“Wilson”), and THE HONORABLE

  KATHRINE S. LEONARD (“Leonard”) (collectively “State Defendants”), each and

  all sued in their official capacities, and

        b. THE OFFICE OF DISCIPLINARY COUNSEL (“ODC”), THE

  DISCIPLINARY BOARD OF THE HAWAII SUPREME COURT (“Board”), THE

  LAWYERS FUND FOR CLIENT PROTECTION (“Fund”), BRADLEY R. TAMM

  (“Tamm”), THE HONORABLE CLIFFORD L. NAKEA (RET.) (“Nakea”), ROY

  F. HUGHES (“Hughes”), CHARLENE M. NORRIS (“Norris”), and ANDREA R.

  SINK (“Sink”) (collectively “Civil Rights Defendants”), each and all sued in their

  individual capacities.




                                               10
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 11 of 181              PageID #: 11




                            A. JURISDICTION AND VENUE

                                   Federal Jurisdiction

        1. This lawsuit is brought directly pursuant to the free speech, life, liberty, and

  property protections against discrimination and abuse by State action prohibited by

  the Constitution of the United States of America, enforceable under the Supremacy

  Clause set forth in Article VI, and this District Court’s statutory, supplemental, and

  ancillary jurisdiction.

        2. This lawsuit seeks redress specifically for violations of the civil right to free

  speech and to a fair trial as protected by the Federal Freedom of Speech, Equal

  Protection and Due Process Guaranties of the First and Fourteenth Amendments,

  and as implemented by civil rights legislation enacted by the United States Congress

  and as interpreted by the decisions of the United States Supreme Court.

        3. This lawsuit also seeks to enforce the Obligation of Contracts pursuant to

  the Contract Clause of Article I, Section 10 of the Constitution of the United States

  of America, and actual and punitive damages.

                                      District Venue

        4. Venue in this District is proper as prescribed by 28 U.S.C. Section 1391, as

  all of the acts and violations and harm complained of herein occurred, and are

  continuing to occur, and are threatened to continue to occur, in and throughout the




                                             11
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 12 of 181             PageID #: 12




  State of Hawaii against Dubin and his Clients and against all Members of the Hawaii

  State Bar and their clients unless redressed.

                     B. IDENTIFICATION OF THE PARTIES

                                    Attorney Plaintiff

        5. Dubin, age 82, a resident of the City and County of Honolulu at all times

  referenced herein, graduated summa cum laude with an A.B. degree in 1960 from

  the University of Southern California, earning his J.D. degree cum laude from New

  York University School of Law as a Root-Tilden Scholar in 1963.

        6. Dubin fulfilled all the educational and character requirements of the State

  of Hawaii and studied for and passed the Hawaii State Bar Examination and became

  a Member of the Hawaii State Bar in 1982, and remains to this day a Member in

  Good Standing of the California State Bar since 1964, and remains to this day a

  Member in Good Standing of the Bar of the Ninth Circuit Court of Appeals since

  1964, and remains to this day a Member in Good Standing of the Bar of the United

  States Supreme Court since 1976, and has never been found to have violated any

  ethical duty to a client or to anyone else in any of those jurisdictions, except for the

  recent Hawaii disciplinary events described and challenged hereinbelow.

        7. Dubin’s heretofore unblemished ethical record has extended to his early

  law teaching career at Stanford, Berkeley, Denver, Harvard, USC, UCLA, Texas,

  and at the RAND Corporation, and found to be of good character being admitted pro


                                            12
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 13 of 181            PageID #: 13




  hac vice in state and federal courts in Arizona, Indiana, Nevada, New Jersey, New

  York, Oregon, Tennessee, and Washington State, again without ever being

  disciplined for any ethical violation involving a client or anyone else in any of those

  other venues at any of those times either.

        8. Dubin’s diverse legal career has also included employment with the law

  firm of Covington and Burling in Washington, D.C., his assisting U. S. Supreme

  Court Associate Justice William O. Douglas, his heading a nationwide Criminal

  Justice Courts Task Force appointed to that position by President Lyndon B. Johnson

  developing National Standards and Goals, his arguing before the International Court

  of Arbitration in the Hague, and as a national radio talk show host for eight years

  featuring foreclosure defense issues -- again without ever having been disciplined in

  any of those other venues for any ethical violation involving a client or anyone else..

                                    Client Plaintiffs

        9. Not only has Dubin as alleged below been unfairly harmed by the acts and

  conduct complained of herein, but his clients have also been similarly grievously

  harmed as also explained below, having their cases and their legal rights and their

  lives disrupted and their investment in Dubin’s legal services threatened and/or lost

  by the unconstitutional and abusive manner in which he has been treated.

        10. And as a result, hundreds of Dubin’s clients, above-named, having

  standing as victims also to complain, have therefore volunteered to join him in this


                                            13
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 14 of 181           PageID #: 14




  lawsuit collectively and individually as Client Plaintiffs, being separately denied

  unfairly and prejudicially his continuing and/or his future legal services in state

  courts in Hawaii and his legal advice, as well as subjecting Dubin to pending

  reciprocal discipline in other jurisdictions.

        11. The present captioned list of Dubin’s Clients hereinabove represents

  approximately one-half of his clients having already directly experienced said

  disruption and loss, and it is expected that more will seek leave to join this lawsuit

  on behalf of Dubin and on behalf of themselves once the harmful acts and conduct

  challenged below become also known to and experienced by them as well.

                                    State Defendants

        12. The Hawaii Supreme Court is the highest court in the State of Hawaii.

  Recktenwald, Nakayama, McKenna, and Wilson have been Members of the Hawaii

  Supreme Court at all material times hereto, and Leonard, appointed by reason of a

  2020 vacancy on said Court, has served with them at all times material hereto as

  described below, and continues to serve with them, specially to decide Dubin’s

  disciplinary case and after disbarment proceedings as described below.

        13. The State of Hawaii is the 50th State to join the Union and therefore the

  least experienced with the licensing and regulation of occupations and professions,

  including that of attorneys.




                                             14
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 15 of 181           PageID #: 15




        14. The Hawaii State Constitution within its Article VI which establishes the

  Hawaii Judiciary makes no direct mention of the Hawaii Supreme Court having

  occupational licensing powers, nor disciplinary licensing jurisdiction, nor revocation

  authority over the legal profession outside of its courtrooms or any other professions

  or occupations in the State of Hawaii, leaving processional and occupational

  licensing exclusively to the Hawaii State Executive to regulate through the creation

  of administrative agencies pursuant to Article V, Section 6 of the State Hawaii

  Constitution, upon their origination and enactment into law by the State Legislature.

        15. The existence of the ODC, the existence of the Board, and the existence

  of the Fund are not prescribed nor mentioned within the Hawaii State Constitution

  nor listed in any enactment of the Hawaii State Legislature in Hawaii State Statutes,

  and when their standing and capacity has been challenged, they have been self-

  servingly described instead by the Hawaii Supreme Court in various of its attorney

  disciplinary related Orders as its own “creatures” akin to “special masters,” that

  Court denying that they have any capacity whatsoever even as state “agencies.”

        16. The role of the ODC is advertised to the general public as the disciplinary

  investigative arm of the Hawaii Supreme Court, the role of the Board is advertised

  to the general public as the disciplinary recommending arm of the Hawaii Supreme

  Court, claiming its “mission is to maintain the integrity of the legal profession and

  protect the public from professional misconduct by attorneys,” and the Fund is


                                           15
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 16 of 181           PageID #: 16




  advertised to the general public as the compensatory restitution arm of the Hawaii

  Supreme Court when client monies are found to have been misappropriated by

  Hawaii attorneys and lost, which “creatures” are funded by Hawaii State Annual Bar

  dues in an amount set by the Hawaii Supreme Court without appropriation or

  funding by the Hawaii State Legislature.

        17. The staff of the ODC, including Tamm, Norris, and Sink, and the Members

  of the Board, including Nakea, and its Board Hearing Officers, including Hughes,

  and the staff and Trustees of the Fund, including Tamm, are all exclusively subject

  to appointment, retention, and removal by the Hawaii Supreme Court, with all three

  sharing in material part the same staff, the same secretary, the same offices, with

  their employees bearing duplicitous and officially commingled job titles.

                               Civil Rights Defendants

        18. Three of the “Civil Rights Defendants,” the ODC, the Board, and the Fund,

  have no recognized legal capacity, with all of their members, including their staff,

  liable for damages caused knowingly individually and as a group for federal civil

  rights violations waged as described below under color of state law, and are not

  funded by the State but by the compulsory dues collected annually from Hawaii

  attorneys.

        19. Tamm, sued in his individual capacity, is a Hawaii attorney who was

  appointed to head the ODC staff during Dubin’s disciplinary proceedings described


                                             16
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 17 of 181           PageID #: 17




  below, while also heading the Fund at the same time, and who was disqualified on

  ethical grounds by Order of the Hawaii Supreme Court at the start of its

  consideration of Dubin’s disbarment, who nevertheless continued to participate in

  ex parte direct and/or indirect communications and hidden discussions with Nakea

  and others, and in unethical, false briefing(s) with and while serving the Hawaii

  Supreme Court in both capacities as described below.

        20. Nakea, sued in his individual capacity, is a retired Hawaii Fifth Circuit

  Court Judge and presently an inactive Hawaii attorney, volunteering to be an unpaid

  Chairperson of the Board, presiding over Dubin’s disciplinary proceedings

  described below, who knew that a vocal member of the Board, an unpaid volunteer

  practicing attorney, had a conflict of interest, yet nevertheless actively hid that

  information from the other Members of the Board and from Dubin while that

  Member participated in the Board’s disciplinary deliberations with that disqualified

  Member’s active participation.

        21. Hughes, sued in his individual capacity, is a practicing Hawaii attorney

  volunteering to be an unpaid Hearing Officer, appointed nonrandomly by the Board

  Chairperson, Nakea, from a list derived from ODC’s solicitations and

  recommendations, to preside over all of Dubin’s disciplinary hearings identified and

  described below, who nevertheless had a conflict of interest opposed to Dubin

  requiring disclosure and his recusal, being and still being an opposing party of Dubin


                                           17
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 18 of 181           PageID #: 18




  in appellate and trial proceedings. However, Hughes failed to decline the

  appointment or to disclose that conflict of interest to the Board Chairperson upon his

  appointment as Dubin’s Hearing Officer, whose conflict of interest was objected to

  by Dubin to Hughes and to the Board, yet ignored by Hughes, Nakea, and the Board.

        22. Norris, sued in her individual capacity, is a practicing Hawaii attorney

  who was appointed to be an ODC Special Assistant Disciplinary Counsel (and then

  promoted after the unethical conduct described below to be a Senior Disciplinary

  Counsel), initially hired for the express purpose of representing the Board in

  prosecuting the Board’s disciplinary recommendation of disbarring Dubin before the

  Hawaii Supreme Court, and who also drafted the Board’s disbarment charges filed

  against Dubin with the Hawaii Supreme Court, although she had a conflict of interest

  having earlier represented Dubin, as a result of which the Hawaii Supreme Court

  ordered her and the entire ODC staff, including Tamm, disqualified on ethical

  grounds from any participation in Dubin’s disbarment proceedings before it and any

  such discipline matters involving Dubin, yet nevertheless said Court left standing

  her drafted charges against Dubin before it.

        23. Sink, sued in her individual capacity, is a self-described “paralegal” who

  was hired as an investigator by the ODC and who was nonrandomly assigned to all

  of Dubin’s disciplinary cases described below while she personally had a conflict of

  interest involving her divorced husband, yet despite Dubin’s objection submitted to


                                           18
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 19 of 181             PageID #: 19




  her and to Nakea in writing requesting that Dubin’s matters therefore be transferred

  to another ODC investigator of which there were several at that early time without

  any known conflicts of interest, Dubin’s objection was simply ignored, neither

  investigated nor acted upon, and instead Sink remained exclusively assigned to

  Dubin, even taking away for herself to investigate a few matters otherwise initially

  assigned to other investigators after Dubin complained about her conflict of interest.

        24. In committing each or all of the acts and omissions described below,

  Tamm, Nakea, Hughes, Norris, and Sink each singularly harmed Dubin and his

  Clients under color of state law in violation of Hawaii’s applicable Rules of

  Professional Conduct and Hawaii’s Revised Code of Judicial Conduct and Hawaii’s

  Supreme Court Rules, and Hawaii’s Rules of the Disciplinary Board of the Hawaii

  Supreme Court, as identified below, committing said unethical and other wrongful

  acts proscribed within one or more or all of those Rules promulgated by the Hawaii

  Supreme Court.

                  D. UNEQUAL DISCIPLINARY STRUCTURES

              Disciplinary Agencies Created by Hawaii State Legislature

        25. Every State today regulates, by licensing requirements, various

  occupational and professional practitioners in its jurisdiction, as do many of its cities

  and counties, pursuant to their undeniable police power to protect the general

  welfare, on behalf of its citizens and its residents.


                                             19
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 20 of 181           PageID #: 20




        26. The Hawaii State Legislature in Title 25 of its Revised Statutes entitled

  “Professions and Occupations,” for example, pursuant to its “Uniform Professional

  and Vocational Licensing Act” provides for the granting and the revocation of

  licenses in specific detail for professions and occupations in the State of Hawaii,

  ranging from barbers to physicians or others, entrusting delegated subsidiary rule-

  making authority to specialized licensing boards and commissions under various

  administrative controls.

        27. Included therein, specifically named for example, are acupuncture

  practitioners, athletic trainers, alarm businesses, motor vehicle businesses,

  barbering, beauty culture, boxing contests, mixed martial arts contests, cable

  television systems, telecommunications, cemeteries and funeral homes, chiropractic,

  collection agencies, contractors, debt adjusting, unaccredited degree granting

  institutions, dental hygienists, dentistry, dietitians, dental service organizations,

  electricians, plumbers, electrologists, elevator mechanics, escrow depositories,

  hearing aid dealers and fitters, health care professionals, marriage and family

  therapists, genetic counselors, massage, medicine and surgery, mental health

  counselors, mortgage brokers and solicitors, real estate and collection agencies,

  mortgage servicers, naturopathic medical practitioners, notaries public, nurses, nurse

  aids, nursing homes, opticians, pest control operators, pharmacists and pharmacies,

  physical therapists, port pilots, private investigators and guards, podiatrists,


                                           20
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 21 of 181             PageID #: 21




  engineers, architects, surveyors, landscape architects, psychologists, public

  accountants, radiologists, real estate appraisers, real estate brokers and salespersons,

  social workers, speech pathologists and audiologists, travel agencies, activity

  providers, undertakers, embalmers, funeral directors, and veterinarians.

        28. This exclusively delegated licensing authority is derived from Article V,

  Section 6, of the Hawaii State Constitution mandating that “all executive and

  administrative offices, departments and instrumentalities of the state government

  and their respective powers and duties shall be allocated by law among and within

  not more than twenty principal departments in such a manner as to group the same

  according to common purposes and related functions.”

        29. The Hawaii State Legislature, pursuant to its exclusive constitutional

  licensing authority, in Section 9 of Chapter 26 of the Hawaii Revised Statutes created

  the Department of Commerce and Consumer Affairs (“DCCA”), establishing a

  structure “to supervise the conduct of . . . professions,” governing professional and

  occupational licensing including revocation, “to protect the interests of consumers,”

  inter alia, consisting of investigative and enforcement officers, hearing officers,

  voluntary specialized advisory committees, and disciplinary boards.

        30. The Hawaii State Legislature, pursuant to its exclusive constitutional

  licensing authority, in Chapter 91 of the Hawaii Revised Statutes enacted an

  Administrative Procedures Act establishing Rules governing the conduct, inter alia,


                                            21
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 22 of 181          PageID #: 22




  of professional disciplinary proceedings embodying due process and other

  constitutional safeguards protecting the rights of professionals facing DCCA

  sanctions including license revocation.

        31. Those Administrative Rules provide numerous due process protections,

  specifically for those facing professional and occupational license revocation,

  including the following thirteen safeguards:

        a. the DCCA requires that every complaint be sworn to, subject to criminal

  penalty;

        b. the DCCA’s delegated licensing revocation standards for hearing notice

  purposes are required to be clear and unambiguous;

        c. the DCCA must represent the general public, not the complainants who

  must certify all of their allegations under oath;

        d. each grievance received if facially accepted must be separately investigated

  and separately tried;

        e. licensing sanctions if sought by the DCCA must be identified in each

  discipline petition for hearing notice purposes;

        f. the DCCA investigators and hearing officers must be full time DCCA

  employees, and professionally trained;

        g. all DCCA investigators, hearing officers, and boards must be free of any

  conflicts of interest with those investigated and with those tried;


                                            22
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 23 of 181             PageID #: 23




        h. any ex parte contacts between and among DCCA investigators, hearing

  officers, boards, and reviewing DCCA officials are prohibited in theory and practice;

        i. licensees must be allowed at hearings to present evidence, call witnesses,

  and cross-exam witnesses;

        j. clear, convincing, trustworthy, transparent, and published findings are

  required to be appointed by the DCCA;

        k. specialized, specially appointed advisory and mediational peer groups for

  each case are required by the DCCA;

        l. DCCA disciplinary proceedings must be kept strictly confidential unless and

  until a license is revoked;

        m. nondiscretionary, separate and independent appellate review of DCCA

  actions is preserved in both Hawaii Circuit Courts and in the Hawaii Intermediate

  Court of Appeals for each case, a dual level merits review.

        Attorney Disciplinary Nonagencies Created by Hawaii Supreme Court

        32. Pursuant to the express mandatory provisions of the Hawaii State

  Constitution, Article III, Section 1, all State legislative power “shall” be exclusively

  vested in the Hawaii State Legislature.

        33. The Hawaii State Legislature in turn, in the exercise of its exclusive rule

  making authority over the licensing and disciplining including license revocation of

  occupations and professions in the State of Hawaii, supra, by state statute has


                                            23
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 24 of 181             PageID #: 24




  delegated that responsibility exclusively to the DCCA, which administrative

  regulatory statutes however are silent with respect to the regulation of the legal

  profession in the State of Hawaii, while covering the licensing and disciplining of

  physicians, for instance, but not Members of the mandatory Hawaii State Bar.

        34. Article VI, Section 7 of the Hawaii State Constitution does expressly grant

  the Hawaii Supreme Court the power to promulgate rules and regulations for all

  courts “relating to process, practice, procedure and appeals,” but that authority is

  expressly restricted in the same sentence of the Hawaii State Constitution to “in all

  civil and criminal cases” and thus only in Hawaii courts.

        35. And while of course no one questions the authority of the Hawaii Supreme

  Court or any state supreme court to regulate practice and procedures within state

  courts, or for that matter any state agency having that right regarding its practice and

  procedures, that authority does not include authority over the entire legal profession

  unless provided for in state constitutions or delegated by legislative enactments, as

  most Members of the Hawaii Bar perform legal services in the State totally outside

  of court as counselors and draftspersons and not as court litigators.

        36. The Hawaii State Legislature both before and after Statehood pursuant to,

  for example, Section 602-11 of the Hawaii Revised Statutes, expressly cautiously

  recognizes that that limited rule making authority of the Hawaii Supreme Court was

  restricted to regulating the functioning within state courts, limited to procedural


                                            24
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 25 of 181                PageID #: 25




  administration, not substantive rights, such as the right to counsel of one’s choice:

  “Such rules shall not abridge, enlarge, or modify the substantive rights of any

  litigant, nor the jurisdiction of any of the courts, nor affect any statute of limitations.”

        37. The Hawaii Supreme Court following Statehood nevertheless began to

  promulgate rules on its own without legislative authority and approval, regulating

  the entire Hawaii legal profession, including licensing and disciplining of attorneys

  for conduct in and outside of court, with apparently no Member of the State

  Legislature aware of such overreaching or its Members feeling relatively powerless

  to object despite the Hawaii Supreme Court’s usurpation of its State Constitutional

  authority.

        38. The Hawaii Supreme Court, in announcing such broad substantive rule

  making powers, usurped legislative authority and overrode the provisions of the

  Hawaii State Constitution by claiming self-servingly for the first time that it has “the

  ultimate authority . . . to oversee and control the privilege of the practice of law in

  this state,” quoting from its self-announced Rule 1.1 of the Rules of the Hawaii

  Supreme Court, entitled “Authority of Hawaii Supreme Court,” often referred to as

  the “inherent power” doctrine, some sort of self-proclaimed autocratic divine right.

        39. Yet American history and practice shows that state supreme courts have

  never had such exclusive “inherent” or “ultimate” authority over the legal profession

  in the United States, which has instead, even to this day, been disputed by, if not


                                              25
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 26 of 181            PageID #: 26




  shared with, state legislatures, state bar associations, the American Bar Association,

  law schools, and even the general public itself claiming the right to hire whoever it

  wants to, to advocate its rights in court.

        40. In colonial times there was no formal licensing or disciplining of attorneys,

  looked upon more like tradesmen, merchants and businessmen, with no formal legal

  training, controlled merely by reputation and performance in a free marketplace, and

  the constitutional rule making provisions similar to that found in the Hawaii State

  Constitution, supra, were interpreted according to historians as limited to rules

  regulating the “practice” of courts as regards forms, the operation and effect of

  processes, and the mode and time of proceedings.

        41. By the middle of the 19th century there were over 100 law schools in the

  United States who began to acquire a prominent role in attorney licensing, which led

  to the establishment of educational licensing standards eventually controlling

  admission to the legal profession throughout the United States.

        42. Local bar associations before 1870 were mostly social groups, when in

  1870 the Association of the Bar of the City of New York also emerged to advocate

  for attorney regulation, and over 1,100 bar associations were created by 1930, called

  upon to organize, discipline, and professionalize lawyers, controlling licensing by

  overseeing requirements regarding academic curriculum, library facilities and




                                               26
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 27 of 181             PageID #: 27




  availability of full time faculty, while at the same time protecting lawyers from being

  falsely criticized.

        43. In all of American history there has never been any ultimate or inherent

  authority of state supreme courts to control and to regulate the legal profession, but

  only relatively recently has there been a competitive effort by bar associations, law

  schools, state legislatures, state supreme courts, and the general public to exclusively

  or to jointly do so.

        44. The licensing and disciplinary models in use today vary from state to state,

  from the enactment and control by state legislatures such as in California, to the

  other, Hawaii extreme, the complete judicial regulation of the legal profession by

  the Supreme Court in the State of Hawaii pursuant to its self-described, mistaken

  “inherent authority,” See, In re Trask, 46 Haw. 404, 415, 380 P.2d 751, 758 (1963)

  (“the primary power in that respect rests with the court and not the legislature”).

        45. In doing so, the Hawaii Supreme Court has established, through its own

  rule making, a licensing and disciplinary scheme for attorneys that on the surface

  closely mirrors that of the DCCA, supra, promulgating professional rules and

  creating a prosecutorial ODC, a peer review oversight Board, and as a final step a

  process of judicial review exclusively however by itself, giving the appearance of

  fairness, impartiality, and adherence to mandatory due process protections.




                                            27
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 28 of 181               PageID #: 28




        46. While ultimately it is less important who controls an attorney regulatory

  scheme than how fair and impartial it is, not only is Hawaii’s two separate yet

  supposed equal systems for licensing and disciplining attorneys, versus licensing and

  disciplining other professionals such as physicians, neither explained nor attempted

  anywhere to be justified, but in practice treats attorneys prejudicially differently in

  violation of an attorney’s fundamental constitutional rights, when compared, for

  example, to the thirteen separate disciplinary standards, supra, controlling DCCA

  revocation proceedings below:

        a. the ODC does not require complaints against attorneys to be signed under

  oath and even accepts anonymous complaints;

        b. the ODC’s licensing revocation standards are vague and ambiguous and

  admittedly even often contradictory;

        c. the ODC’s partisan mindset is that it represents complainants as its clients,

  and not the general public;

        d. the ODC lumps several complaints from different complainants together for

  investigation and for trial at one and the same time merely for its own convenience.;

        e. the ODC prejudicially hides many of its intended, harsher, recommended

  sanctions by not specifically including them in its petitions for discipline;

        f. the ODC’s employees have high turnover rates and are additionally

  untrained, as are its ad hoc hearing officers, which prejudices targeted attorneys;


                                            28
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 29 of 181         PageID #: 29




        g. the ODC and the Board allow investigators and hearing officers to have

  conflicts of interest despite Hawaii Supreme Court and Board Rules to the contrary;

        h. the ODC, the Board, and the Hawaii Supreme Court allow ex parte

  communications to take place between and among them despite contrary Rules;

        i. the ODC and the Board deny targeted attorneys their right to call witnesses

  and their cross-examination rights;

        j. the ODC, the Board, and the Hawaii Supreme Court ignore requirements for

  trustworthy, unadopted findings;

        k. the ODC and the Board do not provide specialized peer group mediation

  and oversight or advisory boards;

        l. the ODC, the Board, and the Hawaii Supreme Court treat petition

  confidentiality as discretionary;

        m. there is no nondiscretionary appellate review of original disbarment orders

  entered by the Hawaii Supreme Court, denying targeted attorneys review rights

  provided to every other profession and every occupation in the State of Hawaii

  whose license is terminated, or who receives any discipline whatsoever.

        47. The separate, unequal nature of the two disciplinary structures becomes

  evident when comparing the differences in chart form as follows, which differences

  open the door to widespread abuses by the ODC and the Board, all of which occurred




                                          29
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 30 of 181                    PageID #: 30




  in Dubin’s disciplinary case, illustrating the scope and the seriousness of the

  constitutional challenges set forth in this lawsuit.

         Practice and Procedure              DCCA Policies               ODC/Board Policies
         Governing Handling of        Governing Non-Attorney             Governing Attorney
         Disciplinary Complaints       Disciplinary Complaints         Disciplinary Complaints
                                     YES. Certification under        NO. Every complaint is
    a       Complainant Oath         oath is mandatory or a          docketed and no oath as to
                                     complaint is not accepted.      truthfulness is required.
                                     YES. The legislature enacts     NO. There are no clear
    b        Clear Standards         clear standards and the         standards. HRPC are often
                                     DCCA supplements them.          contradictory and unclear.
                                     YES. The DCCA stresses          NO. ODC investigators
    c     Public Seen as Client      that its client is the public   take complainant’s side of
                                     and not the complainant.        case rehearsing them.
                                     YES. DCCA tries each            NO. Unrelated cases are
    d       Separate Hearings        complaint on its own merits     tried together, cross-
                                     without mixing of evidence.     contaminating the evidence.
                                     YES. DCCA sets forth the        NO. Only minimum
    e    Sanctions in the Petition   exact, maximum discipline       sanctions are disclosed in
                                     sought in each case.            petitions for discipline.
                                     YES. DCCA employs full          NO. High turnover of ODC
    f      Full Time Training        time professional staff,        staff and untrained hearing
                                     periodically trained.           officers ad hoc volunteers.
                                     YES. DCCA has strict anti-      NO. Despite anti-conflict of
    g    No Conflicts of Interest    conflict of interest rules      interest rules, they are not
                                     which are strictly enforced.    adhered to by ODC, Board.
                                     YES. Ex parte contacts          NO. In practice ex parte
    h     No Ex Parte Contacts       prohibited among staff,         contacts are encouraged
                                     Board, hearing officer, etc.    among staff, Board, Court.
                                     YES. Full evidentiary rights    NO. Hearing officers in
    i       Evidentiary Rights       are respected, to call and to   practice allowed to restrict
                                     cross-examine all witnesses.    evidence in sole discretion.
                                     YES. DCCA requires              NO. Hearing officers,
     j      Complete Findings        complete findings of fact       Board may adopt verbatim
                                     and conclusions of law.         ODC partisan findings.
                                     YES. DCCA empanels              NO. No attempt is made to
    k          Peer Review           specialists to serve as peer    involve peer attorneys
                                     review Board for each case..    practicing in same field.
                                     YES. All proceeding are         NO. Petition shortly
    l     Records Confidential       confidential if and until any   becomes public unless
                                     discipline is imposed.          Board Chairperson extends.


                                               30
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 31 of 181                PageID #: 31




                                  YES. Any discipline can be    NO. A nondiscretionary
    m       Appellate Review      appealed to the Circuit       appeal is not permitted after
                                  Court, and then to the ICA.   Supreme Court discipline.



               E. DUBIN’S PRE-DISBARMENT LAW PRACTICE

            Dubin Started Hawaii’s First Successful Foreclosure Defense

        48. Dubin moved his national law practice in 1982 to Hawaii, becoming a

  Member of the Hawaii State Bar, and began what no other attorney in Hawaii was

  successful in doing, starting primarily a successful foreclosure defense practice.

        49. Previously, foreclosure judges in Hawaii had merely asked homeowners

  and commercial owners in foreclosure if they were behind in making monthly

  payments, permitting few if any meaningful foreclosure defenses.

        50. In the years that followed, Dubin created the first successful foreclosure

  defense practice in Hawaii and in the process became very controversial. Hawaii is

  a small State and the Hawaii legal community even smaller; there are, for instance,

  more judges in the State of California than there are litigators in the entire State of

  Hawaii, less than a few hundred appearing regularly in our civil courts.

        51. Moreover, Dubin started his law practice in Hawaii as an outsider, not

  having attended prestigious local schools nor having family members who were or

  who had been Hawaii attorneys or Hawaii judges, otherwise often important

  credentials in small legal communities, with Hawaii being no exception to the rule.



                                            31
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 32 of 181            PageID #: 32




        52. There have been at least three major reasons why Dubin became

  controversial: his appellate practice, his radio show, and his increasing public

  support, each of which for different reasons some thought threatening.

                      Dubin’s Unmatched Appellate Case Record

        53. First, initially Hawaii trial judges, both state and federal, were largely

  unable to free themselves from feeling bound to prior local appellate Neanderthal

  precedent inherited from the Mainland, no matter how outdated, that unfairly

  prejudiced homeowners in foreclosure cases, which finally led Dubin to seek the

  help of both state and federal appellate courts, including the United States Supreme

  Court, and in the past twenty years, in addition to prevailing in scores of nonjudicial

  foreclosure cases, and in both trials and hearings for his clients, Dubin began to

  achieve a remarkable, unprecedented nearly one hundred appellate victories for

  homeowners, some legal issues taking him more than ten years and numerous failed

  appellate attempts before finally changing early case precedents, with many other of

  his appeals still awaiting decision, most of which consumer appeals involved

  foreclosure defenses, set forth below for example in reverse chronological order, by

  case name, case citation, and year decided:

        a. 2021 -- Cambridge Management, Inc,. v. Nicole Jadan, Hawaii Supreme

  Court, SCWC-XX-XXXXXXX (February 16, 2021) (decided in his client’s favor after

  Dubin’s disbarment); Wilmington Savings Fund Society vs. Ryan, Hawaii Supreme


                                            32
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 33 of 181       PageID #: 33




  Court, --- P.3d ----, 2021 WL 128554 (January 14, 2021) (decided in his client’s

  favor after Dubin’s Disbarment).

        b. 2020 -- PennyMac Corp. v. Godinez, 148 Hawai'i 323, 474 P.3d 264 (2020);

  U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust v. Verhagen,

  148 Hawai’i 322, 473 P.3d 783, 2020 WL 5948127 (App. 2020); U.S. Bank National

  Association as Trustee for CSMC Mortgage Loan Trust 2006-7 v. Compton, 148

  Hawai'i 275, 472 P.3d 42, 2020 WL 5587685 (App. 2020); Sakal v. Association of

  Apartment Owners of Hawaiian Monarch, 148 Hawai'i 1, 466 P.3d 399 (2020);

  HawaiiUSA Federal Credit Union v. Monalim, 147 Hawai'i 33, 464 P.3d 821 (2020);

  U.S. Bank National Association, as Trustee for Harborview Mortgage Loan Trust

  2005-16 v. Thede, 146 Hawai'i 235, 460 P.3d 340, 2020 WL 1695145 (App. 2020);

  U.S. Bank National Association as Trustee for SARM 05-19XS v. Thede, 146 Hawai'i

  235, 460 P.3d 340, 2020 WL 1686161 (App. 2020); Hawaii National Bank v.

  Chirayunon, 146 Hawai'i 118, 456 P.3d 191, 2020 WL 433368 (App. 2020); Rapoza

  v. Hawaiian Homes Commission State of Hawaii; 3CC-18-1-0000296 (Third Circuit

  2020).

        c. 2019 -- Matter of Trust Agreement Dated June 6, 1974, as Amended, 145

  Hawai'i 300, 452 P.3d 297 (2019); Wells Fargo Bank, N.A. v. Pierce, 144 Hawai'i

  436, 443 P.3d 128, 2019 WL 1254039 (App. 2019); Wilmington Savings Fund

  Societies, FSB v. Akehi, 144 Hawai'i 430, 433 P.3d 122, 2019 WL 2559486 (App.


                                         33
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 34 of 181    PageID #: 34




  2019); PL III, LLC v. Puu Lani Ranch Corp, 144 Hawai'i 385, 442 P.3d 448, 2109

  WL 2281269 (App. 2019); U.S. Bank National Association v. Jung Hoon Kim, 144

  Hawai'i 383, 442 P.3d 446, 2019 WL 2205680 (App. 2019); Bank of Hawai'i v.

  Marques, 144 Hawai'i 379, 442 P.3d 442, 2019 WL 2082546 (App. 2019);

  Association of Apartment Owners of Terrazza/Cortebella/Las Brisas/Tiburon v.

  Lopez, 144 Haw. 5, 433 P.3d 662, 2019 Haw. App. LEXIS 34, 2019 WL 336919

  (2019); Wells Fargo, N.A. v. Cole, 144 Haw. 6, 433 P.3d 444, 2019 Haw. App.

  LEXIS 35, 2019 WL 351213 (2019); In re Davis, 144 Haw. 65, 435 P.3d 1079, 2019

  Haw. App. LEXIS 84, 2019 WL 967783 (2019); Bayview Loan Servicing, LLC v.

  Woods, 2019 Haw. App. LEXIS 122, 2019 WL 1254039 (2019); In re Trustees

  under the Will of Estate of Campbell, 2019 Haw. App. LEXIS 132, 2019 WL

  1292282 (2019).

        d. 2018 -- Federal National Mortgage Association v. Amaral, 142 Hawai'i

  356, 418 P.3d 1212, 2018 WL 2425855 (2019); Wells Fargo Bank M.A. v. Behrendt,

  142 Haw. 37, 414 P.3d 89 (2018); Bank of New York Mellon v. St John, CAAP-17-

  0000436 (App. 2018); U.S. Bank Trust v. Schranz, CAAP-XX-XXXXXXX (App. 2018);

  HSBC Bank USA v. Bartolome, 2018 Haw. App. LEXIS 285 (2018); U.S. Bank v.

  Kotak, 2018 Haw. App. 264 (2018); Wilmington Savings Fund Society v. Riopta,

  2018 Haw. App. LEXIS 270, 2018 WL 2928182 (2018); U.S. Bank v. Swink, 2018

  Haw. App. LEXIS 236, 2018 WL 2714851 (2018); JPMorgan Chase Bank v.


                                       34
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 35 of 181      PageID #: 35




  Rundgren, 2018 Haw. App. LEXIS 228 (2018); MTGLQ Investors v. Brennan, 2018

  Haw. App. LEXIS 226, 2018 WL 2439384 (2018); Fannie Mae v. Amaral, 2018

  Haw. App. LEXIS 224 (2018); Blue Mountain Homes v. Page, 142 Haw. 354, 2018

  Haw. App. LEXIS 210 (2018); HSBC Bank USA v. Moore, 2018 Haw. App. LEXIS

  156, 142 Haw. 210, 416 P.3d 931 (2018); U.S. Bank v. Fergerstrom, 2018 Haw.

  App. LEXIS 180, 2018 WL 2110079 (2018); Bayview Loan Servicing v. Pierce,

  2018 Haw. App. LEXIS 162 (2018); Bank of Hawaii v. Kimi, CAAP-XX-XXXXXXX

  (2018); Sakal v. Association of Apartment Owners of Hawaiian Monarch, 143 Haw.

  219, 426 P.3d 443, 2018 Haw. App. LEXIS 356, 2018 WL 3583580 (2018);

  PennyMac Corp. v. Travis, 143 Haw. 329, 430 P.3d 890, 2018 Haw. App. LEXIS

  466, 2018 WL 6074792 (2018); Association of Apartment Owners of Century Center

  v. Young Jin An, 143 Haw. 523, 432 P.3d 2, 2018 LEXIS Haw. App. 501, 2018 WL

  6716879 (2018); Ramirez v. Aurora Loan Servicing, 143 Haw. 524, 432 P.3d 3, 2018

  LEXIS Haw. App. LEXIS 507, 2018 WL 6804180 (2018); Bank of New York Mellon

  v. West, 143 Haw. 525, 432 P.3d 4, 2018 Haw. App. LEXIS 509, 2018 WL 6818681

  (2018).

        e. 2017 -- Bank of America, N.A. v. Miyake, 139 Hawai'i 426, 391 P.3d 1248,

  2016 WL 3548347 (2017); U.S. Bank v. Mattos, 140 Haw. 26, 398 P.3d 615 (2017);

  HSBC Bank USA v. Yamashita, 2017 Haw. App. LEXIS 482 (2017); Deutsche Bank

  National Trust Company v. Garcia, 2017 Haw. App. LEXIS 322, 2017 WL 2829398


                                         35
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 36 of 181      PageID #: 36




  (2017); Bank of America v. Yeh, CAAP-XX-XXXXXXX (2017); U.S. Bank v. Wright,

  2017 Haw. App. LEXIS 270, 2017 WL 2735634 (2017).

        f. 2016 -- Association of Apartment Owners of Century Center v. Young Ja

  An, 139 Haw. 278, 389 P.3d 115 (2016); Mount v. Apao, 139 Haw. 167, 384 P.3d

  1268 (4 Consolidated Separate Appeals 2016); Federal Home Loan Mortgage

  Corporation v. Moore, 2016 Haw. App. LEXIS 514 (2016); First Horizon Home

  Loans v. Galiza, 138 Haw. 142, 377 P.3d 1060 (App. 2016); Bank of Hawaii v.

  Mostoufi, 138 Haw. 141, 377 P.3d 1059 (App. 2016); Association of Apartment

  Owners of Century Center v. Nomura, 138 Haw. 141, 377 P.3d 1059 (App. 2016);

  Association of Apartment Owners of Century Center v. Thai Hawaiian Massage,

  Inc,., 138 Haw. 140, 377 P.3d 1058 (App. 2016); Bank of New York Mellon v.

  Lizarraga, 138 Haw. 51, 375 P.3d 1289 (App. 2016); Association of Apartment

  Owners of Century Center Inc,. v. Nomura, 138 Haw. 51, 375 P.3d 1289 (App.

  2016); JPMorgan Chase Bank v. Benner, 137 Haw. 326, 372 P.3d 358 (App. 2016);

  Association of Apartment Owners of Century Center Inc,. v. Young Jin An, 137 Haw.

  204, 366 P.3d 1083 (App. 2016); U.S. Bank v. Smith, 2015 Haw. App. LEXIS 617

  (2016).

        g. 2015 -- Takushi v BAC Home Loans Servicing, LP, 2015 U.S. LEXIS 634,

  135 S. Ct. 1152 (U.S. Supreme Court); Santiago v. Tanaka, 137 Haw. 137, 366 P.3d

  612 (2015); Mount v. Apao, 136 Haw. 365, 361 P.3d 1268 (App. 2015); Hawaii


                                         36
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 37 of 181      PageID #: 37




  National Bank v. Chirayunon, 136 Haw. 372, 362 P.3d 805 (App. 2015).

        h. 2014 -- Lee v. Mortgage Electronic Registration Systems, Inc,. (In re

  Mortgage Electronic Registration Systems (MERS)), 555 Fed. Appx. 661, 2014 U.S.

  App. LEXIS 2019, 2014 WL 351358 (2014); Krog v. Koahou, 133 Haw. 186, 324

  P.3d 996 (2014); Pappas v. Duran, 134 Haw. 179, 339 P.3d 533 (App. 2014);

  Tanaka v. Santiago, 133 Haw. 510, 331 P.3d 488 (App. 2014); American Savings

  Bank v. Riddel, 134 Haw. 114; 334 P.3d 777 (App. 2014); Federal National

  Mortgage Association v. Brown, 133 Haw. 452, 330 P.3d 390 (App. 2014).

        i. 2013 -- Scroggin v. Mandarin Oriental Management (USA), 129 Haw. 106,

  294 P.3d 1092 (2013); Karpeles Manuscript Library v. Duarte, 129 Haw. 90, 294

  P.3d 1076 (App. 2013).

        j. 2012 -- Isobe v. Sakatani, 2012 Haw. App. LEXIS 587, 2012 WL 1951332

  (2012); Wells Fargo Bank v. Markley, 126 Haw. 265, 269 P.3d 800 (App. 2012).

        k. 2011 -- Low v. Minichino, 126 Haw. 99, 267 P.3d 683 (App. 2011); U.S.

  Bank v. Salvacion, 2011 Haw. App. LEXIS 387 (2011).

        l. 2009 -- State v. Bereday, 2009 Haw. App. LEXIS 246 (2009); Doe v. Doe,

  120 Haw. 149, 202 P.3d 610 (App. 2009).

        m. 2008 -- Bank of Hawaii v. Shinn, 120 Haw. 1, 200 P.3d 370 (2008); Moyle

  v. Y & Y Hyup Shin Corporation, 118 Haw. 385, 191 P. 3d 1062, amended 2008

  Haw. LEXIS 205 (2008); Western Financial Bank v. Raras, 2008 Haw. App. LEXIS


                                        37
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 38 of 181           PageID #: 38




  313 (2008).

        n. 2006 -- 808 Development, LLC v. Murakami, 111 Haw. 349 (2006); Mohr

  v. Ing, 2006 Haw. App. LEXIS 180 (2006).

        o. 2005 -- KNG Corporation v. Kim, 107 Haw. 73, 110 P. 397 (2005).

        p. 2003 -- Dunster v. Dunster, 2003 Haw. App. LEXIS 46 (2003).

        q. 2002 -- Mellon Mortgage Company v. Bumanglag, 2002 Haw. App. LEXIS

  21 (2002); Associates Financial Services Company of Hawaii v. Richardson, 99

  Haw. 446, 56 P.3d 748 (App. 2002); Norwest Mortgage v. De Rego, 2002 Haw. App.

  LEXIS 9 (2002).

        r. 2001 -- GE Capital Hawai’i v. Yonenaka, 96 Haw. 32, 25 P.3d 807 (App.

  2001).

        s. 2000 -- Hawaii Community Federal Credit Union v. Keka, 94 Haw. 213, 11

  P.3d 1 (2000); GE Capital Hawai’i v. Barlan, 2000 Haw. App. LEXIS 113 (2000).

        t. 1999 -- GE Capital Hawai’i v. Miguel, 92 Haw. 236, 990 P.2d 134 (App.

  1999).

                          Dubin’s National Radio Talk Show

        54. Second, Dubin after appearing weekly for years on another one-half hour

  local talk show, thereafter started his own, self-financed, one-hour weekly radio talk

  show on Hawaii’s local A.M. all Island news station KHVH, the first broadcast of

  its kind, which became syndicated throughout the United States on iHeart Radio,


                                           38
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 39 of 181             PageID #: 39




  eventually building a local as well as a national audience, including some judges and

  some state legislators, overall several hundred thousand listeners weekly, where

  Dubin, with co-host former Hawaii Governor John D. Waihee III, have discussed

  various foreclosure defense issues, recent judicial decisions, and needed

  improvements in the legal system, some of which weekly topics with guests

  addressed highly controversial subjects, but always in a thoroughly professional

  manner, a few of which shows during his full, eight years of broadcasts prior to his

  disbarment included, for instance, the following illustrative featured topics, all eight

  years of which combined over 400 hours of past weekly broadcasts can be heard and

  their absolute professionalism verified, archived at www.foreclosurehour.com:

        a. 2020 -- E.g., “The Abolition of Unjust Enrichment in the Awarding of

  Foreclosure Deficiency Judgments, the Emerging Majority Rule” (May); “The

  Hidden Secrets Behind Legal Reasoning That Every Homeowner Needs To Know To

  Survive Foreclosure” (March); “The United States Supreme Court and the Current

  Foreclosure Crisis: The Causes and Effects of a Ten-Year Record of Institutional

  Neglect” (February); “Do Some Judges Discriminate Against Homeowners In

  Foreclosure And If So What Can Be Done About It?” (January).

        b. 2019 -- E.g., “ ‘Larry the Banker’ Is Back: Exclusive Tell-All Interview

  With Retired Big Five Bank Executive” (December); “What Every Homeowners

  Needs To Know About When And How A Lender’s Attempted ‘Acceleration’ and


                                            39
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 40 of 181        PageID #: 40




  Subsequent Unilateral ‘Deceleration’ Of Mortgage Balances Affects The Running

  Of The Statute Of Limitations And Hence Foreclosure Defense” (October); “What

  Every Homeowner Needs To Know About The Myths And Realities Of Custodians

  Of Records In Defending Against Foreclosure” (July); “What Every Homeowner

  Needs To Know About The Myths And Realities Of Foreclosure Auctions As A

  Defense To Forfeiture in Foreclosure” (July); “The 68 Mostly Under Used

  Affirmative Defenses That Can Save Your Home From Foreclosure And You And

  Your Family From Eviction” (June); “Is a Homeowner’s Appeal Moot Upon the Sale

  of Foreclosed Property?” (May); “The 20 Most Overlooked Foreclosure Defenses”

  (March).

        c. 2018 -- E.g., “Myths and Realities That Every Homeowner Needs To Know

  About Truth-In-Lending Act (TILA) Rescissions As A Defense To Foreclosure”

  (December); “How To Draft Discovery Requests That Will Defeat Foreclosure”

  (September); “Ten Strategies for Defeating Foreclosure by Objecting to the

  Admissibility of Business Records as an Exception to the Hearsay Rule” (August);

  “How To Disprove Standing of Pretender Lenders in Foreclosure Proceedings by

  Offensively Weaponizing Your Discovery Even if Appearing Pro Se” (July);

  “Understanding Hawaii’s 25 New Foreclosure Standing Requirements” (July);

  “Does a Different Statute of Limitations Apply to the Enforcement of Mortgages than

  to the Enforcement of Notes?” (May); “Congratulations, You Defeated Plaintiff’s


                                          40
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 41 of 181      PageID #: 41




  Motion for Summary Judgment, But Do You Know The Ten Things You Need To Do

  Next?” (April); “Ten Urgently Needed Structural Reforms of the American

  Foreclosure System Completely Out of Service” (February).

        d. 2017 -- E.g., “What Every Homeowner Needs To Know To Emotionally

  Survive Foreclosure” (November); “What Every Homeowner Threatened With

  Foreclosure Needs To Know About the Advantages and Disadvantages of

  Bankruptcy” (August); “10 Ways Courts Could Easily Reduce Otherwise Increasing

  Residential Foreclosure Case Backlogs by More Than 95% While Protecting

  Homeowners at the Same Time -- Are Any Judges Listening?” (July); “10 Easy Ways

  To Lose a Judicial Foreclosure Case: The Most Common Mistakes Made Defending

  Against Foreclosure” (June); “The Rule Ritual, Neil Gorsuch, and the Case of the

  Frozen Truck Driver -- Its Significance for the Future of Foreclosure Defense”

  (March); “How Fannie Mae and Freddie Mac Were Used To Steal Public Pension

  Funds” (February); “Ten Things That Every Foreclosure Judge Needs To Know”

  (January).

        e. 2016 -- E.g., “Special Checklist of Twenty Proven Ways of Bulldozing

  Through a Foreclosing Mortgagee’s Dismissal and Summary Judgment Firewalls”

  (November); “Securities Fraud; In Search of the Holy Grail of Foreclosure

  Defense” (July); “The Notice of Default And Right To Cure -- How To Use This Most

  Overlooked Foreclosure Defense To Defeat Summary Judgment And Win At Trial”


                                         41
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 42 of 181     PageID #: 42




  (July); “What Every Homeowner Needs To Know About Loan Modifications” (June);

  “How to Use a Forensic Audit in Your Defense” (February); “How To Use The Rules

  of Evidence As Your Defense” (February).

        f. 2015 -- E.g., “What Every Homeowner Needs To Know About Foreclosure

  Defense Attorneys: Why They Remain An Endangered Species And What If Anything

  Can Be Done About It” (December); “What Every Homeowner Needs To Know

  About Surviving In Foreclosure Court” (November); “What Every Homeowner

  Needs To Know About Force-Placed Insurance” (October); “Ten Hidden Secrets of

  Securitized Trusts They Desperately Do Not Want You or Your Judge To Know”

  (August); “25 Ways in Which Foreclosure Attorneys Are Knowingly Committing

  Fraud On Our State and Federal Courts” (June); “Exposing The Top Ten Worst

  Foreclosure Frauds Of This Century” (May); “A 28-Count Indictment Against the

  Majority of America’s Foreclosure Judges” (March); “What Every Homeowner

  Needs To Know About Robo Notaries” (March); “Exclusive Tell-All Interview with

  Bank of America Robo Whistle Blower” (March); “20 Winning Ways To Defeat

  Promissory Notes In Foreclosure Proceedings” (February).

        g. 2014 -- E.g., “Exclusive Tell-All Interview With Retired Big Five Bank

  Executive” (December); “What Every Homeowner Needs To Know About Deficiency

  Judgments” (November); “Ways of Defeating Foreclosure Summary Judgments”

  (November); “What Every Homeowner Needs To Know About Appellate Judges”


                                        42
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 43 of 181            PageID #: 43




  (October); “What Every Homeowner Needs To Know About Foreclosure Judges”

  (September); “What the Government does not want you to know about its 17 billion

  dollar settlement with the Bank of America” (August); “Exposing the Mainland

  Mortgage Mafia” (August); “Deadbeats Are Not The Problem: The Legal System

  Is” (July); “Piercing the Securitized Veil” (May); “1,000 and One Ways To Defeat

  Foreclosures by Securitized Trusts” (March); “The Advantages of Public vs. Private

  Banks” (February); “Special Robo-Signer Exclusive Exposé” (January).

        h. 2013 -- E.g., “Most Significant 2013 Foreclosure News Events and Awards”

  (December); “No Foreclosure Is Hopeless: Your Note Is Paid Off” (November);

  “Securitization Issues, Foreclosure and Bankruptcy” (October); “Understanding the

  History and Functions of MERS” (September).

                  Dubin’s Overwhelmingly Earned Public Support

        55. Third, as a result of his increasing trial and appellate victories pertaining

  to cases on all Islands and his national pro hac vice practice in other jurisdictions

  (including Canada) now embarrassingly pro hac vice appearances all shut down as

  a result of his recent disbarment, Dubin became one of the leading foreclosure

  defense attorneys in North America and the Hawaii Judiciary rightfully became

  considered to be one of the most knowledgeable and respected in the entire United

  States, which generated a flood of unsolicited testimonials probably never before

  received by any attorney in this State or elsewhere in such volume and with such


                                           43
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 44 of 181          PageID #: 44




  praise, only some of which, due to space limitations, can be quoted below to counter

  the ODC smear, all differing widely from the angry obituaries that might be expected

  for a disbarred attorney, while dwarfing by comparison the miniscule and disproven,

  falsely contrived allegations which dishonestly caused Dubin’s disbarment:

         a. “When I was diagnosed with advanced stage cancer, I wasn’t able to work

  to pay my mortgage. I tried to do the right thing and sell my house, but just before

  closing, my big mainland mortgage company added on more than $140,000 in unfair

  fees and penalties, making the house impossible to sell. My buyers were angry, I was

  sick and almost out of money, and the mortgage company was foreclosing, which

  would mean losing the life savings I had invested in my house. I honestly did not

  know what to do. Gary Dubin and his team took my case, fearlessly fought one of

  the largest mortgage companies in the country and won. This stopped the

  foreclosure proceedings and saved the beautiful old house I love so much and had

  spent years restoring. It was the most Incredible thing I have ever seen. Gary Dubin

  and his team are my heroes.”

        b. “Mr. Gary Dubin is the best lawyer specialist in foreclosure in the State of

  Hawaii. Do not lose your money and your precious time. The only lawyer who can

  save your house is Mr. Gary Dubin in Honolulu, Hawaii. He has the knowledge,

  experience, 24-hour/7-days/week availability for his clients.”




                                          44
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 45 of 181           PageID #: 45




        c. “The tenacity of Dubin Law Offices is second to none. I highly recommend

  the team of Dubin Law Offices to represent your interests. They are highly

  professional and very proficient.”

        d. “Mr. Dubin and staff took on my foreclosure case in Honolulu and handled

  it with outstanding legal expertise and come through with a fantastic settlement in

  my favor.”

        e. “I live in Washington State and listen to your show. It’s great and has

  helped me to understand what’s really going on.”

        f. “Mahalo for so much you and your team does! I have forwarded your show

  and website to other fraud-closure fighters especially in CA and in other States.”

        g. “The corruption which our home lending institutions in this country have

  been able to arm themselves with is criminal! The system has been manipulated over

  the years by the lenders themselves and have in essence written their own laws for

  their own benefit and to the demise on the American dream. I have myself lived

  through a long, drawn out foreclosure process and have now a head of grey hair to

  prove I have “been there”. This was some of the most humiliating and stressful times

  of my life where I lived in fear from day to day, answering my doorbell to large,

  scary looking men in black suites who would threaten me as to the consequences of

  my not adhering to their eviction notices, which were places publicity in the front of

  my home, where I had been living for some 20 years. The primitive tactics which


                                           45
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 46 of 181           PageID #: 46




  were used were terrifying to say the least, my wife would break down into tears as

  she would overhear the men at the door as they addressed me with the threats. The

  emotions carried down to my 6-year-old daughter. It was a horrible experience and

  wish it upon nobody. As the “Man of the House”, I felt degraded and was made to

  feel undeserving to be living in my own home! Never a million years would I have

  ever dreamed of such a nightmare. I had no clue as to how this system worked when

  it worked when it worked against me. I had always paid my bills on time and had a

  perfect credit score for my entire career. I have a college education, 46 years old at

  the time, self-employed for 20 plus years and consider myself to be above average

  in many ways. The home lending institutions we are dealing with in our country are

  cutthroat and relentless. Before I knew it, the banks had processed a non-judicial

  foreclosure on my home, and I was told to get out of my home immediately or even

  more severe consequences would occur. Documents were then sent to my home by

  way of special delivery stating that I was no longer on title to my home. It showed

  that my lender had sold my home to another bank at a private auction, which later

  we found out was the same bank under a different name. The feeling reminded me of

  the humility and the pain I went through as a young boy in high school. I was robbed

  of my lunch money at recess, had my pants torn down to my knees and was severely

  beaten by three boys, all twice my size, then left on the ground which a broken nose

  and two broken ribs, unconscious and in a puddle of blood and too scared to name


                                           46
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 47 of 181           PageID #: 47




  the assailants. It was because I had hit this bottom that I called upon my business

  lawyer and friend, Sid. Sid recommended that I contact Lawyer Gary Victor Dubin.

  Ever since that day, things slowly turned around for me. I consider myself to be one

  of the lucky ones and Gary was able to find many discrepancies in the way my loan

  was originally presented to me. Breaches in commission payments to various

  brokers during my refinancing processes and “Truth in Lending” issues were also

  named in my suit against Countrywide Home Loans. Only because of my Lawyer

  and a fair Judge and due process as it should be, I still living in my home today with

  a new 30-year loan modified through our battled in court with a workable outcome

  and an interest rate of 3%. My advice to anybody in a situation would be to not waste

  any time as I had done but hire yourself a good lawyer immediately. I am in no way

  advertising for Gary Dubin but would have to say that he is positively the absolute

  best in all of Hawaii. If not for Gary, I do not know where I would be today. All I do

  know is that myself and my two girls are very thankful. We thank Gary for saving

  our home and my dignity.”

        h. “Mr. Dubin is a wonderful caring attorney that was able to make the

  mortgage company admit they did wrongful acts during my lawsuit against them.

  Mr. Dubin is always been agreeable to answering all my questions and I would use

  him in the future. He has kept me informed in new laws and events that affect my

  case.”


                                           47
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 48 of 181          PageID #: 48




        i. “Gary Dubin helped us with an action against Bank of America when

  everyone said it was either too late or impossible to win this case against the bank.

  For Gary, it was neither too late or impossible as he won in our favor and helped us

  keep our home. Our only regret was not using Gary Dubin from the beginning,

  without a doubt, he is brilliant and the only choice for someone who needs legal

  help!”

        j. “Mr. Dubin has protected my family’s $20,000,000 in real estate assets in

  Honolulu since the mid-1980s. He is an outstanding attorney and leading specialist

  in real estate litigation nationally. I recommend him highly. He and his law firm do

  an outstanding job no matter how large or how small the amount at issue.”

        k. “You have been a godsend game changer for us. We were in deep dark

  black hole, – which you have managed to pull us out off. I do not know if any other

  attorney could have accomplished for us what you have. As I have mentioned to you

  many times, our case was the first lawsuit that I have been involved with personally

  (I hope it is the last). Knowing what I know now – I wish that I had known about you

  from the start – when we first got involved with the lawsuit, we would not have had

  this legal mess. The prior attorneys that we hired did not do a very good job for us,

  but you have turned things about for us, when no one else gave us a change. You

  are like the quarterback that enters the game in the fourth quarter with our team

  behind 21 to nothing. It is now close to the 2-minute warning. We are behind 21 to


                                           48
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 49 of 181         PageID #: 49




  14 and on the opponents 10-yard line and driving for the tying touchdown. Thank

  God, that you entered our lives!”

        l. “I am almost every day, listen to your wonderful radio. Love the program,

  the work of leading, music, interesting guest. All for class!”

        m. “Dubin Law Offices has been there for us during a very difficult time and

  has been helping us negotiate multiple loan modifications. Without their support and

  guidance, we would have lost our house years ago. They have always been

  supportive of us and have had our best interest in mind. We’re very grateful that

  there are people like Gary Dubin and his Associates.”

        n. “You can imagine my horror and disbelief bank in 2000 when I contacted

  my primary lender, Bank of America in an attempt to re-finance my property after

  having just reduced my debt ratio by 50% with a $444,000 loan re-payment from the

  sale of my Los Angeles, CA property, only to find that its subsidiary. BAC Home

  Loans had DOUBLED the mortgage payment on my Hawaiian home without even

  informing me and based its claims on a number of fraudulent points of business

  including: 1. A factious Escrow Account deficit; 2. Forced Placed Hurricane

  Insurance (on a property that already had Hurricane Ins.) via a B of A – owned

  insurance provided; and 3. Constant and relentless telephone harassment as many

  as 3-times a day, and as early as 4:00 A.M. regarding this account. Attorney Gary

  Victor Dubin and his staff at Dubin Law Offices, took up the gauntlet and


                                            49
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 50 of 181             PageID #: 50




  championed my cause with the end result being the defeat of Bank of America, BAC

  Home Loans, et al. in the Hilo Courts December 12th, 2015.”

        o. “You are a magician. How many times, just with me, have you pulled a

  rabbit out of the hat? Granted some of your other clients may not feel as grateful as

  I do, but they have not given you as many and as challenging a cascade of

  opportunities for you to show your ledge domains as I have! So much of this reminds

  me of why I did not remain a lawyer. Watching you, as I did another terrific lawyer

  in my late 20’s, I felt I needed to find a career that I could excel at as much and love

  more than just a career, just as he did and as you do now. I succeeded, but just not

  for as long a run as you have had. When I see the one dimensionality of the NY

  lawyers I have used and their fear and timidness, besides frightening me, it makes

  me doubly grateful for your relentlessness and out of the box thinking, as well as the

  decades of experience you have had waging these kinds of wars. I also love that you

  love the little guy against the usually corrupt system. I am hoping that I help you

  have new and just law in Hawaii, in the dreaded foreclosure field and that you get

  the deserved credit. I know there’s no guarantees in litigation, but I would have been

  hung and quartered by now with any other lawyer.”

        p. “Thank you for all you’re doing to blaze a new trail of evolution and

  resolution!”




                                            50
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 51 of 181             PageID #: 51




        q. “Again, I thank you tremendously for everything you and your offices

  provided us in trying to save our home over the last 7 years. It is an absolute blessing

  where we are going on our new adventure.”

        r. “We are so grateful to you and your firm for all the help you’ve given us

  the HOPE and safety that you have bestowed to us in a very trying difficult time, it’s

  unmeasurable. We think of the hundreds of people you have saved from a life of ruin

  and we smile. You must know you are loved, and your brain “admired”. But most of

  all, we are grateful for your protection and humor during this long period. Thanks

  again for all you’ve done and for all you continue to do for our family.”

        s. “I have watched you perform on both sides of litigation; you are a special

  litigator with a “never say die attitude”. Sometimes, I wonder if our judicial system

  is not tilted towards the politically connected, big money and large law firms. You

  help to level the playing field.”

        t. “Gary was personable, patient, knowledgeable, and helpful to me as his

  client. My foreclosure was a complete mess, the mortgage was 8 years delinquent

  and the commissioner (unbeknownst to me) had accepted an offer that the court

  confirmed, when I found Gary. So, I brought him a mess. I did not know what to do.

  I did not think it could be saved, but through Gary’s creativeness and strategy (That

  I still do not fully understand) I was able to resolve my foreclosure status and

  maintain control of the property. Thank you for working miracles for me and my


                                            51
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 52 of 181          PageID #: 52




  family! I felt as though my case was especially challenging but Gary saved it. I

  searched long and hard for the right attorney to help me, without success. I was

  embarrassed about my situation but am grateful that I asked around and found some

  friends that recommended Gary to me. I heartily recommend him to any homeowner,

  wishing to exercise their rights and pursue all legal remedies to keep their homes.

  Gary is the best! He’s a Warrior with a soft spot for homeowners.”

        u. “I have been following your show for about the last six months. I really

  appreciate the information you are discussion in regard to foreclosure.”

        v. “Thanks for your great work on your radio show! It’s great listening to

  your show to see how Wall St. and Washington have corrupted our judicial system.”

        w. “I have been in the Real Estate Development & Brokerage business in

  Hawaii since 1971. Approximately 20 years ago, I had a client of mine in trouble

  with a bank that was not living up to the agreements in made with my clients. I had

  heard the name Gary Dubin around for defending people like mine in disputes with

  their banks, so I asked my attorney about this and he replied “Gary Dubin, you mean

  the patron Saint of Debtors in Possession. Since that time, I have used Gary and

  referred him to countless clients, friends and colleagues who have needed help from

  time to time and Mr. Dubin always comes through and meets his objectives. I have

  only the highest regards for Gary and highly recommend him both as an attorney

  and a friend.”


                                          52
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 53 of 181           PageID #: 53




        x. “I am writing to congratulate you on your excellent radio program and the

  way you presented the facts and insights. I am amazed at the level of your foreclosure

  insight, professionalism, and the way you tackle the diverse array of issues,

  especially those dealing with the theft of homes by the financial mafia – “Too Big to

  Prosecute.”

        y. “I am a client of the Dubin Law Offices, which I value considerably. Mr.

  Dubin spend quality time with me in identifying the problems I faced and the

  solutions to which I could choose in which to strategically first the abuse and fraud

  that was imposed on me through a wall street mortgage of which I had no agreement

  or knowledge of its working and severe shortcoming in the years, past even until

  now. Mr. Dubin had a great passion to save people from this kind of fraud and he

  got my confidence. He studies the problem, knows the courts and all the trappings

  of the Mortgage Industry. I highly recommend his firm. And feel safe in choosing

  them. Do not do this on your own. You need a qualified firm to represent you.”

        z. “I live in South Kona, Hawaii and absolutely LOVE your show and applaud

  what you are doing on the air to educate the world about the banks’ criminal

  behavior!!!! It’s about time!”

        aa. “In January 2010, my wife and I met with Gary Dubin to discuss our case.

  My wife and I had already contacted two other attorneys to help us. The first one

  did not even bother to get back to us and the second took our money and disappeared


                                           53
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 54 of 181            PageID #: 54




  later to have his license to practice suspended. We heard about Gary from a friend

  and decided to try again. Gary Dubin met with us and right away put our minds at

  rest. Gary is a true professional with a heart for his clients. Gary has helped to keep

  us in our home now for 7 years while still fighting out case. Thank you, Gary, and

  all of your staff and Associates.”

        bb. “My first appearance in Civil Court Foreclosure was of my Condo. The

  dreadful divorce preceded, involving five divorce lawyers to defend me from wife

  who left for Japan and never returned for 17 years to Hawaii. There were only credit

  card bills to pay. Ex-wife tried to liquidate the business I had and any hope of saving

  my business property. I went to Foreclosure Court Pro-se, the judge passed final

  judgment on the Foreclosure Case that morning. I sought legal defense and retained

  Dubin Law Offices. Gary Dubin consulted me; his legal team represented me at

  another hearing in court for the business I have. Given time to present a case against

  the loan from an illegal trust who made the loan. Without Dubin Law Offices, I had

  less that a 17% chance to keep my business property. My case is now before the

  appeal court and have a good chance to win the appeal. I highly recommend Dubin

  Law Offices for foreclosure defense. They never give up on your case.”

        cc. “THANK YOU!! Hardly seems powerful enough to express my IMMENSE

  GRATITUDE for ALL you have accomplished. I am so grateful for your




                                            54
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 55 of 181           PageID #: 55




  representation which is so experienced and knowledgeable in the law. It takes

  brilliance to wade through and correctly argue for the rule of the law.”

        dd. “Gary, I just wanted to thank you on behalf of the Imi Pono Foundation

  and all of the men and women that you’ve helped representing us, you don’t realize

  how many people you have helped. I hope we can continue to help further. We are

  trying to expand our operations to help more homeless.”

        ee. “I can’t thank you enough for the burden you have taken from all our

  hearts. I am so very grateful that you called me. Forgive me for equating lawyers

  with great white sharks. Bottom line! You have our eternal gratitude.”

        ff. “Love your efforts and info. Thank you for what you do.”

        gg. “Mr. Dubin and his staff at Dubin Law Office are true American

  Patriots. Far too many homeowners have been laid to waste by unscrupulous

  institutions. Unsuspecting homeowners find themselves unwitting victims of well-

  oiled and finely tuned attacks leaving them financially and emotionally

  exhausted. Dubin Law can make sense of your situation and put it into a format the

  court will understand. There are so many abuses, each more heinous than the last,

  that the homeowner inevitably wastes their precious two minutes of court time going

  off on a tangent. The homeowner thinks the court speaks English, and it sounds like

  English, but in fact it is a language all to itself. Emotional appeals to fairness and

  to justice means nothing. The well-funded institutions, literally stealing homes,


                                           55
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 56 of 181         PageID #: 56




  know the language of court. Further, these institutions organize and educate their

  legal representatives to further fine tune their ability to crush their

  opponents. Unfortunately, their opponent is you, and your home is their prize. Mr.

  Dubin goes beyond simply representing a single homeowner in court. He reaches

  out to educate homeowners and their attorneys. Legal concepts are making it

  through to some of the judges too. Listen to his efforts on the Foreclosure Hour

  broadcasts. Mr. Dubin stands for truth, liberty, and the pursuit of happiness for

  homeowners. The legal system is a tool. Banks, loan servicers, and debt collectors

  have been using our court systems to fraudulently steal homes for too long. Join the

  fight and you too can be a true American patriot.”

        hh. “You are an amazing advocate for homeowners and bucking a judicial

  system. Thank you from the depths of my soul for what you are doing.”

        ii. “I just want to make sure you understand how your work on our behalf has

  made a profound difference on many people’s life. Thank for going this distance, for

  thinking hard about it, applying your acumen, taking your precious time to present

  a worthy case, for flying to the court, working on crazy deadlines, dealing with

  bizarre verdicts – such a stressful life.”

        jj. “Congratulations! You are awesome! Keep up the fight! This does help.

  Listening to your show right now on the mainland on iHeart Radio. Mahalo!”




                                               56
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 57 of 181             PageID #: 57




        kk. “Never before have I witnessed an attorney with so much heart and feeling

  for a client trying to save their home. In a seemingly hopeless situation, you give

  hope with solid law and the determination to fight a corrupt antiquated system that

  offers the homeowner little relief or justice. You are relentless in your pursuit to help

  the little guy. The world would be a better place with more attorneys like you looking

  out for the homeowner’s best interest and fighting big banks that perpetually

  perpetrate fraud on the courts and fraud on the public. Thank you for your great

  service. You are worth more than you charge.”

        ll. “Thank you for giving others and I hope to keep our homes!! My next run

  will be for Congress. Foreclosures will be a major issue I take on.”

        mm. “All my pro se attempts to get the Courts to follow the law have been

  ignored! Thanks again for all you do and have been doing. You are an honest

  attorney and a real modern-day hero in my opinion!”

        nn. “I cannot express the hole that my family was in and through Gary Dubin

  and his law firm, we came out of that dark hole!! His expertise is worth every penny

  spent! My family home was a victim of fraudulent foreclosure and I found Dubin at

  the right time! Our case took some time, but patience is a virtue and we won!! I love

  Mr. Dubin and his staff. My family will be forever grateful for Dubin Law Offices.”

        oo. “Dubin Law firm has been a God send to me and my wife. We had been

  scammed by two other Attorneys in a battle to try to save our home from our corrupt


                                             57
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 58 of 181            PageID #: 58




  mortgage company who wrote us an illegal home loan. Gary and his team not only

  restored our faith in Attorneys they gave us peace of mind in this long fight and are

  still standing strong by our sides. We thank God for Gary and his team. They are

  truly professionals.”

        pp. “Mahalo to you and John for another great show today! I have learned so

  much from your presentations and guests and remain Incredibly grateful for your

  continued “state of the art” representation. Thanks again for all the great work!”

        qq. “Thank you for your help and hard work, God Bless your team. With much

  Aloha!”

        rr. “On behalf of Imi Pono Foundation and its Founder, Mr. Jody A. Solbach,

  we would like to express our gratitude for your unwavering assistance in helping us

  in retaining these properties. Your assistance has led to altering the lives of several

  hundred men and women on their road to recovery; many of those would be

  homeless without our facilities. Thank you and much appreciation from Imi Pono

  Foundation and its members.”

        ss. “You and your staff have worked hard over time and we appreciate

  everything you have done and still continue to push for a positive ending. We have

  read all of the similar cases that you have provided and now have a clearer

  understanding of what other homeowners like us have felt hopeless and worried

  about losing their homes. It goes to show that caring attorneys like you exist for


                                            58
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 59 of 181             PageID #: 59




  people like us. We thank you for the bottom of our hearts for all your efforts and

  hard work. We look forward for the results of the coming court hearing later this

  month.”

         tt. “I am learning so much from your radio show. Once again, I can’t thank

  you enough for all your work and educating the public.”

        uu.“I really appreciate your time AND the education, you’re absolutely

  amazing. Your team is lucky to have a vested mentor in you.”

        vv. “I fought my own appeal at the Intermediate Court, I did my own

  litigation, 300+ pages later, picking up everything I could find including OCC

  restrictions on US Bank. The appellate court ruled in my favor, just so you know that

  this is the conclusion and I am relieved to know that there is still justice out there

  and I know you are the supporter of that so I just want you to know that your initial

  meeting with me and you are taking the time to actually pointing out the few key

  information about note assignment triggered my curiosity about those legal aspects,

  so I did win.”

        ww. “It is with deepest appreciation that we acknowledge how very thankful

  we are for you! Your brain, your Witt, your life experience (street smarts!)!!!

  Without you, Fred, your firm, our lives would be an entirely different story. We have

  one fight life, but at last, there will be others on this wheel called life! We pray for

  you and your happiness and continued success. This Christmas, we always think of


                                            59
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 60 of 181         PageID #: 60




  those who have touched our lives and you are one of those special people! Thank

  you, thank you, thank you Gary.”

        xx. “Thank you for sharing your time every week to educate your audience.

  Your legal analysis is inspirational.”

        yy. “You are a blessing! I was at a point of desperation and severe depression

  due to the absence of hope! I believe God answered my prayers in getting in me in

  touch with you!”

        zz. “Thanks for your constant support. You and your firm are doing miracles

  for our homeless community dealing with drug and alcohol problems. God bless.”

        aaa. “I love you Gary. You deserve a special place in heaven for helping

  homeowners.”

        bbb. “Just a simple thank you for all your hard work. We deeply appreciate

  the times you would meet with us even if its last minute. You and your team are just

  outstanding, and we are grateful for everything you have done for us. Mahalo for

  your patience, understanding, and especially for giving us the opportunity to own

  our home again.”

        ccc. “You are a godsend Gary. Bless you. We sleep well knowing you are at

  the helm.”

        ddd. “I am glad I have you in my corner. Homeowners need a champion like

  you to fight for them, against this corrupt system. Great Job Gary!”


                                           60
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 61 of 181           PageID #: 61




        eee. “Thank you, attorney. God is so good to us. God bless you more and more

  Godly wisdom in our favor, glory to God. I thank God also for the Judge; he is a

  wonderful judge. I am in tears with joy, attorney. I love you in the love for the Lord

  God bless you.”

        fff. “Unbelievable appellate resume, you’ve prevailed using such a variety of

  arguments, brilliant. I love what you mentioned today on your radio show, FOLLOW

  THE MONEY.”

        ggg. “Info To Fight Foreclosure congratulates and commends Gary Dubin

  for his diligent, and mostly successful, defense of homeowners and the American

  Justice System. We post this review of his SIXTH anniversary and highly recommend

  you spend a few hours listening to one of the most successful foreclosure defense

  attorneys in the nation!”

        hhh. “I have great news to share with you in regard to our current foreclosure

  status as it relates to this show the foreclosure hour. I am an avid listener to your

  show the foreclosure hour. I do my best to listen attentively and also to study any

  avenue to benefit the favor of my mother and our house as we defend against what

  we believe to be a fraudulent foreclosure. Recently we have received record from

  the court, granting an order (in our favor) for reconsideration. We were in summary

  judgment; summary judgement was granted (in opposition to us) and all seemed lost.

  Through extensive work and study, we filed many different documents addressing


                                           61
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 62 of 181            PageID #: 62




  various discrepancies that the court was willing to hear. Most all of these things

  were either directly or indirectly attained by means of your show the foreclosure

  hour. I will be filing an order denying summary judgment next with great confidence

  that it will be decreed. I do not consider this case to be over, but I do feel that the

  tables have been turned. There has been a lot of prayer through this time of distress,

  but I do not know if we could have done any of this without the support of your show!

  I am beyond grateful. Mahalo Nui.”

        iii. “I would just like to commend you Mr. Gary Dubin and Mr. John Waihee

  for such a great show. While I plan on never having to contest foreclosure, I love the

  content of this show and find it all so fascinating. As 41-year-old, Generation X’er,

  someone who grew up in the late eighties and nineties, I appreciate the topics of

  discussion but what makes this show great is getting a glimpse of the wealth of

  knowledge you both have and hearing about your past experiences. I love that you

  are in tune with what goes on nationally and locally and include topics that effect

  this industry. I have often stayed in my car after arriving at my destination on to

  just listen to your awesome show. I also love that I can listen to past shows on your

  website. I do wish the show were longer or even televised but I understand the

  content may not be popular enough with the general public. I just wanted to thank

  you for such a great show that for me is such a breath of fresh air.”




                                            62
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 63 of 181          PageID #: 63




          jjj. “What a wonderful Thanksgiving gift all because of you. You are truly a

  ray of light from God for saving our home. There is a real story here and now we

  can implement the lawsuit against PennyMac and Chase for perpetrating this fraud

  upon us. I hope you have a wonderful Thanksgiving and know that you are loved by

  so many people thankful for your presence on earth.”

          kkk. “Thank you, Sir. I appreciate all you are doing on this case as so many

  others that you represent do as well. Our State Judiciary is a much better place with

  practicing Law and holding the "Big Boy's" accountable. You are hereby forbidden

  to ever retire GVD.”

          lll. “Just to let you know that I consider you the best attorney I have ever

  had.”

          mmm. “For ten years, Gary Dubin in Hawaii has been practicing law

  defending homeowners from foreclosure. He has preached his own version of how

  to combat foreclosure fraud. And he has practiced what he preached. I find his work

  enlightening and refreshing. His article and proposals are extremely well-written,

  objectively stated, reasonable and necessary. In my opinion Dubin’s quest should

  be supported by homeowners and non-homeowners alike as it proposes to correct a

  deficit in our legal system, our economic system, and our Society. The inequality of

  wealth that was exacerbated by what amounts to outright theft by a handful of banks




                                           63
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 64 of 181           PageID #: 64




  can be corrected and our economic system can be stabilized if we return to the rule

  of law.”

        nnn. “Todd & I think of you so often and we constantly ponder on how in the

  world we can ever thank you enough! You changed our lives, and we will forever be

  grateful. We are on tour, working our buns off.... to restore our home to its original

  beauty. All thanks to you! I hope we can entertain you if you come to Kauai or our

  paths cross on the mainland. Sending much love and respect.”

        ooo. “You’re really awesome and amazing person. My family really love you

  Sir and we thank God for giving you to us.”

        ppp. “Gary is the best of the best. Deeply knowledgeable about the whole

  process! You want a lawyer to really help and guide you, contact his office.”

        qqq. “Once again, I cannot thank you enough for all Dubin Law has done for

  Imi Pono Foundation and the hundreds of members that have been helped by you.”

        rrr. “I agree, God bless you and thank you. You are an attorney with the

  greatest ethics, morals and the most intelligent I have ever meet and I pray God

  bless you with good health and blessings in your life. I have the greatest respect and

  admiration for who you are. Thank you.”

        sss. “Thank you, Gary, for saving my business. It could have been a totally

  different result if it were not for you.”




                                              64
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 65 of 181           PageID #: 65




        ttt. “I found you to be not only knowledgeable and personable, but an

  inspirational leader as well. In today's world, it is so refreshing to find such a

  capable attorney with such sound fundamental values. You make us feel proud to be

  lawyers.”

        uuu. “We just had our case dismissed in Judge Cardoza’s courtroom. Thank

  you, Mr. Dubin, for your radio broadcast over the years that has allowed me to gain

  your knowledge that’s helped us in our victory.”

        vvv. “I agree God bless you and thank you. You are an attorney with the

  greatest ethics, morals, and the most intelligent I have ever meet and I pray God

  bless you with good health and blessings in your life. I have the greatest respect and

  admiration for who you are. Thank you. At least the OCC wrote that they committed

  a violation by trying to do what they did in the nunc pro tunc to change or say they

  corrected what I owed just to continue to foreclose and by doing this, they violated

  the OCC between the same year they came back into court with the nunc pro tunc.

  Now we can show Judge Cahill they committed deceptive practices and show him

  this article you sent me.”

        www. “I am so grateful to you for saving this house for me and my 80 years

  old handicapped mother. I am forever thankful to you for helping me. I am without

  words. If I can ever help you or your family, I am a loyalist and will be there no

  matter what, that is how I was raised.”


                                            65
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 66 of 181            PageID #: 66




        xxx. “Thank you so much for all your efforts. I love to listen to your show. I

  always learn something from each show, even the replays. Keep up all the great

  work.”

        yyy. “Your reputation definitely proceeds you! I’ll never forget visiting your

  office and you told me to never give up!”

        zzz. “I think you’re a genius. I also appreciate the fact that you combine your

  mental ability with hard work and constant attention.”

        aaaa. “You are on my gratitude list of great American heroes. Thank you.”

        bbbb. “Thank you again for all your fine work on my behalf and on behalf of

  your other clients.”

        cccc. “We found that you were not only good—but incredibly good at your

  job. Complete knowledge of all elements of foreclosure law. Your knowledge and

  expertise have to be tops in your field and the specialty of foreclosure law. The local

  banks have a huge influence with local judges. Where do these judges get house

  loans and credit lines?”

        dddd. “Every single time I touch the legal system something crazy happens. It

  is a cesspool of evil. I do not know how you managed to survive and thrive all those

  years. It is tragic that in the end, it screwed you too.”

        eeee. “You have been a trailblazer in the realm of bank foreclosure abuses.”




                                             66
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 67 of 181          PageID #: 67




        ffff. “Sorry to hear about the swamp trying to silence you as big surprise as

  you have done an outstanding job. The system as we know it, as far as I am

  concerned, is so corrupts, it is beyond belief.”

        gggg. “This is incredibly unfair in what they are attempting to do to you and

  all you clients and family.”

        hhhh. “We owe you so much gratitude and respect, Gary. We hope this

  injustice will be reversed.”

        iiii. “Thank you for the tireless work you are doing. I cannot begin to

  comprehend the passion you display for this work, and I am grateful.”

        jjjj. “Gary, you saved us at one of our lowest point. Knowing you were there

  watching our back for the past ten years have given us sanity, that light we needed.”

        kkkk. “You are a rare breed, a good man. I thank you for your dedication you

  have had to fighting for humanity, providing balance, hope for the little guy. And

  personally, I am honored to know you. You definitely provided peace when all was

  falling down around us. Knowing you had our back kept us from drowning.”

        llll. “Please know that I remain your biggest fan in Hawaii. Without your help,

  I would have lost my home because I could not work while fighting cancer. If there

  is every anything I can do to help, I am a writer author and editor, or can provide

  testimonials, or speaking in public – I am your girl. In my case, you stopped




                                            67
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 68 of 181           PageID #: 68




  predatory loans by Wells Fargo, and set a precedent that I am sure helped many

  others.”

        mmmm. “I am truly sorry for what happened to you. We live in a corrupt

  system. You have worked hard for all of your 300 clients. You are a caring

  individuals who wants to help others.”

        nnnn. “A family friend/insurance attorney specializing in fire insurance

  defense has won so many cases against insurance companies that they keep targeting

  him with fake legal actions, another “David” going up against Goliath. Your

  position is the same.”

        oooo. “I will defend your right to practice your chosen Profession until my

  last breath. I also can be counted on as a full participant in your defense in any way

  possible, including testifying in court on our behalf.”

        pppp. “Gary, thank you for all you have done for me and so many others. You

  are an amazing and selfless man that has helped so many.”

        qqqq. “You have done so much to help my family and myself and we have

  more to do. Let me know what I can do to help you.”

        rrrr. “I would be glad to help you in your efforts. Your firm helped me very

  much and I too feel the legal system in Hawaii need some “adjustments”.”

        ssss. “Thank you so much. You are the best!!! It would not have been possible

  if you have not given me the opportunity to fight this case. I am extremely grateful.”


                                           68
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 69 of 181            PageID #: 69




        tttt. “We are so sorry and disappointed in our system. Both my husband and I

  would like to please be added to the client list supporting you.”

        uuuu. “Mahalo for all the work you have done here and let’s hope truth will

  prevail.”

        vvvv. “Gary Dubin is my hero. He is the most brilliant attorney in the world

  to handle foreclosure cases. He is my attorney and will always be my attorney.”

        wwww. “We are here to support you and would love to join in on the fight for

  you. You have been a great help to us, and we are here to help in any means

  possible.”

        xxxx. “You and your staff have been helping us and guiding us through the

  foreclosure defense process since October 2011, and we need you professional help

  and support to see us through to the end, and relying on your expert legal help. We,

  as your clients feel a desperate need for you and your firm to be there for us in order

  for justice to prevail in our case.”

        yyyy. “Bless your heroic heart. You are a powerful advocate for good, and a

  rare foreclosure attorney at that. Thank you for continuing to fight and for being our

  hero.”

        zzzz. “I stand by you Gary 100 percent with total trust in you, as a true

  supporter of your amazing and hard work you do for all your clients.”




                                            69
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 70 of 181             PageID #: 70




        aaaaa. “You have helped so many local families to be able to stay in their

  homes. You have been my attorney for over 6 years, and you have answered every

  email I sent, you never pressured me for more money, and you have acted in a

  professional manner the whole time. You are one of the few attorneys in the nation,

  that understands what these corrupt and crooked banks are doing to families. They

  make up paperwork, (They have admitted that and paid fines for it), they get paid by

  mortgage insurance, and then they still come after the homeowners. They file false

  and misleading documents to the court, without any ramifications. Their greed is so

  nefarious that they even sell these loan packages to more than one buyer. Your

  disbarment would be a giant loss to the Hawaii legal system and create undue

  hardships on all your current clients who have cases pending. Your record is

  remarkable and should be rewarded not punished. I truly appreciated all that you

  have done for me.”

        bbbbb. “I have suffered damages. Being cut off from my attorney of choice

  leaves me vulnerable to pretender lender abuses.”

        ccccc. “I just want to offer my condolences and support for your case. I can

  only assume the mortgage lender (foreclosure companies) are funding this travesty

  of justice. No one else in this State has helped more people in this situation. After 45

  years, I am becoming Increasingly disillusioned with Hawaii.”




                                            70
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 71 of 181           PageID #: 71




        dddd. “I would like to take this time to thank Gary Dubin & his firm for

  helping us with our foreclosure case. Gary has always been available via email,

  phone or in person appointments. It is very stressful at times going through a

  foreclosure case but, with a clear and consistent approach to our defense Gary was

  able to overturn a summary judgment against us and we are still in our home. Our

  fight continues & we feel that Gary & his firm is a valuable necessity in our fight to

  save our home & to help others that are facing foreclosure. There is not another

  lawyer in Hawaii with his expertise dealing with foreclosure cases.”

           F. FORECLOSURE DEFENSE ATTORNEYS TARGETED

                      The Challenges of Mortgage Securitization

        56. Traditionally, homeowners would buy or refinance their home, signing a

  promissory note and a mortgage. The mortgage would then be recorded and the

  promissory note placed in the lender’s vault until paid, and if the homeowners had

  any difficulties in paying, both the homeowners and their lender, usually a

  neighborhood bank, savings and loan, or credit union, would meet and try to work

  out an accommodation, usually called a “work out,” with both having a mutual

  interest in protecting the bank’s collateral and the homeowners’ equity jointly.

        57. However, 25 years ago some banks decided to experiment with

  securitization, where mortgages were transformed into securities, sliced and diced,




                                           71
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 72 of 181               PageID #: 72




  and traded among numerous investment banks serving variously as trustees and as

  loan servicers, encouraged by favorable IRS “REMIC” pass through tax treatment.

           58. Following the attack on the World Trade Center Towers on 911, the U.S.

  Treasury Department, responding to the ensuing financial crisis, seized on the

  opportunity to jump start the national economy by unlocking homeowner’s equity

  otherwise just literally sitting there unused, and gave its full support to securitization,

  and so began a new era in mortgage lender.

           59. However, various state laws governing promissory notes and mortgages

  were designed for the traditional lending model only and were ill equipped, as were

  this Nation’s judges, to deal with securitization, which created an entirely new

  industry, mortgage securitization, neither disclosed to borrowers nor understood by

  federal or state judges in their application of centuries old English property law.

           60. The securitized secondary mortgage market, as it is sometimes called,

  grew so rapidly as an underground casino where more than 100 million mortgages

  in one form or another were being constantly traded and sold to investors without

  any regulatory supervision and were being solicited with little if any attention to

  whether a homeowner could afford the loan or not, and rewarded initiators who upon

  immediately trading the mortgages became free of any financial obligations with in

  effect no further liability, that otherwise was the situation with traditional mortgage

  loans.


                                              72
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 73 of 181             PageID #: 73




        61. The result was predictable. A flood of foreclosures followed in state

  courts, leading to the Mortgage Crisis of 2008. Most homeowners were not aware of

  the fact that most securitized trusts had lost through carelessness or had for

  convenience placed on microfiche and destroyed their promissory notes as well as

  mortgage assignments, which led to the creation of armies of robo-signers signing

  and notarizing false recreations for filing under oath in court and with state recording

  offices in order to meet traditional court evidentiary requirements.

        62. Securitization had become a multi-trillion-dollar business, with the federal

  government on the hook for having guaranteed most of the mortgage loans, and as a

  result the federal government and the securitized trusts and loan servicers worked

  together to hide the true facts of securitization from both the American people and

  our state and federal courts, while preoccupied bailing out the investment banks.

        63. “Big Law,” leading Wall Street connected law firms, were immediately

  hired to cover up what in many instances had been underlying predatory lending,

  consisting. for example. of false appraisals, false loan applications, and false or no-

  doc financial statements, as well as lost loan documentation, all otherwise required

  by the common law and the UCC before lenders could foreclose under state law.

  Being honest with our courts was apparently never considered to be a viable option

  so long as needed documents could be falsified and predatory lending covered up.




                                            73
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 74 of 181            PageID #: 74




        64. Foreclosure judges, on the other hand, were ill-prepared for such non-

  traditional foreclosures and nether was the traditional law on the books, and Big

  Law, Fannie Mae, Freddie Mac, and HUD teamed up to retain uninquiring local law

  firms who have unfairly pejoratively been called “foreclosure mills” to record and

  to file their false documents in state courts, blameworthy only for blindly taking

  orders from frankly Mainland crooks, who if anyone should be the ones disbarred.

        65. While a few attorneys in each State, contacted by homeowners facing

  foreclosure since 911, have tried to help homeowners, not only have they found

  themselves at a comparative financial disadvantage against the so-called foreclosure

  mills being supported by Big Law and Fannie Mae, Freddie Mac, and HUD with the

  U.S. Treasury Department approvingly in the background, but almost all of them

  with a few exceptions never understanding securitization in order to be able to help,

  nor were their foreclosure judges comprehending either what was really going on.

        66. As a result, the war against foreclosure defense attorneys, led by many

  prominent state attorney regulatory agencies, began, and a foreclosure defense

  practice in the United States became an inherently dangerous enterprise in that

  clients facing foreclosure are often understandably emotional wrecks; moreover,

  they rarely fully understand the legal system, and if they lose some are instinctively

  prone to turn against their attorneys, viewing their own counsel as just a part of what




                                            74
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 75 of 181          PageID #: 75




  they perceive to be a rigged system, or otherwise some are just dishonest and believe

  that by complaining they can at least get their money back.

                    The ODC’s Irresponsible Targeting of Dubin

        67. The ODC followed the national trend and in recent years has prosecuted

  approximately half a dozen foreclosure attorneys in Hawaii, leading to suspensions

  and mostly disbarments, prior to going after Dubin, foreclosure defense attorneys

  being looked upon as crooks, supposedly taking money from vulnerable foreclosure

  defendants when behind on their mortgages and having supposedly no defenses.

        68. While in many instances those charges against some may have been true,

  it was certainly not the case with regard to Dubin, whose record, supra, speaks for

  itself, but Dubin became the most obvious, prize candidate to go after, for those at

  the ODC coveting promotions, or for other less apparent reasons explained below.

        69. The nationwide state attorney disciplinary agencies, like the ODC, have

  been in fact acting almost in unison to target foreclosure defense attorneys, sending

  memos to each other back and forth encouraging a regulatory disbarment sweep

  against foreclosure defense attorneys, to the point where the ODC even posted an

  advertisement on Craigs’ List years ago asking any client dissatisfied with Dubin’s

  performance to please contact them immediately.

        70. Worse still, Dubin became raw meat for the ODC, who subjected him to

  procedures that likely would have even made the Judges of the English Star Chamber


                                           75
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 76 of 181          PageID #: 76




  blush, affording him through the entire process of his disbarment procedures none

  of the thirteen DCCA protections given members of other professionals, such as

  physicians and members of other occupations in the State of Hawaii, a virtual orgy

  of deprivations, also in violation of written yet unenforced Hawaii Supreme Court

  and Board Rules themselves, the actual specific facts and circumstances of which

  are detailed in Section F, infra, and set forth summarized below, albeit only

  generally:

        a. complainants against Dubin were not required to sign under oath, one of

  which involving his mortgage company, explained below, was for an alleged

  incident that had supposedly occurred more than half a decade earlier, which

  moreover was filed against Dubin anonymously;

        b. Dubin was charged with supposedly violating published ethical rules that

  were and still are not only vague, but often contradictory;

        c. the ODC brags that, contrary to Board Rules, it nevertheless dockets every

  complaint received on the assumption that it is prima facie fully justified and

  investigates afterwards, putting Dubin and other targeted attorneys to the costly

  burden of preparing a defense and submitting voluminous requested boiler plate

  documentation even if not related to what is being complained of, as the ODC carries

  out a fishing expedition looking for ethical violations, determined to find them;




                                           76
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 77 of 181            PageID #: 77




        d. the ODC lumped several alleged complaints against Dubin by four different

  sources in one petition for discipline and tried all four together although unrelated.

        e. the ODC put in its petition and amended petition against Dubin the

  requested sanction of only attending ethics classes if found guilty, not revealing it

  was seeking disbarment until later at a pretrial conference, adroitly only after the

  time to seek an extension of the period during which the petition would remain

  confidential had expired;

        f. the ODC staff is untrained and the turnover extraordinary, making it difficult

  for Dubin to have discussed the case with senior staff; for instance, during Dubin’s

  several years of proceedings the ODC had at least four Chief Disciplinary Counsel

  removed and a like number of Assistant Disciplinary Counsel resign, all at the rate

  of about one year each, which even curtailed scheduled pretrial conferences, and the

  two senior staff members signing his petition for discipline were, for instance, soon

  gone after the signing;

        g. conflicts of interest were prevalent everywhere and although Dubin

  objected, his objections were either denied or ignored; for instance chronologically:

        i. Sink, the investigator exclusively specially assigned to Dubin’s cases, was

  a former wife and paralegal of a notorious ambulance chaser who brought two prior

  malpractice cases against Dubin, both dismissed with prejudice, Dubin being

  awarded summary judgment and his fees and costs in the second one, and who put a


                                            77
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 78 of 181         PageID #: 78




  TV ad on cable TV accusing several attorneys, including Dubin, of legal malpractice

  while Sink was working there in a one-employee office, presumably placing the ad.

        ii. Hughes, the ODC hearing officer, at the same time was opposing counsel

  of Dubin in an ongoing combined civil and appellate case, where Hughes had lost

  the appeal for the opposing parties in that case which Dubin had won, and upon

  remand settlement negotiations were still admittedly underway between Dubin and

  Hughes while Hughes nevertheless was also Dubin’s hearing officer and at the same

  time openly negotiating settlement terms in that other case with Dubin;

        iii. Nakea, while serving as Board Chairperson, admitted later that a Board

  Member, an attorney with the loudest of loud mouths on the Board, had come to

  Nakea before the Board hearing scheduled to determine what discipline if any to

  recommend to the Hawaii Supreme Court, and that Board Member who was

  opposing attorney in two of Dubin’s cases was told by Nakea not to disclose it or to

  recuse himself at the Board Meeting, and therefore that Board Member did neither;

        iv. Norris, who the ODC hired specially as Senior Disciplinary Counsel to

  advocate its petition for discipline against Dubin before the Hawaii Supreme Court,

  had been hired by Dubin as his attorney in defeating a prior targeting of him by the

  ODC, and although she denied having received a retainer from Dubin, when Dubin

  presented to the Hawaii Supreme Court in response a copy of his prior $15,000 check




                                          78
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 79 of 181           PageID #: 79




  made payable to her as a retainer fee, the Court disqualified her over her objection

  and disqualified the entire ODC staff also for that very reason.

        h. All during Dubin’s ODC proceedings before the Hawaii Supreme Court,

  the latest, new Chief Disciplinary Counsel, Tamm, had been providing ex parte

  communications to the Members of the Hawaii Supreme Court behind Dubin’s and

  his co-counsel’s backs pertaining to alleged additional complaints from clients to the

  ODC and to the Fund against Dubin which was not true as there were in number no

  such volume of complaints, presumably provided ex parte directly or indirectly

  through Nakea, prejudicing Dubin’s disciplinary case, and when Dubin post-

  disbarment found out about it and that it was actually the Court’s stated written

  policy set forth in prior disciplinary appeals to accept such hidden prejudicial ex

  parte communications, when Dubin confronted the Court with that objection it did

  not deny it, only writing that received ex parte communications played no part in the

  disposition of Dubin’s case, although bare receipt of such ex parte communications

  is ethically prohibited by the Hawaii Rules of Professional Conduct and by the

  Hawaii Revised Code of Judicial Conduct;

        i. at the hearing with Hughes presiding, Dubin was denied his right by Hughes

  to cross-examine Ms. Andia, although she was clearly a joint complainant, yet her

  testimony was nevertheless allowed in, indirectly, through the unable to be cross-

  examined testimony of her husband with her not there, and despite Dubin’s belief


                                           79
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 80 of 181             PageID #: 80




  that she had authored the other, anonymous complaint, supra; whereas Hughes

  refused to allow any of Dubin’s clients to be called to testify in support of his ethics;

        j. Hughes adopted the findings and recommendation of the ODC without

  changing a single word, syllable or punctuation mark, then the Hawaii Supreme

  Court in turn ignored those findings and came up with its own findings for the first

  time in its disbarment order without providing Dubin in advance with the ability to

  respond;

        k. no member of the ODC knew anything about foreclosure defense, including

  Tamm, and Hughes and the Board Members who as attorneys all represented

  landlords and anti-consumer clients, with two of the Board Members serving as

  opposing counsel against Dubin in four cases where Dubin was in those ongoing

  cases representing homeowners against their clients, in no way his peers able to

  appreciate or understand the pitfalls of representing homeowners facing foreclosure;

        l. Dubin was tricked into believing that the sanction he faced was limited to

  being ordered to take ethics classes, for that was the only sanction specifically listed

  in his petition and amended petition for discipline, the effect of which was his not

  seeking to extend the short time afforded where the petition would be confidential,

  and as a result Hughes’ disbarment recommendation appeared in various local media

  and Internet reports that severely injured Dubin’s law practice and cash flow and

  ability to retain and to keep associates and staff, and consequently to defend himself


                                             80
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 81 of 181          PageID #: 81




  throughout most of the disbarment proceedings, causing clients and staff to leave

  him and potential replacements as well as new clients to keep far away;

        m. Dubin was denied the ability to seek nondiscretionary appellate review of

  the Hawaii Supreme Court’s order of disbarment, which was the first original

  proceeding adversely affecting his right to practice law, whereas the termination by

  the DCCA of a license, for instance of a physician, may be appealed to the Circuit

  Court and thereafter to the Hawaii Intermediate Court of Appeals.

        71. The flagrantly vicious animosity with which the ODC targeted Dubin is

  best illustrated by the statement of one of its attorneys made under oath in formal

  papers to the Hawaii Supreme Court supporting disbarment, that supposedly Dubin’s

  radio show, supra, co-hosted by former Hawaii Governor John D. Waihee III, was

  “a menace to the general public,” quoting one show’s alleged excerpt that did not

  even exist. Thereafter, that junior staff member was promoted.

        72. Despite the ODC’s targeting of Dubin and despite all of its due process

  violations in an attempt to create a false factual record of misconduct by Dubin, the

  ODC failed to support its petition for discipline with any clear and convincing

  evidence, not even by a preponderance of the evidence.

        73. Yet the ODC nonetheless succeeded in convincing a rubber-stamp,

  voluntary Board and a busy Hawaii Supreme Court, saddled by increasing caseloads,

  one Justice short, and by COVID-19 complications caused the Judiciary, to order


                                           81
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 82 of 181           PageID #: 82




  disbarment, adopting eight of the ODC’s adopted findings arising from three of the

  four separate cases tried together: “We find and conclude, by clear and convincing

  evidence, that Petitioner Gary V. Dubin committed the following misconduct.”

        74. All eight of the Court’s adopted disbarment findings arising from three of

  the four cases are factually untrue and were completely discredited below.

        75. There was an additional, fourth case against Dubin of professional

  misconduct presented by the ODC, lumped together with the other three for one

  consolidate hearing, and the ODC’s one-sided proposed findings of ethical

  violations in that other case, also adopted verbatim by Hearing Officer Hughes, was

  based on Dubin’s supposed having filed an appellate brief with improper case

  citations (!), so embarrassing and ridiculous that it was however completely ignored

  by the Hawaii Supreme Court, as however all of the charges should have been.

          G. ALL ALLEGATIONS AGAINST DUBIN PROVEN FALSE

             First: The ODC Two-Prior-Disciplines Claim Proven False

        76. The first finding against Dubin by the Hawaii Supreme Court was that "In

  aggravation, Respondent Dubin has two prior disciplines,” Disbarment Order, page

  4.

        77. Contrary to this adopted conclusion, taken from the ODC's self-serving

  narrative, Dubin had never been disciplined for any ethical violation against a client

  in his entire 58-year career as an attorney.


                                            82
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 83 of 181           PageID #: 83




        78. That is a fact, and there is nothing whatsoever contradictory in the

  underlying record. It was therefore fundamental prejudicial error for the Hawaii

  Supreme Court to adopt in aggravation the ODC's accusation of prior discipline.

        79. There are two possible explanations for this egregious factual mistake.

        80. First, the ODC reached back to mistakenly try to use Dubin's quarter-

  century-old, 1995 federal IRS failure-to-file income tax misdemeanors to claim prior

  misconduct, having been bench tried and convicted of IRS misdemeanor charges in

  Honolulu by Visiting California U.S. District Judge Manuel Real, recently deceased,

  a controversial federal judge widely criticized for erratic and abusive behavior, even

  though the ODC itself when it was a responsible investigative body, following a

  three-year full investigation, ruled that Dubin under the circumstances did not

  commit any professional misconduct, pursuant to its concluding report:

           Based upon the information and documents obtained by our
           investigation, the Reviewing Member of the Disciplinary Board
           has determined that a finding of professional misconduct on your
           part, regarding your 1995 misdemeanor conviction for Willful
           Failure to File Income Tax Returns in violation of 26 United
           States Code section 7203, is not warranted due to the unique
           circumstances pertaining to your matter.
        81. Thereafter, the California Bar Court, of whose Bar Dubin has been a

  Member since 1964, conducted a similar investigation, the Bar Court Settlement

  Judge agreeing with the ODC’s decision, supra, nevertheless within his limited




                                           83
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 84 of 181         PageID #: 84




  authority was only able to give Dubin the minimum public reproval, which when

  drafted and published however read more like an approval than a reproval:

          In January 1994 Dubin was convicted of violation of 26 USC
          section 7203 failure to file federal income tax returns, from 1986
          through 1988. He has since filed the returns but owed no taxes for
          those years because of business losses. At about the same time he
          failed to file those returns, he was audited. He received a letter
          from an employee of the Internal Revenue Service stating that he
          was not required to file income tax returns for the years covered
          by the audit.

          There were no factors in aggravation. In mitigation, at about the
          time of the misconduct, Dubin was under great stress because his
          son had been terminally ill and passed away in 1992. The
          misconduct was due, in part to the letter he received from the IRS
          stating that he was not required to file the tax returns. Also, the
          misconduct did not involve clients.

        82. And thereafter, the ODC confirmed to Dubin in writing that it would not

  be seeking reciprocal discipline, and did not, since the ODC had earlier found no

  professional wrongdoing by Dubin on the same exact underlying facts.

        83. Dubin then appealed to the IRS Seattle District Office with the assistance

  of the entire Hawaii Congressional Delegation, and the IRS apologized to Dubin that

  it was wrong and admitted that it actually owed Dubin almost $100,000 for the tax

  years in question, and Dubin was further exonerated by a seven-year investigation

  by the American Bar Association published as a front-page story in its Journal.

        84. Yet at the hearing before Hearing Officer Hughes, the ODC prosecutor

  denied the exculpatory evidence that the ODC itself had cleared Dubin of any


                                          84
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 85 of 181            PageID #: 85




  wrongdoing regarding his much earlier misdemeanor convictions, at first the ODC

  prosecutor even emphatically denying before the Hearing Officer Hughes the fact

  that any such documentary evidence refuting the ODC's aggravating circumstances

  claim existed in the ODC files, with the Hearing Officer refusing to compel the ODC

  to produce the documents, instead placing that burden on Dubin, until Dubin found

  and later produced copies at the hearing, exculpatory evidence being intentionally

  concealed by the ODC prosecutor (who happened to head the ODC at the time no

  less) in the ODC's own office files in the cabinets adjoining the hearing room.

        85. Second, the ODC further reached back to present the Hearing Officer

  Hughes with evidence of a 16-year-old ODC informal admonishment in 2004 in a

  case brought by someone not even Dubin's client, for supposedly being late in

  providing an irrelevant requested document, so charged according to the ODC

  prosecutor self-servingly, which notice of admonishment was ironically belatedly

  machine post-marked days after the September 11, 2001 bombing of the New York

  World Trade Towers when the whole Country including the U.S. Post Office was

  closed and not sorting and delivering mail, and the notice was eventually received

  too late for Dubin to seek reconsideration although he tried, only to be told there was

  no procedure for reconsideration thereafter.

        86. That informal admonishment was however subsequently ordered

  expunged when that prosecutor, a Special Assistant Disciplinary Counsel bringing


                                            85
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 86 of 181           PageID #: 86




  that noncooperation charge (playing prosecutor, judge, and jury as the ODC

  prosecutors like to do, self-servingly charging failure to cooperate with them), later

  was fired for bias for his own wrongdoing pertaining to that very investigation, with

  all related records pertaining thereto ordered destroyed by the State Attorney

  General in First Circuit Court Civil No. 06-1-1485 GWBC, nevertheless dishonestly

  resurfacing at Dubin’s disbarment hearing before Hearing Officer Hughes,

  submitted by the ODC in support of disbarment nonetheless.

        87. And although Dubin had never been found to have committed any

  misconduct toward a client or anyone else as an aggravating factor, the Order of

  Disbarment nevertheless erroneously adopted the ODC/Hearing Officer/Board's

  erroneous adopted findings, ignoring Dubin's unblemished disciplinary record.

             Second: The DCCA False Certification Claim Proven False

        88. The second finding against Dubin by the Hawaii Supreme Court was that

  "Respondent knowingly misrepresented the truth on a government form; he certified

  the information thereon as true. Smith Case, Disbarment Order, pages 1-2.

        89. Since "knowingly" is the ABA standard that the Hawaii Supreme Court

  approvingly cites in its Disbarment Order, page 4, as controlling its disbarment

  decisions, it is difficult to understand how the Court came to the above conclusion

  in the Smith Case, since at the hearing the ODC presented no witnesses at all on that

  issue, no witnesses whatsoever as to Dubin’s intentions or state of mind.

                                           86
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 87 of 181          PageID #: 87




        90. To understand how all this came about, one needs to consult the

  record chronologically in order to understand the factual context, completely absent

  from the Disbarment Order.

        91. Five years ago, on March 7, 2016, the ODC received an anonymous half-

  page, typed, unsworn letter signed "/s/ Joe Smith," describing himself "as a member

  of the public," with an obvious personal animus, claiming, inter alia, as follows:

           As the enclosed summary disposition order shows, the Hawaii
           Intermediate Court of Appeals affirmed the revocation of the
           mortgage solicitor's license of Hawaii attorney Gary Victor Dubin
           (attorney number 3181) based on the fact that Gary Victor Dubin
           lied in a response to a question on his application form that asked
           whether he had been convicted of a crime during the prior 20
           years. **** Rule 8.4(c) of the Hawaii Rules of Professional
           Conduct states: "It is professional misconduct for a lawyer to:
           . . . (c) engage in conduct involving dishonesty, fraud, deceit or
           misrepresentation[.]"

        92. When notified of the Smith letter by the ODC, Dubin replied, explaining

  that he was not aware of the mistake at the time, and that that DCCA decision and

  the subsequent decision of the ICA were not based on any finding of wrongful

  knowledge or intent or lying, but were treated as malum prohibitum violations

  without any proof or finding of wrongful intent required, which is exactly how Dubin

  answered the ODC's Amended Petition.

        93. Frustrated by residential lending abuses while practicing foreclosure

  defense, in 2006 Dubin, as a sole nonparticipating investor only, had formed Dubin



                                           87
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 88 of 181          PageID #: 88




  Financial, LLC, a Hawaii licensed mortgage brokerage, hiring an experienced

  licensed local mortgage broker to manage the company for him.

        94. Unfortunately, mortgage brokers at that time were largely unregulated,

  and when Dubin discovered that the licensed mortgage broker he had hired was

  cheating borrowers and stealing from Dubin, which was the mortgage broker culture

  of the times, Dubin fired him and as a matter of public record voluntarily closed

  Dubin Financial in early 2009.

        95. However, a mortgage brokerage cannot operate without a designated

  mortgage solicitor in charge, so Dubin had to hurriedly apply to become a mortgage

  solicitor himself, so designated, in order to briefly maintain Dubin Financial's

  license, solely for the purpose of completing a few loans already in the pipeline so

  as not to prejudice the existing few remaining loan applicants.

        96. No new business was undertaken, and Dubin Financial, LLC was closed,

  and the mortgage brokerage license voluntarily terminated in early 2009.

        97. Two years later after the closing the DCCA brought administrative

  charges against Dubin alleging his 2008 solicitor's license contained a

  "misrepresentation" it deemed to be malum prohibitum grounds for retroactively

  revoking a mortgage brokerage license and issuing a fine, albeit illogically in part

  as the license had already been voluntarily released by Dubin two years earlier.




                                           88
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 89 of 181          PageID #: 89




        98. The basis for the belated DCCA revocation was that Dubin's application

  failed to disclose that he had been previously convicted in 1995, thirteen years

  earlier, of federal failure-to-file income tax misdemeanors by Judge Real, supra,

  because one of the several form questions asking whether an applicant had been

  convicted of a crime was checked "NO" instead of "YES," hence not disclosing that

  Dubin 13 years earlier, in 1995 had been bench tried and convicted of IRS

  misdemeanor charges, supra.

        99. Dubin explained under oath that he did not knowingly nor intentionally

  check the wrong box on the form, but that as he recalled, it was a long time ago, the

  form was filled out mistakenly by a law clerk either before or after he had signed it

  and in any event he had not been found by the DCCA to have knowingly done

  anything wrong as otherwise gleefully and erroneously charged by the ODC.

        100. Nevertheless, the ODC, cavalierly denying Dubin's request to meet first,

  informed Dubin that they would meet with him to discuss the issues after the Petition

  for Discipline was first filed, and the ODC then proceeded to include the Smith

  complaint within its 2017 Petition for Discipline and Amended Petition for

  Discipline solely on the basis of the DCCA's use of the word "misrepresentation"

  nine years earlier, ignoring the DCCA's stated position nonetheless that Dubin's

  intent was not at issue, and ignoring the ICA's subsequent identical appellate malum

  prohibitum decision that it had not found Dubin to have personally intentionally


                                           89
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 90 of 181            PageID #: 90




  misrepresented anything on his mortgage solicitor's form, merely ignoring proof of

  intent (mens rea) as a part of any such administrative investigation, charging:

             By failing to disclose information on his licensing application [in
             2008] Respondent violated the following provision of the Hawaii
             Rules of Professional Conduct: 8.4(c) (pre 2014 version) (A
             lawyer shall not engage in dishonesty, fraud, deceit or
             misrepresentation; 8.4(a) (pre 2014 version) (A lawyer shall not
             violate or attempt to violate the rules of professional conduct,
             knowingly assist or induce another to do so, or do so through the
             acts of another.)

           101. Dubin appropriately filed a Verified Answer to the ODC’s charges, inter

  alia):

             Respondent hereby responds that he denies that there were any
             findings     whatsoever      that    Respondent     made      any
             misrepresentations; instead it was considered a malum prohibitum
             regulatory violation, and indeed both the DCCA prosecutor and
             the hearing examiner as recorded refused to find any intention by
             the Respondent or any personal wrongdoing by the Respondent to
             misrepresent anything, which if anything should be res judicata
             and/or collateral estoppel and/or issue preclusion as to such a
             charge here based entirely upon such rejected finding or
             misrepresentation.

           102. However, the ODC petitioned for discipline against Dubin on the sole

  basis that he supposedly had been found by the DCCA to have intentionally lied on

  his solicitor's application and lost his appeal in the ICA.

           103. There nevertheless was no finding whatsoever by the DCCA nor the ICA

  of knowledgeable or intentional misrepresentation, nor even negligence.




                                             90
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 91 of 181             PageID #: 91




        104.   To    the   contrary,    despite   the   misleading     nomenclature    of

  "misrepresentation," the DCCA considered itself bound by the decision of the

  Hawaii Supreme Court in Kim v. Contractor's License Board, 88 Haw. 264, 965

  P.2d 806 (1998), holding that such omission of any finding of proof of knowledge

  or intent was irrelevant since it was a malum prohibitum violation, not requiring

  proof of any intent:

           There was no evidence that Respondent Dubin took part in the
           preparation of the mortgage broker's application of Respondent
           Dubin Financial or in the submission of that application. In
           addition, the was no evidence that either Lindberg or Vu consulted
           Respondent Dubin regarding the contents of the application or that
           Respondent Dubin had any knowledge of the contents of that
           application. * * * * Proof of an untruthful statement within
           the meaning of this statute does not require proof of intent to lie
           or intent to not tell the truth.

        105. Indeed, that was the stated legal position of the DCCA prosecutor

  throughout, who on March 29, 2011 in his final argument before the DCCA Hearing

  Officer freely conceded the point:

           The Hawaii Supreme Court came to that conclusion [in Kim]
           based on its review of Chapter 444 and the fact that there was a
           complete absence of any explicit requirement of intentional state
           of mind on the part of the applicant in holding that they were -
           basically they were not going to read a requirement of intentional
           state of mind in a statute that just talks about material
           misrepresentation. . .. I believe, similarly, in this case there is no
           requirement of intent in that provision. * * * *

           I don't think the evidence supports a finding that he [Respondent]
           intentionally tried to pull one over on the department by answering
           that question no . . . . I mean I don't see the evidence that he was
                                            91
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 92 of 181              PageID #: 92




           doing this intentionally. First, because he's a smart guy and he
           wouldn't think that the department was - that they would not catch
           that, so I don't -- and, frankly, it was a matter of public record that
           he was convicted and I think anyone in the legal community
           probably knew that at the time that he applied for the license, and
           in any case it is a matter of public record and also a matter of some
           publicity; so I don't think Mr. Dubin would have done that with
           the hope the department wouldn't know.
        106. The “publicity” that the DCCA prosecutor was referring to was the fact

  that Dubin himself at the very same time the application was being signed by him

  had been publicizing his discredited misdemeanor convictions by publishing full

  page color ads in local newspapers copying the exculpatory ABA Journal Report

  entitled “Real Trouble” dated September 1, 2006 available on the Internet, together

  with the IRS letter he had received stating he had no filing requirement for the tax

  years in question, further evidence that Dubin was not trying to hide anything, and

  indeed to the contrary he was trying to publicize his false misdemeanor convictions

  at the very same time, recanted by the prosecuting party witness, the IRS.

        107. Dubin, the evidence at the DCCA hearing, supra, further similarly

  showed, had earlier applied for a Honolulu liquor license for a convenience store of

  his and the prior convictions question had been checked "yes," and the liquor license

  was immediately granted nevertheless, further evidence that Dubin was not trying to

  hide anything or felt he had to hid anything, always freely acknowledging those

  discredited convictions to the entire world every chance he had to this day, trying to

  erase what for some it seems is nevertheless indelibly etched in their brain, which is

                                             92
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 93 of 181             PageID #: 93




  how public smears remain prejudicial even when, as here, the complaining witness,

  the IRS, admits that it was wrong.

        108. The DCCA Hearing Officer agreed with the DCCA prosecuting attorney,

  finding a malum prohibitum violation and nothing more, disregarding the absence

  any finding of knowledge or intent.

        109. Dubin appealed, arguing a mens rea defense. The ICA however affirmed,

  holding knowledge or intent was not a part of the violation charged, based on the

  prior Kim decision it felt bound to, therefore rejecting any mens rea defense.

        110. No certiorari petition was filed in the Hawaii Supreme Court, Dubin

  considering the matter closed and having a primary obligation to work instead on

  clients' cases, never believing that the matter would be revived a full decade later via

  an anonymous complaint to the ODC, or be taken seriously given no finding of

  knowledge or intent or wrongdoing.

        111. Of course, had Dubin known that it would later be used to disbar him, he

  would have certainly sought further review, for the Kim decision is largely

  nonsensical, and just another reason why there should be a statute of limitations in

  Hawaii for disciplinary complaints as there is in other States.

        112. What finally should have resulted was ODC's Smith Case being

  dismissed with prejudice when Dubin's former paralegal, appearing at the hearing

  by telephone from Florida, submitted a Declaration and testified that he was the one


                                            93
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 94 of 181         PageID #: 94




  that filled out the form including the one that had checked the wrong box, not the

  Dubin:

           [M]y responsibility was to fill out these forms, not just this
           mortgage form, but all other forms for the law firm. Mr. Dubin is
           always busy, so this was my full responsibility. I filled out the
           mortgage application accordingly, to my best knowledge, which
           was that the conviction was overturned; hence the exoneration of
           Mr. Dubin for such conviction. And again, the Hawaii Bar, there
           was no disciplinary actions taken against Mr. Dubin, nor did he
           lose his licenses in any shape or form. Thus, I filled out the
           application as such.

        113. No contrary evidence of wrongful knowledge or intent was provided by

  the ODC who had no witnesses at the ODC hearing, none, which nevertheless

  relying upon its own prosecutorial rhetoric, submitted erroneous proposed findings

  of fact and conclusions of law to the ODC Hearing Officer Hughes, himself

  conflicted, supra, the prosecutor accusing Dubin of personally lying on the form,

  ignoring the DCCA’s unique statutory non-mens-rea definition of truthful ("The

  [DCCA] Hearing Officer specifically found that Respondent's answer to Question

  No. 8 was 'untruthful within the terms of HRS § 436B-19(2)"'- ODC FOF #16). The

  only one lying in his proposed findings of fact was the ODC prosecutor.

        114. Meanwhile, during the entire four years of this aggressive prosecution,

  the membership of the ODC kept changing, and those who brought the charges and

  those who prosecuted the charges abruptly disappeared, including in a row at least

  four Chief Disciplinary Counsel and at least three Assistant Disciplinary Counsel.


                                          94
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 95 of 181           PageID #: 95




        115. The ODC Hearing Officer Hughes, after an overall lengthy seven days

  of hearings nevertheless robotically adopted 100% verbatim the partisan findings of

  fact and recommendations of the ODC prosecutor, including as to the anonymous

  Smith complaint, without changing a single syllable or punctuation mark, by

  submitting a one-paragraph statement, embarrassingly incomprehensible, although

  rejecting intent as relevant to disbarment yet basing disbarment upon the

  "cumulative" effect of the four complaints, which the Board also circuitously

  subsequently adopted verbatim:

           I shall be submitting, as my report, the findings and
           recommendations of the Office of Disciplinary Counsel. As
           respects the proposed findings and recommendations of Dubin,
           while researched and consistent with his position throughout the
           proceeding, that the charges are "malum prohibitum" (that is,
           unlawful by rule or statute, but not evidencing wrongful intent),
           the conduct at issue and the cumulative complaints warrant the
           result [disbarment] requested by the Office of Disciplinary
           Counsel. [word in brackets added from his accompanying
           recommendation to the Board].
        116. The Hawaii Supreme Court's finding of "knowingly" as the ABA basis

  for disbarment on this record is therefore totally indefensible, and certainly not

  alternatively justifiable either by the inexplicable “cumulative” reasoning of Hearing

  Officer Hughes, nor by any requisite "cumulative" clear and convincing evidence,

  as again, trying all of the cases together, cross-contaminating the alleged evidence,

  am anathema in the first place to due process, would be grounds for automatic



                                           95
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 96 of 181           PageID #: 96




  reversal and not grounds for changing the otherwise clear decision and judgment in

  any separate case.

               Third: The Kern False Accounting Claim Proven False

        117. The third finding against Dubin by the Hawaii Supreme Court was that

  "Respondent withdrew $3,500.00 of the clients' funds at a time when, based upon

  Respondent's own accounting, Respondent had not yet earned those funds." Harkey

  Case, Disbarment Order, page 3.

        118. When Dubin was forced to withdraw from representing Mr. Harkey,

  explained below, Mr. Harkey owed Dubin $69,475.44 in fees and costs.

        119. It was only on November 28, 2017, just a few minutes before the

  conclusion of the combined omnibus hearings, that the ODC prosecutor waited for

  the very first time to raise the $3,500.00 issue, without providing Dubin time to

  investigate and knowledgeably respond:

           Q. According to my calculations, as of the date you withdrew the
           $20,000 on March 7th, 2016, you withdrew $3,350 from Mr.
           Harkey's $20,000 in unearned fees.

           A. I don't know if your calculations are correct. I also do not know
           whether or not the accountant made a mistake in the dates, so -- ...
           There could have been a mistake. After all, we're 70,000 in arrears.
           I'm not even charged for this in the amended petition.
        120. Dubin further replied that the invoicing is done by his in-house

  accountant, and there was no evidence submitted that any such mistake was

  knowingly made by her or by Dubin or otherwise intentionally done.

                                           96
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 97 of 181             PageID #: 97




        121. Furthermore, Dubin replied that the ODC prosecutor did not include

  costs and general excise tax in his calculations, and lots of documented work on the

  case done by other members of Dubin's law firm he noticed was inadvertently

  omitted from the calculations, and replied that the invoicing dates could have been

  mistaken by four days, and that he would have to check his office records, but the

  ODC prosecutor continued to repetitiously badgering him at the hearing with his

  usual habit of banging his fist on the table, not explaining why he brought that issue

  up at the very end of the hearings without giving Dubin time to investigate.

        122. Errors by accident committed by others, moreover, in the absence of

  evidence of willfulness, do not vicariously equate to a clear and convincing, knowing

  ethical violation, and certainly not one justifying disbarment, and such questions

  should not have been reserved for the last few minutes of the hearings to prejudice

  Dubin. Nor should a contrary prosecutorial record be made by ambush.

        123. Dubin, upon checking his records after the hearing, discovered that there

  was an almost two-month gap shown on that specific client invoice prior to March

  7, 2016, starting at the end of January 2016, caused by lost manual time slips

  resulting in lost billings during that period, explaining the difference between the

  periodic oral reports given to the client, the procedure employed at the client’s

  request, triggering earned withdrawals at the time, all ironically in the client's favor,




                                             97
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 98 of 181         PageID #: 98




  what was being challenged by ambush at the very conclusion of the hearings with

  only minutes to go.

        124. One need look no further to confirm Mr. Kern's bias than to observe his

  attempt to speculate at the hearing how Dubin's final accounting produced was

  supposedly in miniscule error, by his challenging a few time entries which

  represented an infinitesimally extremely tiny fraction of the overall balance of

  uncontroverted fees and costs owed to Dubin by Mr. Harkey, one series of entries

  based on more than 24 hours charged in one day, that and a few others being clear

  accounting errors made by Dubin's office accountant, easily explained and corrected,

  who tabulates the hours and prepares the invoices as Dubin testified, not Dubin.

        125. Another infinitesimal example was Mr. Kern’s challenge based on a

  claimed entry of an allegedly incorrect date for Dubin's trip to Las Vegas to meet

  with Mr. Harkey, when in fact accompanying airline and hotel receipts in the record

  showed that Dubin's trip dates were cost invoiced correctly.

        126. Mr. Kern simply did not know how to read date stamps on text messages,

  as he looked wildly for anything to complain about.

        127. The Hawaii Supreme Court did not otherwise seem impressed by Mr.

  Kern’s self-serving accounting claim, not ordering any funds to be returned.




                                          98
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 99 of 181             PageID #: 99




        128. Hearing Officer Hughes showed no interest in calling the accountant as

  a witness, the one who prepared the invoice, only interested in his concluding the

  omnibus hearings so that he could attend a luncheon previously scheduled, or so he

  said on the record, and thereafter began to write his one-paragraph report.

               Fourth: The Kern Noncooperation Claim Proven False

        129. The fourth finding against Dubin by the Hawaii Supreme Court was that

  "Respondent did not inform the client when he fully disbursed the client's $45,000.00

  from the firm's client trust account, and he did not respond to clear inquiries from

  ODC regarding the matter.” Harkey Case, Disbarment Order, page 3.

        130. First, the ODC's only witness, the record shows, was Mr. Kern, who had

  no personal knowledge of what had transpired between Mr. Harkey and Dubin, who

  was retained by Mr. Harkey for the Nevada case only after Dubin withdrew.

        131. Mr. Kern, after substituting for Dubin in the USDC Nevada case and

  being rebuked with court sanctions by that Court for misbehavior and having

  subsequently lost the case for Mr. Harkey, dismissed for litigation abuse by Mr.

  Kern, was not paid, and his motivation was only to secure funds for himself.

        132. While Mr. Kern did very belatedly, after Dubin challenged his authority,

  finally produce Mr. Harkey's signature with that of Ms. Nora (whose involvement is

  discussed below), authorizing Mr. Kern to seek billing information, however there




                                           99
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 100 of 181          PageID #:
                                     100



 was not only no proof that that was Mr. Harkey's signature, itself described at the

 hearings as a facsimile, but Dubin had plenty of reason to doubt it.

       133. There was also no proof that Mr. Kern's hearsay testimony at the

 hearings reflected Mr. Harkey's views, not mentioned in his alleged authorization

 letter, notwithstanding that Mr. Harkey was in bankruptcy proceedings at the time,

 yet Mr. Kern was permitted to speak for Mr. Harkey at the hearing by Hearing

 Officer Hughes without any foundation for his testimony and without there being

 any opportunity for Dubin to cross-examine Mr. Harkey. nor any explanation why

 Mr. Harkey was not also on the telephone as was solely Mr. Kern.

       134. Second, although the ODC prosecutor through his investigator did claim

 that Dubin had not timely responded to his inquires, that testimony was proven to be

 completely mistaken at the hearing and expressly recanted by the ODC investigator

 after being shown at the hearing a fax to him responding to his supposed unanswered

 request for further information (one can never satisfy the endless requests from the

 ODC whose investigators are allowed self-servingly to testify regarding alleged

 failures to cooperate with them), the ODC investigator embarrassingly withdraw the

 claim that Dubin did not cooperate with the ODC at the conclusion of his testimony.

       135. Yet somehow that false claim made its way inexplicably back before the

 Hawaii Supreme Court in its list of justifications for disbarment nevertheless.




                                         100
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 101 of 181            PageID #:
                                     101



       136. In order to understand the truth, it is necessary to understand the

 chronology of events, and why Mr. Kern was not singularly a trustworthy firsthand

 witness at the hearings in the absence of Mr. Harkey himself, and why Dubin had to

 withdraw from representing Mr. Harkey due to a Ms. Wendy Nora suddenly

 becoming the Plaintiff in the Nevada case replacing as Plaintiff Dubin’s client Mr.

 Harkey, as the new Harkey Trust Trustee, which Dubin testified to at the hearings

 and fully voluminously documented, summarized as follows:

       137. Mr. Harkey, after having previously been convicted of federal financial

 felonies in federal court on the U.S. Mainland and later a felon in possession of a

 firearm, serving between ten to fifteen years in federal prisons, came to Dubin in late

 2015 thereafter with various cases seeking pro hac vice representation.

       138. One of his pro se foreclosure-related cases had just been dismissed in

 Washington State based on lack of jurisdiction and another ongoing at the time in

 Nevada federal district court in Las Vegas, where he was the Plaintiff pro se, which

 after Dubin later withdrew and was replaced by Mr. Kern, Mr. Kern was sanctioned

 by the presiding Federal District Court Judge and that case involuntarily dismissed

 with prejudice as a result on July 6, 2017.

       139. Mr. Harkey hired Dubin first to attempt to salvage through

 reconsideration his Washington State loss, which Dubin began to do, but ultimately




                                          101
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 102 of 181           PageID #:
                                     102



 Mr. Harkey instructed Dubin to cease working on the Washington State case and to

 concentrate on the Las Vegas action.

       140. Dubin applied successfully for pro hac vice status with another member

 of his law firm in federal district court in Las Vegas, Nevada, thoroughly researching

 the case and communicating with nearly a dozen opposing Nevada counsel over

 outstanding discovery and other pretrial matters, and traveling to Nevada to meet

 with Mr. Harkey and other local counsel, while drafting new pleadings and discovery

 requests. All of that work is detailed in the Record within Dubin's thousands of pages

 of submissions to the ODC during its Kern investigation.

       141. Mr. Harkey's existing wrongful foreclosure amended pleadings had been

 earlier ghost written by a Midwestern attorney, Wendy Nora, who at the time was

 under disciplinary investigation in her home State of Wisconsin and therefore unable

 to secure pro hac vice status in Nevada, and indeed had been not so politely removed

 by the presiding Nevada District Judge from doing any work in the Nevada case

 even as a paralegal following heated objections by opposing counsel before Dubin

 was retained, her having been discovered working on the case as an alleged paralegal

 sidestepping that District Court's pro hac vice rules, and then warned off the case by

 that Court after visibly surfacing in Mr. Harkey's case, and then being subsequently

 suspended from the practice of law for two years in her home state.




                                          102
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 103 of 181              PageID #:
                                     103



       142. During Dubin's representation of Mr. Harkey, Mr. Harkey signed two

 written retainer agreements. Mr. Harkey, otherwise preferring to conduct his

 financial affairs orally, was at his request provided only with oral client trust account

 updates, as he emphatically specifically wanted nothing financially to be in writing,

 maintaining a low financial profile after his incarceration and apparently fearful of

 the IRS, having no bank accounts, and all retainer funds of his being wired to Dubin

 from bank accounts that were not his.

       143. Similarly, Mr. Harkey would principally conduct business on the

 telephone and by text messaging, occasionally sending emails at least at first to

 Dubin only through a friend in Washington State.

       144. In one such text message from Mr. Harkey, sent to Dubin in his

 representation of him, when his retainer funds had become exhausted, Mr. Harkey

 wrote Dubin acknowledging that Dubin had kept him orally fully informed and up-

 to-date regarding his fees and costs as Mr. Harkey had requested, and stating that

 Mr. Harkey was in the process of wiring additional funds for his Nevada litigation

 ("I have already pledged to get another installment to you as soon as I can. A

 Commitment" -- dated April 21, 2016).

       145. Dubin, however, became ethically required to withdraw from his

 representation when Ms. Nora convinced Mr. Harkey to transfer his real property,

 which was the subject of the Nevada action and Dubin’s representation, to a newly


                                           103
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 104 of 181           PageID #:
                                     104



 formed operating trust headed by her as Trustee so that she could again take control

 of the Nevada litigation, telling Dubin what to do, as a ploy for overcoming her being

 disqualified from pro hac vice representation in Nevada, and Dubin by email on

 April 25, 2016, let Ms. Nora know why he was not going to join her in the fraud on

 the Nevada federal court:

          As you know, no attorney can accept the relationship you propose.
          You are forcing my law firm to withdraw our petition for pro hac
          vice appearances. I had hoped in recently emailing you that you
          could work with us on the Nevada case, not that you would control
          our representation and not that we would be stand-ins for you.
          Your proposal is unethical and would be contrary to the rules
          governing pro hac vice representation in the State of Nevada.

       146. Thereafter contemporaneously followed a series of similar email

 exchanges between and among Dubin (explaining further why he could not ethically

 continue representing Mr. Harkey in the case) and Mr. Harkey (asking Dubin naively

 to please stay on and work with Ms. Nora while she was behind the scenes) and Ms.

 Nora (threatening Dubin, while explaining the way she intended to control the case).

       147. That correspondence, in the Record, is similarly voluminous. There was

 no way that Dubin was going to participate in a fraud on the Nevada District Court,

 no matter how much money Dubin was being offered.

       148. The discussion between Mr. Harkey and Dubin, Mr. Harkey continuing

 to beg Dubin to stay on and work with Ms. Nora, culminated with several final text




                                          104
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 105 of 181          PageID #:
                                     105



 messages from Dubin to Mr. Harkey, again explaining why he could not ethically

 further represent Mr. Harkey.

       149. Whereupon, Dubin moved to withdraw as did his chosen local counsel,

 at the time a Nevada State Representative and Chairman of Bernie Sanders' 2016

 Presidential Campaign in Nevada, himself about to run for U.S. Senate in Nevada,

 who Dubin had assured, now embarrassingly, that being local counsel would not in

 any way risk his receiving any bad publicity due to the Harkey litigation.

       150. The motion to withdraw was granted by the Nevada District Court who

 was told by Dubin only of “irreconcilable differences” between client and counsel

 so as not to prejudice Mr. Harkey's case. Meanwhile, Dubin warned Mr. Harkey that

 Ms. Nora was not competent to handle his case.

       151. Ms. Nora as Trustee replaced Dubin with her personally selected out of

 state counsel who in turn selected as his local counsel Mr. Kern, joining in on the

 fraud, who together completely wrecked Mr. Harkey's case as Dubin had predicted,

 failing to cooperate in discovery, finally to the point where Mr. Harkey and Mr. Kern

 were sanctioned by the Nevada District Judge who then dismissed the case with

 prejudice for noncompliance with federal rules, supra.

       152. In desperation, Ms. Nora and Mr. Kern attempted to blame Dubin for

 their discovery failings, but the Nevada District Court was not fooled and did not

 agree, and when Ms. Nora surfaced on the record as the Trustee, as Dubin had


                                         105
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 106 of 181         PageID #:
                                     106



 predicted, the Nevada District Judge wanted nothing more to do with the case and

 before dismissing, entered monetary sanctions against all of them.

       153. Ms. Nora then placed Mr. Harkey's trust in bankruptcy ("The Harkey

 Operating Trust") while appealing the dismissal by the Nevada Court, which

 bankruptcy was incorrectly filed by Ms. Nora in the U.S. Bankruptcy Court in

 Minnesota, then transferred to the U.S. Bankruptcy Court in Nevada. She was not

 capable of doing anything correctly.

       154. The bankruptcy case was opposed by the IRS as could be expected and

 eventually dismissed with no discharge.

       155. Dubin was contacted by the Trust's bankruptcy attorney, Mr. Edstrom,

 who informed Dubin that Ms. Nora had the Trust file a claim against Dubin for the

 return of all of Mr. Harkey's paid retainer fees based on allegations from Mr. Kern,

 not from Mr. Harkey.

       156. Whereupon, Dubin explained the situation to Mr. Edstrom and although

 Mr. Harkey’s Trust (who was never Dubin’s client) was now the Debtor according

 to Mr. Edstrom in federal bankruptcy court and Dubin had been contacted by an

 official bankruptcy attorney not a part of Mr. Nora's fraud and claiming to have Mr.

 Harkey’s approval, Dubin provided a complete written accounting showing way in

 excess of what Dubin had been paid as Mr. Harkey had never added his promised

 funds, supra, and that was the end of the matter.


                                           106
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 107 of 181           PageID #:
                                     107



        157. Dubin's accounting was never challenged in the Harkey Operating Trust

 Bankruptcy, with all appeals from the Nevada dismissal rejected, and Ms. Nora’s

 suspension from the practice of law by her State's disciplinary agency became final

 by order of its State Supreme Court which increased the duration of her suspension.

       158. The ODC meanwhile received a complaint from Ms. Nora's chosen,

 discredited local counsel, Mr. Kern, accusing Dubin of failing to provide Mr. Harkey

 with a written accounting, even though Mr. Harkey had instructed Dubin not to do

 so in writing.

       159. When the Kern complaint was first called to Dubin's attention by the

 ODC, Ms. Preece, then Assistant Disciplinary Counsel, no longer there, as usual,

 had already made up her mind to add the Harkey matter to her planned Petition for

 Discipline, refusing in writing to meet with Dubin until the Kern matter was

 submitted to a Member of the Disciplinary Board, exactly contrary to Board Rules.

       160. The ODC chose to take Mr. Kern's testimony by telephone at the hearing,

 whose testimony regarding Dubin's representation of Mr. Harkey was all hearsay,

 the ODC making no attempt to call Mr. Harkey as a witness even by telephone,

 ignoring the fact that Mr. Kern had brought the charges so he could self-servingly

 be paid his fees. Dubin repeatedly tried to contact Mr. Harkey, but received no reply.

       161. Mr. Kern meanwhile was unable to testify with personal knowledge

 regarding any of his or the ODC's charges against Dubin, producing no evidence


                                          107
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 108 of 181          PageID #:
                                     108



 whatsoever that Mr. Harkey had any claims or any objections or any beef of any sort

 with Dubin, or that Mr. Harkey had so instructed him to do so at the hearing:

       162. E.g.: (a) Mr. Kern, with respect to the requirements of Hawaii Rules of

 Professional Conduct (HRPC) Rule 1.15(d), had no personal knowledge of what the

 agreement had been between Mr. Harkey and Dubin regarding accounting for hours

 and costs, (b) Mr. Kern, with respect to HRPC Rule 1.15(c), had no personal

 knowledge of Dubin's deposits made by Mr. Harkey into Dubin's client trust account,

 which happened to be two direct wire transfers into Dubin's client trust account, (c)

 Mr. Kern, with respect to the requirements of HRPC Rule 1.15(d), had no personal

 knowledge of notices given to Mr. Harkey by Dubin concerning the disbursement of

 funds from Dubin's client trust account, and (d) Mr. Kern, with respect to the

 requirements of HRPC Rule 1.4(a)(3) (misquoted by the ODC in its Amended

 Petition), had no personal knowledge of how Dubin had or had not kept Mr. Harkey

 informed.

       163. Mr. Kern's unsupported hearsay testimony was moreover completely

 contradicted by Dubin and Dubin’s voluminous supporting documentation to

 the contrary, including evidence of Mr. Kern's attempted and rejected fraud on the

 Nevada Court, but nevertheless the ODC's findings of fact adopted every factually

 contradicted statement made by Mr. Kern at the hearings, and despite the fact that




                                         108
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 109 of 181        PageID #:
                                     109



 Dubin was bound by HRCP Rule 3.3 not to aid Mr. Kern in his and Ms. Nora's

 waging of their fraud on the Nevada Court.

             Fifth: The Andia Misappropriation Claim Proven False

       164. The fifth finding against Dubin by the Hawaii Supreme Court was that

 "Respondent by signing the names of his clients, without their permission, in the

 endorsement section of a $132,000.00 settlement check made out to them alone and

 depositing it in his client trust account thereby gained control over those funds."

 Andia Case, Order, page 2.

       165. The truth is that although at first Mr. Andia demanded the entire

 $132,000, claiming it was all his, not all of the $132,000 settlement funds were

 actually owned by the Andias.

       166. Close to fifty percent of the settlement funds Mr. Andia later had to

 concede and he agreed, as did the Hearing Officer and the Board and the Hawaii

 Supreme Court eventually, belonged to Dubin. Yet Mr. Andia tried to walk away

 with the entire settlement check.

       167. Thus, of the $132,000, $70,297.13 was immediately paid to the Andias

 by Dubin once the Bank of America settlement check written on a Rhode Island

 Bank cleared Dubin's First Hawaiian Bank Client Trust Account, including

 $8,000.00 otherwise by written retainer agreement replenishing the Andias' retainer




                                        109
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 110 of 181            PageID #:
                                     110



 account, also immediately paid to the Andias when Dubin's services were terminated

 by the Andias.

       168. The ownership of the remaining $61,702,87 was initially disputed, Mr.

 Andia claiming the entire $61,702.87 as his, pursuant to a claimed "flat fee"

 agreement. That argument was eventually rejected by Hearing Officer Hughes and

 the Hawaii Supreme Court.

       169. The settlement check was supposed to have been made out to the Andias

 and the Dubin Law Offices, as the Bank of America had requested and been provided

 with Dubin's W-9 IRS clearance form, and Dubin as well as the Andias assumed

 legal obligations pursuant to the settlement agreement, but when the settlement

 check arrived it was mistakenly made payable to the Andias alone. That came as a

 complete surprise.

       170. Dubin consulted with officers of First Hawaiian Bank (FHB) who had to

 approve any third-party check being deposited, and suggested if Dubin sign the

 Andias' names, with his initials, they would approve the deposit into the trust

 account. FHB initialed its approval on the settlement check for the deposit.

       171. Dubin initialed the back of the check as the Bank had instructed, and

 Bank officers initialed the front, hardly an attempt to defraud anyone, the disputed

 funds remaining untouched in Dubin’s Client Trust Account until cleared and the

 distribution of the settlement funds agreed to by the Andias.


                                         110
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 111 of 181             PageID #:
                                     111



       172. Their $70,297.13 was immediately paid to the Andia once cleared and

 an additional $8,000.00 retainer paid to them immediately thereafter upon

 discharging Dubin.

       173. It is erroneous to say that Dubin had control over the monies, as every

 attorney as well as monies held in client trust accounts is bound by Court Rules, and

 it is conceded that none of the remaining, disputed monies left the client trust account

 until Dubin met with Mr. Andia to discuss the distribution.

       174. During that meeting, Mr. Andia disputed only $19,885.00 of the

 $61,702,87, and after being explained the basis for the Associates’ charges, which

 he approved (and later admitted in writing that he had fully approved at that early

 meeting), and only then was the remaining $61,702.87 disbursed to the Dubin Law

 Offices.

       175. Every Hawaii Rule of Professional Conduct was adhered to. All disputed

 funds were placed safely in Dubin's client trust account, and the funds only removed

 and were required to be removed when the clients approved the distribution. Indeed

 it would have been a violation of our Rules not to have removed those earned funds

 after Mr. Andia agreed.

       176. More than a full month later, Mr. Andia changed his mind, whereupon

 Dubin immediately offered to put the $19,885.00 that Mr. Andia, reneging, claimed




                                           111
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 112 of 181             PageID #:
                                     112



 was his, immediately back into his client trust account, but Mr. Andia refused the

 offer.

          177. Dubin offered to enter into Bar fee mediation or Bar fee arbitration. Mr.

 Andia refused, instead threatening First Hawaiian Bank and Dubin with lawsuits.

          178. Filing two separate lawsuit: First Hawaiian Bank sought assistance and

 exoneration in First Circuit Court, Judge Chang presiding. Dubin sought assistance

 and exoneration in First Circuit Court, Judge Crandall presiding. Both Judges

 ordered the Andias to show up in their courtrooms. The Andias refused to show up.

          179. Even the Hearing Officer and the Board both ultimately agreed that

 the $61,702,87 was correctly disputed by Dubin and that the Andias were not entitled

 to the entire amount, justifying considering the funds to be disputed pursuant to the

 Hawaii Rules of Professional Conduct, supra.

          180. These are the simple material facts of ownership and full compliance

 with the Hawaii Rules of Professional Conduct by Dubin, contradicting the above

 conclusory finding.

          181. Neither Dubin nor any other attorney can please every client as our courts

 are the decision makers in such cases, which is especially true in the area of

 foreclosure defense trying to save homes, which traditionally understandably

 generates enormous personal stress for affected homeowners, who may suffer from




                                            112
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 113 of 181             PageID #:
                                     113



 lender abuses or who instinctively may and often do blame their attorneys as well as

 their judge if they lose their foreclosure case.

       182. This has created occasional grief not only for Dubin's law firm which

 pioneered foreclosure defense in Hawaii, but for Hawaii trial courts also, as

 evidenced by Foreclosure Judge Blondin in Honolulu at the end of her term as

 foreclosure judge having had to require an armed deputy sheriff in her courtroom,

 and Judge Cardoza on Maui before retiring occasionally requiring two armed deputy

 sheriffs in attendance in his courtroom, and Judge Castagnetti in Honolulu last year

 having to stop proceedings in her courtroom in one case to summon armed deputy

 sheriffs to eject a yelling homeowner from her courtroom.

       183. The Hawaii Supreme Court also has not escaped on the Internet the wrath

 of some foreclosed homeowners either, calling its Justices part of “the mob”.

       184. No wonder then that foreclosure defense attorneys generate the most

 Bar regulatory complaints nationwide through no fault of their own.

       185. Clients are often confused by the inner-workings of the legal system, or

 conclude that their judges are biased in favor of lenders, and some foreclosure

 defense clients are simply dishonest, believing that by complaining against their

 defense attorneys they will get their monies or their homes back.

       186. The Andias, who won a huge settlement from the Bank of America, were

 clearly of the latter kind. Few if any clients of Dubin would be upset to receive a six-


                                           113
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 114 of 181             PageID #:
                                     114



 figure settlement from the Bank of America just on their counterclaim alone, plus

 attractive loan modification offers from their first mortgage holder, after not paying

 their mortgage for more than a decade and not even paying their lawyers for nearly

 four years of court work, but having an irresponsible attorney disciplinary agency to

 complain to can make all the difference.

        187. And when the ODC gets a complaint against a foreclosure defense

 attorney, it begins a feeding frenzy, with a Neanderthal mindset contrary to the

 reality.

        188. Foreclosure defense also is not a lucrative calling. Dubin's law firm

 routinely charges an initial retainer for foreclosure defense clients, most of whom

 thereafter are frequently unable to pay as the cases can continue for years, turning

 cases into pro bono efforts, yet Dubin's law firm unlike many, never withdraws from

 a case for nonpayment, being paid only if there is a settlement, as in the Andias’

 case, unless of course the client is dishonest.

        189. Mr. and Ms. Andia became Dubin's clients on or about February 17,

 2012, signing a retainer agreement for $16,500. They had not paid their mortgage

 for several years and were in the process of being sued for foreclosure and eviction.

 Their first retainer check was dishonored by their local bank.

        190. After Dubin's initial meeting with the Andias, Dubin participated only

 initially in their case, researching and preparing a litigation plan and for nearly four


                                           114
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 115 of 181              PageID #:
                                     115



 years thereafter had absolutely no contact whatsoever with the Andias until the

 dispute described below arose, their case being exclusively conducted by Associates

 in Dubin's law firm, the Associates being responsible for keeping track of their hours

 and case costs, billing the clients, preparing court documents, attending hearings,

 and communicating with the clients and opposing counsel, whereas Dubin or a

 Senior Associate will handle the trial, if any, as lead counsel.

       191. Although Dubin is a sole proprietor, he is not a sole practitioner, his law

 firm handling hundreds of case, for which many cases an Associate is assigned full

 responsibility. Dubin has full responsibility for his own cases only. That is how law

 firms work.

       192. The Andias' representation consisted of defending against foreclosure

 and eventually the Associates in charge of their case at their request filed a

 Counterclaim, which additional work including suing the Bank of America however

 was not a part of their written retainer agreement nor covered by their initial retainer.

       193. Throughout their representation, the Andias reportedly continued to state

 that they were unable to pay for their legal representation further. Dubin's law firm,

 however, continued to represent them at considerable additional expense not

 contemplated at the time of retention and not a part of their written legal services

 agreement, what amounted to a forced contingency arrangement.




                                           115
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 116 of 181           PageID #:
                                     116



       194. Almost four years later, Dubin's law firm, while managing to keep the

 Andias in their home at great savings for them otherwise in rental payments

 estimated to be a savings of more than $120,000, and without their paying their

 mortgage or property taxes or hazard insurance estimated to be a savings of

 $240,000, and without their paying Dubin's law firm further for almost four years

 saving more than $60,000, the Bank of America offered to settle for a dismissal alone

 of the Andia Counterclaim against it, while the foreclosure case was to continue with

 however a likely very attractive loan modification settlement promised.

       195. It took negotiations lasting almost a year, including a sustained mediation

 effort, before the settlement was finalized by Dubin’s Associates, who neglected to

 inform Dubin about all of the extra work done on the Counterclaim, on the Mediation

 before retired Supreme Court Justice Duffy, or on the Settlement until agreed upon.

       196. The settlement as negotiated required the Bank of America to pay

 $132,000, which included the Andias' attorneys' fees and costs in exchange for a

 dismissal of the Counterclaim, with the settlement check to be made payable to the

 Andias and to the Dubin's law firm, the Dubin Law Offices, jointly, which is

 standard settlement procedure in Hawaii lawsuit settlements, if not everywhere.

       197. It was and is also standard procedure everywhere, expressly reserved in

 the Andias' written retainer agreement at Paragraph 16, that Dubin had an attorney's




                                         116
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 117 of 181          PageID #:
                                     117



 lien covering settlement proceeds giving Dubin a lawful ownership interest in

 settlement proceeds in the case:

          Attorney's Lien. You hereby grant us a lien on your claims or
          causes of action which are the subject of our representation, and
          on any recovery or settlement thereof, for any sums owed us
          during or after our representation.

       198. Accordingly, local counsel for the Bank of America, as documented by

 email, requested IRS W-9 forms signed by both the Andias and by Dubin before its

 settlement check would be released, which both the Andias and Dubin thus signed

 and returned to opposing counsel.

       199. The settlement agreement itself placed specific contractual burdens on

 Dubin as consideration for his agreement to certain settlement terms, and the

 standard policy of having settlement funds made payable to opposing parties and

 their attorneys is also specifically so that opposing counsel does not subsequently

 seek fees and costs in court.

       200. When the settlement check was received by Dubin's office, it was

 mistakenly made payable by the Bank of America to the Andias only.

       201. Dubin was informed by the Associate in his office at that time, Richard

 Forrester, who was in charge of the Andias' foreclosure litigation taking over

 from Associate Andrew Goff who had negotiated the settlement regarding the

 Counterclaim, that Mr. Andia for the first time was demanding all of the settlement

 monies supposedly having had a "flat fee" agreement with Dubin, no matter how

                                        117
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 118 of 181        PageID #:
                                     118



 much legal work had to be done and no matter how much costs were incurred,

 according to Mr. Andia.

         202. Dubin discussed the payee mistake with officers at First Hawaiian Bank

 where his Client Trust Account has been located since 1982, and it was agreed to

 avoid having to return the check and the accompanying delays, that Dubin would

 deposit the disputed funds in his attorney Client Trust Account where they could

 remain until the matter was mutually resolved.

         203. The deposit was approved by the Bank and its officers initialed the

 settlement check allowing it to be deposited, otherwise it could not be deposited,

 requiring only that Dubin sign the Andias' names and initial also.

         204. Dubin agreed, and as he had been similarly instructed to do by First

 Hawaiian Bank Private Banking Vice Presidents ever since 1982 when receiving

 two-party settlement checks, he deposited the settlement check writing the names of

 the Andias followed by his initials as required by First Hawaiian Bank, with First

 Hawaiian Bank afterwards approving the deposit by initialing the settlement check

 also.

         205. Obviously, the disputed funds were to be kept in Dubin's Client Trust

 Account and not released until the dispute was resolved, which is what Dubin and

 First Hawaiian Bank intended and what Dubin did until the Andias approved of the

 distribution of the funds, infra, as they subsequently did.


                                          118
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 119 of 181             PageID #:
                                     119



       206. Previously, for about four years, Dubin had had no contact with the

 Andias whatsoever, and the responsibility to keep them informed of the status of

 their foreclosure case and their fees and costs was entirely the responsibility of

 assigned Associates in Dubin's office; moreover the Andias had never complained

 to Dubin regarding even once about anything having to do with their foreclosure

 case or the Bank of America settlement until after the settlement check was arriving.

       207. Upon Dubin depositing the settlement check in his attorney Client Trust

 Account, Mr. Forrester testified before Hearing Officer Hughes that he explained to

 Mr. Andia that his case was not accepted on a "flat fee" basis, providing him with a

 copy of his signed retainer agreement showing that the "flat fee" box was not

 checked, at which point Mr. Andia by email withdrew his flat fee allegation, yet

 raised it again at the hearing on the biased urging of Hearing Officer Hughes, the

 transcript shows Hughes practically putting the words on Mr. Andia’s lips.

       208. Dubin timely wrote and informed the Andias of the deposit into his

 attorney client trust account and their responsibility for fees and costs while awaiting

 the settlement funds to clear, also providing them with an invoice for the total

 charges from 2012 through 2015 in the amount of $78,202.87, and enclosed a check

 for the balance due the Andias, crediting the Andias with their initial retainer

 payment after their first check bounced in 2012.




                                           119
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 120 of 181            PageID #:
                                     120



       209. Dubin however did not charge the Andias for the more than a dozen hours

 spent by Mr. Goff in mediation efforts for the Andias which ironically resulted in

 the settlement, as Mr. Goff had left the law firm to join the Attorney General's Office

 without billing for those hours.

       210. Mr. Forrester advised Dubin that Mr. Andia was anxious to hide the funds

 from his former wife and the State of Hawaii, wanting to keep the funds from

 appearing in his name if possible, since he was behind in child support payments.

       211. Of course, Dubin's law firm could not agree to facilitate a fraud upon the

 State and refused, which greatly upset Mr. Andia, and appears to have been the

 immediate, real reason for his anger, losing the ability of having the entire check

 somehow having a better chance for those funds to disappear without leaving a paper

 trail through Dubin’s Client Trust Account.

       212. Mr. Andia was invited by Dubin to meet to discuss the distribution of the

 settlement funds in his Client Trust Account, specifically the amount payable to the

 Andias, after Mr. Andia voiced objection, and at the meeting solely challenged the

 billing rates of Dubin' Associates, Messrs. Goff and Forrester, which amounted to a

 $19,885.00 dispute.

       213. Mr. Andia met Dubin at Dubin's Office clean shaven and dressed in a

 business suit, explaining at the beginning of their meeting that he, Mr. Andia, was a

 successful businessman with his own photography company. At the later hearing


                                          120
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 121 of 181          PageID #:
                                     121



 before Hearing Officer Hughes, however, well-rehearsed, he appeared unshaven

 with ragged clothing and with a carefully staged homeless look straight from a

 Hollywood casting agency.

       214. Dubin explained to Mr. Andia the Associates' billing rates at the meeting

 based on their superior performance and successful result as the term "reasonable"

 is defined in the Hawaii Rules of Professional Conduct, and again showed Mr. Andia

 a copy of the retainer agreement he signed showing that the representation was not

 based on a "flat fee," but on the fees and costs incurred in his case during the past

 four years, although the Andias were not even charged for the extensive year-long

 mediation effort and settlement work.

       215. Dubin explained to Mr. Andia specifically all of the successful work that

 his law firm had achieved for Mr. Andia and for his wife, keeping them in their home

 since 2012 and securing for them a six-figure victory just on the Counterclaim alone

 which was moreover outside of the scope of their retainer agreement, without being

 paid for that work, and that based on a contingency fee arrangement they would have

 owed Dubin that much or more.

       216. Dubin further testifying without contradiction at the hearing explained to

 Mr. Andia that Messrs. Goff and Forrester apparently never provided the Andias

 with a prior fee and cost statement because as provided in the retainer agreement

 they never asked for one and that Mr. Andia kept telling the Associates that he had


                                         121
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 122 of 181        PageID #:
                                     122



 no more money to pay the law firm for any further work. Nevertheless, his law firm

 continued to do the work for the Andias.

       217. Mr. Andia at the conclusion of his meeting with Dubin at Dubin’s Office

 agreed that his proposed share of the distribution was reasonable and withdrew his

 $19,885.00 objection based on Associate billing rates and cashed his $62,297.13

 check payable from Dubin's Client Trust Account a few days later which he had held

 for weeks, as well as cashing an $8,000.00 refund check since refusing to replenish

 the retainer account for the work ahead, his also cashing that additional Dubin's

 Client Trust Account check a week or so after cashing the $62,297.13 check upon

 informing Dubin that he was changing attorneys in their foreclosure action still

 ongoing, although their Counterclaim was no longer in the case.

       218. Upon Mr. Andia's agreement, Dubin -- then and only then -- having

 already paid the Andias their agreed share of the disputed funds, transferred the

 agreed upon additional $69,702.87 agreed owing and payable to the Dubin Law

 Offices from the Dubin Client Trust Account to Dubin's Operating Account.

       219. Subsequently, in email correspondence with Dubin, Mr. Andia

 voluntarily admitted in writing that he had agreed to the distribution ("At our

 meeting, you gave me your explanation and I said 'okay'" (emphasis added).

       220. Months later, in an email to Dubin, Mr. Andia tried to explain away his

 consent to the agreed upon distribution, without which Dubin would never have


                                        122
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 123 of 181              PageID #:
                                     123



 removed from his client trust account those monies ($19,885.00) that Mr. Andia had

 already agreed were for Dubin's law firm, Mr. Andia for the first time claiming that

 he only agreed because he was afraid that otherwise Dubin would stop payment on

 the separate $8,000 check, rehearsed by the ODC to offer that explanation at the

 disbarment hearing:

           I had just received a check from you in the amount of $8,000 and
           understood that if I disagreed with you in our meeting that you
           would most likely put a "stop payment" on the check.

         221. In truth, Dubin had earlier assured Mr. Andia in writing that "If however

 you wish to replace us as your counsel, the $8,000 will be immediately released to

 you".

         222. Additionally, Mr. Andia's belated excuse for agreeing to the distribution

 was further belied by the fact that he and his wife had held onto the first, much larger,

 $62,297.13 check for over a full week before cashing it with no such apparent

 worries, upon which of course no "stop payment" had been placed.

         223. Meanwhile, according to Mr. Andia, he decided to change his mind

 during a Christmas Party attended according to him by several unnamed attorneys,

 and thereafter started to accuse Dubin of "forgery" telling Dubin he wanted to harm

 him and knew how to do it, openly telling that to local counsel for the Bank of

 America, to executive officers of First Hawaiian Bank, and to other local attorneys,




                                           123
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 124 of 181           PageID #:
                                     124



 including filing a police report against Dubin for forgery which was ignored by law

 enforcement as not containing any of the elements of forgery.

       224. Coincidentally, maybe, the list of Mr. Andia's Christmas invitees emailed

 to Dubin shows that one his sailing buddies has been an opposing client of Dubin's

 law firm who lost a major case in the Hawaii Supreme Court in 2016, which probably

 did not make him very happy, 139 Haw. 167, 384 P.3d 1268 (2016).

       225. And coincidentally, also maybe, when Dubin withdrew from the Andias’

 foreclosure case, ironically over Mr. Andia's inconsistent objection, nevertheless the

 withdraw approved by Judge Ayabe, James Hochberg, a Hawaii attorney who Dubin

 had successfully earlier sued for legal malpractice in First Circuit Court before then

 Circuit Judge Border, for a client for whom Dubin had also won the related ICA

 appeal, 212 Haw. App. LEXIS 587, 2012 WL 1951332 (2012), suddenly

 appeared for Mr. and Ms. Andia, entering a "special appearance" in their

 foreclosure case, presumably another attorney Christmas guest of Mr. Andia.

       226. Dubin in good faith, responding ethically, immediately upon learning of

 Mr. Andia's about face, offered to return the $19,885 to his client trust account and

 to mediate or arbitrate the dispute under the auspices of the Hawaii State Bar

 Association, notwithstanding Mr. Andia's having acknowledged that he was given a

 full explanation of the billing charges and billing rates previously and had given to

 Dubin his approval of the distribution and having thereafter cashed both the


                                          124
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 125 of 181            PageID #:
                                     125



 $62,297.13 check and the $8,000 check given him months earlier, upon whose

 agreement Dubin had relied. Mr. Andia, however, refused mediation or arbitration,

 warning in a series of responsive emails that his intention was to harm Dubin. Upon

 disbarment, Dubin was forced to pay the Andias the $19,885 over objection.

       227. Mr. Andia had been a difficult client from the beginning, according to

 the firm's Associates working with him. Mr. Andia throughout the foreclosure

 litigation was, for example, extremely hostile toward the legal system and to the

 opposing parties and their counsel, constantly using foul language in telephone

 discussions and in his emails to Dubin's Associate attorneys, writing, for instance,

 that he was "sick of being bullshitted" by his lender and accused respected opposing

 Hawaii counsel Pat McHenry of being "a dirt bag and a liar".

       228. When the police refused to prosecute Dubin for forgery, Mr. Andia

 accused First Hawaiian Bank also of financial wrongdoing, threatening to sue First

 Hawaiian Bank and Dubin, which he however never did, causing First Hawaiian

 Bank to file a lawsuit for its exoneration in the First Circuit Court and alternatively

 having Dubin put the disputed funds back into his client trust account (which Dubin

 initially agreed to do but Mr. Andia refused), and causing Dubin also to file his own

 separate lawsuit in First Circuit Court to have his deposit of the settlement funds

 placed into his Client Trust Account approved by that Court.




                                          125
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 126 of 181             PageID #:
                                     126



       229. Dubin's lawsuit, assigned to Judge Crandall, was heard first. The Andias,

 aware of the first hearing scheduled before Judge Crandall, did not even show up.

 Judge Crandall, a very thorough judge, now retired, wanted nevertheless to hear

 from the Andias, giving them their day in court, and issued an order to show cause

 to each of them which was served personally on both of them to appear at the next

 hearing before her, stating their objections if any to Dubin's deposit of the settlement

 check into his attorney Client Trust Account and to pled their case if any against

 Dubin and First Hawaiian Bank.

       230. But neither Mr. Andia nor Ms. Andia, each duly served by a process

 server, bothered to even show up at the next hearing to which they had been

 formally served with an OSC, subpoenaed by Judge Crandall to attend, and court

 approval for the release of Dubin's portion of the settlement funds went uncontested.

       231. First Hawaiian Bank's lawsuit was next heard before Judge Chang.

 Again, the Andias, timely served by First Hawaiian Bank as plaintiff, did not show

 up at the first hearing before Judge Chang either, and First Hawaiian Bank following

 Judge Crandall's ruling in Dubin's case, requested to withdraw its lawsuit before

 Judge Chang that sought to have the otherwise disputed funds returned to Dubin's

 Client Trust Account if it had in any way wrongfully approved the deposit of the

 settlement check, upon which request Judge Chang dismissed the case.




                                           126
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 127 of 181        PageID #:
                                     127



       232. Dubin and First Hawaiian Bank filed joint positions that neither did

 anything wrong.

       233. The Andias' stale claim, rejected by the Honolulu Police Department and

 by First Hawaiian Bank and by Dubin, and their failing to even show up in two First

 Circuit Court courtrooms before two separate judges, one of whom had them served

 with an order to show cause and subpoenas compelling their attendance, the Andias

 next filed their forgery grievance with the ODC, whose personnel not only lack

 investigative training or judicial training nor any problem solving expertise, but

 whose unsupervised personal personnel gotcha incentives historically have not

 placed a premium on finding the truth, but upon advancing their careers.

       234. The    ODC    prosecutor   drafted   a   self-serving   hodgepodge   of

 irresponsible, blatantly false proposed findings of fact (FOF) for consideration by

 Hearing Officer Hughes at the hearings, most of which completely contradicted the

 dispositive documentation and supporting testimony referenced above.

       235. E.g.: the "flat fee" box was not checked by the Andias on their retainer

 agreement (vs. FOF 66, 68); no attempt was made by Dubin to represent that the

 Andias had signed the back of the check, having to the contrary been initialed by

 Dubin and also initialed as approved by officers of First Hawaiian Bank (vs. FOF

 91); none of those funds were withdrawn from Dubin's client trust account or used

 in any way by anyone until the withdrawal and the distribution of those funds were


                                        127
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 128 of 181          PageID #:
                                     128



 approved by the Andias, as subsequently verified by Mr. Andia in his admission

 against interest in writing set forth on Page 122, at Paragraph 219 above (vs. FOF

 105).

         236. Moreover, no substantive work, contrary to the ODC findings, was

 undertaken by Dubin or any of his Associates until five months after retention when

 the complaint was served and the Associates continued to work on the case without

 more funds, because the Andias said they had no money, planning to pay when the

 case settled (vs. FOF102); an additional $8,000 was retained only if the Andias

 wanted Dubin's Associates to continue working on the foreclosure claims which

 would continue after the settlement only because the Andias agreed to settle on the

 Counterclaim only (vs. FOF 99, 120); Dubin never refused to put the Associates'

 disputed $19,885 back into his Client Trust Account; months later after approving

 the distribution of the settlement funds Mr. Andia simply reneged, whereupon in

 writing Dubin offered immediately to maintain the status quo ante, but that offer

 was refused, Mr. Andia preferring instead to file a police report for forgery,

 subsequently rejected, and to threaten First Hawaiian Bank who had approved the

 deposit, with suit, nor did Dubin ever threaten Mr. Andia with additional charges,

 only mentioning he was not even charged for all of the work (vs. FOF 111).

         237. Even more revealing are the material facts that were completely ignored

 by the ODC prosecutor in his draft of the proposed findings:


                                          128
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 129 of 181           PageID #:
                                     129



       238. E.g.: there is no mention of the undisputed fact of the two lawsuits,

 brought respectively by Dubin and by First Hawaiian Bank, in which when asked by

 both presiding Judges to explain their positions regarding the money deposited in

 Dubin's Client Trust Account and whether those monies should be returned to the

 Client Trust Account and given to the Andias, they refused to even show up in court

 in either case; there is no mention of the fact that the Dubin Law Offices had

 represented them in their foreclosure case for close to half a decade defending

 against foreclosure and prosecuting their counterclaim to the point where the Bank

 of America settled for $132,000, hardly the usual achievement in a foreclosure case,

 after their not having paid their mortgage or a penny for fees or costs since February

 2012; there is no mention of the fact that after having approved the distribution of

 the settlement funds according to Mr. Andia, the Andias waited months before

 suddenly deciding to accuse Dubin of forgery; there is no mention of the fact that

 after the Andias suddenly cried forgery, Dubin offered to put the Associates'

 disputed $19,885 back into his Client Trust Account, offering the alternative of

 mediation or arbitration, which offers were refused, and no mention that First

 Hawaiian Bank approvingly initialed the deposit also.

       239. Dubin's conduct was without any intention to act contrary to the wishes

 of the clients and was in conformity with the requirements of the Hawaii Rules of

 Professional Conduct.


                                          129
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 130 of 181               PageID #:
                                     130



       240. The ownership interests of both the clients and Dubin were fully

 protected after the Bank of America, mailing the settlement check to Dubin's Office,

 the Bank having made a mistake in not making it jointly payable as the Settlement

 Agreement by its terms provided for bargained for performances by both Dubin and

 his clients, and all of that after Mr. Andia at first insisted in bad faith that he had no

 obligation to pay Dubin anything.

       241. The check was deposited in Dubin's Client Trust Account and kept there

 until its distribution was agreed upon with the Andias, pursuant to the directives

 contained in HRPC Rule 1.15(e):

          When in the course of representation a lawyer is in possession of
          property in which two or more persons (one of whom may be the
          lawyer) claims interests, the property shall be kept separate by the
          lawyer until the dispute is resolved. Disputed client funds shall be
          kept in a client trust account until the dispute is resolved.

       242. And Dubin being bound by the balance of that same Rule 1.15(e), after

 Mr. Andia approved the distribution, including the funds to be paid to Dubin, the

 Rule mandated that the funds be immediately removed by Dubin from the Client

 Trust Account:

          The lawyer shall promptly distribute all portions of the property
          as to which the interests are not in dispute.
 Not to have done so at that time would have been a clear HRPC ethical violation.

       243. Additionally, the ODC prosecutor contended that Dubin's published

 billing rates were departed from in Andias' case. Yet nowhere in the HRPC is there

                                            130
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 131 of 181             PageID #:
                                     131



 a single mention of the “billable hour” as controlling what clients are billed, not even

 found therein once, and the Andias' retainer agreement specified fees "were subject

 to periodic increases."

       244. Moreover, it was not Dubin, but the Associates working on the case alone

 for almost four years who were responsible for communicating with the Andias and

 doing the billing, for in those years Dubin did not even have any contact with the

 Andias whatsoever, yet now Dubin was disbarred vicariously.

       245. None of the Associates were charged with any ethical violations, nor

 should they nor Dubin have been.

       246. HRPC Rule 1.5(a) sets forth eight factors for determining the

 reasonableness of fees, not once mentioning the billable hour, and notably some of

 the factors can be applied only after and not before the legal services are first

 rendered, depending, for instance, on "the time and labor required," on "the novelty

 and difficulty of the questions involved," and on "the results obtained."

       247. That is just another pronounced contradiction within Hawaii’s judge

 made rules, holding an attorney responsible for reasonable fees from the outset of a

 representation, yet stating that the outcome of the lawyering is to be considered a

 part of the reasonableness of the fees.

       248. And who could argue with the results obtained for the Andias: $132,000

 for the winning of the Counterclaim alone after four years of effort, whereas the


                                           131
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 132 of 181            PageID #:
                                     132



 Andias wanted to run away with all $132,000.00 for themselves, a skillful lawyering

 victory for which the Andias had paid nothing for four years in attorneys’ fees.

 claiming that they had a flat fee, an absurd unsubstantiated argument which even the

 Hawaii Supreme Court rejected, yet disbarred Dubin anyway.

       249. The above unsupported, conclusory finding that Dubin violated a

 disciplinary rule in the handling of a settlement check is directly contradicted by the

 material record facts utterly ignored by the Hawaii Supreme Court.

               Sixth: The Andia Nondisclosure Claim Proven False

       250. The sixth finding against Dubin by the Hawaii Supreme Court was that

 "Respondent did not immediately inform the clients of the receipt of the check when

 he learned of it. The invoice he subsequently issued to the clients on November 7,

 2015 was the first billing statement or accounting since the inception of his

 representation of them in February 2012 wherein he asserted $69,702.87 in fees and

 costs owing, based upon an hourly rate of $385.00 an hour for Associates on the

 case." Andia Case, Order, page 2.

       251. This next conclusory ethical criticism is similarly not true. Dubin had no

 contact with the Andias or their case for approximately four years prior to his office

 receiving the settlement check, that keeping him informed was the responsibility of

 their assigned Associates, and that the Andias were immediately paid all undisputed




                                          132
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 133 of 181           PageID #:
                                     133



 amounts as soon as the settlement check cleared and shortly before that Rhode Island

 check cleared in his client trust account.

              Seventh: The Andia Overcharging Claim Proven False

       252. The seventh finding against Dubin by the Hawaii Supreme Court was

 that "That rate was unreasonable because it exceeded by $115.00 per hour the rate

 agreed upon in the retainer agreement for Associates and was also applied to one

 Associate for work done at a time when that Associate was not licensed to practice

 law in this jurisdiction". Andia Case, Order, page 2.

       253. The Hawaii Supreme Court failed to apply the "reasonableness" standard

 for judging the appropriateness of fees found in its own Rule 1.5(a) of the Hawaii

 Rules of Professional Conduct, since some of the factors adding to hourly rates can

 only be applied after and not before legal services are first rendered, depending, for

 instance, on "the time and labor required," on "the novelty and difficulty of the

 questions involved," and on "the results obtained."

       254. In Andias' situation, Dubin had been paid nothing for the successful work

 of his law firm for four years on the Counterclaim, finally the settlement ultimately

 yielding $132,000.00 in settlement funds, which not only was a very successful

 outcome challenging loan modification abuses, but to this day an unprecedented

 recovery for any Hawaii homeowner in foreclosure.




                                          133
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 134 of 181               PageID #:
                                     134



       255. Additionally, the Andias in those four years while Dubin's law firm

 pursued their Counterclaim (1) saved a total of more than $420,000.00, supra, not

 paying any legal fees or having to pay alternatively for renting elsewhere, nor being

 burdened with any mortgage payments or any real property tax or hazard insurance

 obligations instead being paid by their lender, plus (2) escaped hundreds of

 thousands of dollars more in any deficiency judgment, while being offered an

 attractive loan modification terminating the foreclosure.

       256. All of this was reflected in the above questioned billing rates, for that is

 the language of the day, the "billable hour," notwithstanding that nowhere in Rule

 1.5(a) is the "billable hour" mentioned or anywhere for that matter mentioned

 throughout the Hawaii Rules of Professional Conduct. Nowhere.

       257. When Dubin began the practice of law in 1964 there was no such thing

 as the "billable hour'' or "hourly billable rate." Instead, clients were billed after-the-

 fact as the Andias were at the first time that they could pay, based upon the agreed

 value of legal services, the risk of nonrecovery, and results obtained, precisely as set

 forth in Rule 1.5(a), the century old language of which still comprises the ABA

 standards of reasonableness to this day.

       258. The history of the application of the ABA standard of "reasonableness"

 is thoroughly explained throughout the professional literature, for example, in a

 paper published in the 1977 University of Pennsylvania Law Review, one of many


                                            134
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 135 of 181           PageID #:
                                     135



 justifying Dubin's billing conduct in the Andias’ case. Indeed, perhaps the news

 travels more slowly to Hawaii, but a growing majority of Mainland law firms have

 begun to deemphasize “the billable hour” in favor of what is now called preferred

 “value billing” which is precisely what is suggested in the Hawaii Rules of

 Professional Conduct as “reasonable,” for which Dubin has been disbarred, akin to

 Salem witch burnings.

       259. No Court should impose a professional death penalty of disbarment on

 an attorney, especially at age 82, without even applying its own published

 "reasonableness" HRPC standards.

       260. Finally, as for Mr. Forrester, not only was he a Member of the Nevada

 Bar before being employed by Dubin, but he became a Member of the Hawaii Bar a

 few months after he started working on the case at which time thereafter virtually all

 of his billings on the Andia case occurred.

       261. Mr. Andia raised the same billing questions at his meeting with Dubin

 shortly after the settlement check was received, all of which questions were fully

 answered and the answers were explained to Mr. Andia, and he agreed with the

 billing which he later acknowledged in written he had been explained and he had

 approved (at the same time, moreover, that he was aggressively reneging on his

 acceptance of the distribution of the settlement funds), and it was only then upon his

 acceptance and at his direction that the disputed settlement funds otherwise sitting


                                          135
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 136 of 181           PageID #:
                                     136



 untouched in Dubin's Client Trust Account were released as required by the Hawaii

 Supreme Court’s own ethical rules, and there is nothing in the record nor any finding

 by anyone anywhere that Mr. Andia suffered from a mental or educational or

 language disability or other handicap requiring a guardian to make those decisions

 for him and for his non-testifying, otherwise subpoenaed wife.

          Eighth: The Andia Excessive Billing Rate Claim Proven False

       262. The eighth finding against Dubin by the Hawaii Supreme Court was that

 "We also find the clients were never contacted or consulted regarding an amendment

 of the agreed-upon rate. As a result, Respondent overcharged the clients a minimum

 of $19,885.00." Andia Case, Order, page 2.

       263. Dubin, again, had no contact with the Andias for the approximately four

 years leading up to the time his office received the Bank of America settlement check

 which fact is not contested, and it was not Dubin's responsibility, but the

 responsibility of the Associates assigned to the Andias' case to keep them informed.

       264. And, if that was not done, and there is no contrary testimony other than

 that from Mr. Andia, the "agreed-upon rate," notwithstanding Mr. Andia's

 discredited insistence that there was to the contrary a "flat fee" agreement only, was

 followed in the retainer agreement by the language that the billing rates were subject

 to periodic change.




                                          136
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 137 of 181            PageID #:
                                     137



       265. And, in any event the amount billed according to Hawaii’s own

 prescribed standards of reasonableness after-the-fact, supra, could not have been

 determined until the results were known without possessing clairvoyance and

 without contradicting the laws of physics.

       266. And, most importantly, Mr. Andia himself admittedly in writing later that

 he ultimately agreed upon the billings and the final distribution of the settlement

 funds while still remaining safely in Dubin’s Client Trust Account, lest the

 obligation of contract is also to be shredded along with Dubin’s ability to have a

 livelihood.

           G. DUBIN’S CLIENTS DAMAGED POST-DISBARMENT

        267. The Star Chamber, cavalier disbarment of Dubin with no

 nondiscretionary appeal created a virtual irrevocably train wreck, as it were, not only

 for Dubin who immediately lost all of his remaining Associates and almost all of his

 remaining staff while operating on a fixed overhead, but has been a total disaster as

 well for his many clients trapped in approximately three hundred court cases in

 various active stages of litigation, many of whom have invested in his expertise or

 have become dependent on his pro bono assistance, and who were completely

 satisfied with his ethics and performance, and now find themselves without legal

 counsel and few if any competent replacement alternatives being provided by a legal




                                          137
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 138 of 181           PageID #:
                                     138



 system that talks about “Access To Justice,” yet shuts its doors capriciously to

 competent counsel.

      268. Summarized by court, case name, and case number on the following

 pages, which speaks for itself, is a list of some of the ongoing court cases in Hawaii

 at the time of Dubin’s disbarment that were disrupted to the detriment of Dubin’s

 clients as well, victimized as members of the general public, materially harmed by

 his disbarment which was supposedly ironically intended to protect the general

 public from this highly successful attorney and who nevertheless were paradoxically

 intentionally excluded from participating in any of his disbarment proceedings:

       269. First Circuit Court (Honolulu) -- Bank of New York v. Burt Santos

 Acidera, 1CCV-XX-XXXXXXX; Timothy Roy James Pagan v. Betty Masuno et al.,

 1CCV-XX-XXXXXXX; Ounyoung v. Ocwen, 1CCV-XX-XXXXXXX; Jacques B. Garrett v.

 AOAO Terrazza/Cortebella, 1CC191001594; Wilmington Savings Fund Society v.

 Royd Allen Gano, 1CC191001380; HSBC Bank USA N.A. v. Elmer Kuhiolani Drew,

 1CC191001304; Deutsche Bank Natl. Trust v. Edmund M. D. Calucag,

 1CC191001254; Bank of New York Mellon v. Edwin Paet Eala, 1CC191001251; US

 Bank Natl. Association v. Kosta Slobodan Voinovich, 1CC191000832; Cit Bank N.A.

 v. Stanley Manoa Jr, 1CC191000520; US Bank Natl. Association v. Karl Kazuo

 Saiki, 1CC191000474; Wilmington Savings Fund Society v. Yvonne Nielsen,

 1CC181002090; Deutsche Bank Natl. Trust v. RML Yee Spec Admin,


                                          138
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 139 of 181    PageID #:
                                     139



 1CC181002036; CSMC Mortgage-Backed v. Richard M. Morgenstein Jr.,

 1CC181001969; Isabelo Pacpaco Domingo v. Wilmington Savings Fund,

 1CC181001561; Deutsche Bank National Trust v. Roger Lee Cundall,

 1CC181001360; CitiMortgage Inc, v. Michael Mamoru Kinoshita., 1CC181001335;

 Deutsche Bank Natl. Trust v. Mark Anthony Luna, 1CC181001254; US Bank Trust

 N.A. v. George Costa Jr., 1CC181001219; Robert Louis Santiago Successor Trustee

 v. Ruth K. Tanaka, 1CC181001221; Title Guaranty Escrow Services v. Metlife Home

 Loans, 1CC181000759; Bank of New York Mellon v. Sterling N. Silva,

 1CC181000292; Bank of New York Mellon as Successor Trustee v. Mia Ban,

 1CC181000084; Bank of New York Mellon v. David Wallace Howell,

 1CC171002105; US Bank Natl. Association v. Marie Cabuyadao Butler,

 1CC171002071; US Bank Natl. Association as Trustee v. Alexander M, Ibarra,

 1CC171002020; Bank of America v. Gwen Alejo-Herring Successor Trustee,

 1CC171001991; Deutsche Bank Trust Co. v. John Perreira Jr, 1CC171001938;

 Deutsche Bank Natl. Trust v. Loreen Director Troxel, 1CC171001941; Bank of New

 York Mellon as Trustee v. Jody A. Solbach, 1CC171001921; US Bank Natl.

 Association Successor Trustee v. David D. Goodwin., 1CC171001561; Santander

 Bank N.A. v. Haruyo Hayashikawa, 1CC171001481; Wilmington Savings Fund v.

 Ralph C Soto Jr., 1CC171001388; Bank of America N.A. v. Constance May

 Magalong., 1CC171001379; Wilmington Trust Natl. Association v. Jaroslaw


                                      139
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 140 of 181    PageID #:
                                     140



 Karpusiewicz, 1CC171001385; Deutsche Bank Natl. Trust Company v. Rudy

 Villanueva, 1CC171001170; Deutsche Bank Natl. Trust Company v. Theresa

 Archer, 1CC171001153; U.S. Bank Natl. Association v. Emiliana R. Escalante,

 1CC171000492; Bucks Financial LLC v. Raymond Rapoza Jr., 1CC161002244; US

 Bank National Association v. Saumani Toleafoa, 1CC161002246; Cit Bank National

 Association v. Antonio Aquino Grafilo, 1CC161002197; Lakeview Loan Servicing

 LLC v. Antonio A. Grafilo, 1CC161002102; Rory D. Otto v. Patrick Allen Watts,

 1CC161001820; Deutsche Bank Natl. Trust v. Rose M, Woods, 1CC161001404;

 Bank of N.Y. Mellon v. Dorothy F. Murata, 1CC161001145; Wilmington Trust N.A.

 v. Michael J Butenbah, 1CC161001046; Deutsche Bank Natl. Trust Company v.

 Valerie Uyeda, 1CC161001025; Wells Fargo Bank v. Jaroslaw Karpusiewicz,

 1CC161000875; Direct Capital Corp. v. Budget Color, 1CC161000767; Wells

 Fargo Bank Natl. Association v. Beau R. Champion, 1CC161000402; Arthur E. Lee

 Jr. v. John Savage, 1CC161000412: US Bank National Association v. Myrna Tolbe

 Tumbaga., 1CC161000015; Deutsche Bank Natl. Trust Co. v. Javier Nevares,

 1CC151002221; Lasalle Bank Natl. Association v. Paul L Collins, 1CC151002142;

 Bank of New York Mellon v. Verna F. Carey, 1CC151002143; Cit Bank N.A. v.

 Rachel K Kawahakui, 1CC151002104; Bank N.Y. Mellon Trust Company v. Lenore

 Lyle Lannon, 1CC151001868; US Bank NA v. James Anthony Willig Jr.,

 1CC151001556; Bank of New York Mellon v. Stephen Laudig, 1CC151001533; US


                                      140
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 141 of 181         PageID #:
                                     141



 Bank Natl. Association v. Estate of Deogracias Andres, 1CC151001366; Bank of

 N.Y. Mellon v. Kenneth G. Hagmann, 1CC151001330; Deutsche Bank Natl. Trust

 Company v. Darlene M. Schneider, 1CC151001170; Wells Fargo Bank N.A. v.

 David Wendell Ellis, 1CC151000953; US Bank N.A. v. Melecia Magsanide Tabuyo

 Ulep, 1CC151000833; HSBC Bank USA N.A. v. Osvaldo Brighenti, 1CC151000840;

 US Bank Natl. Association v. Agripino P. Bonilla, 1CC151000788; US Bank Natl.

 Association v. Geri Hulon, 1CC151000769; HSBC Bank USA, N.A. v. Anthony

 Tucker, Sr., 1CC151000657; Deutsche Bank Natl. Trust Company v. Margaret C,

 Rahr, 1CC151000574; Wells Fargo Bank N.A. v. Jonathan Behrendt,

 1CC151000407; Wilmington Savings Fund Society v. Toru Akehi, 1CC151000337;

 HSBC Bank USA N.A. v. Robert Michael Imes, 1CC151000107; Wells Fargo Bank

 N.A. v. Sa Tupulua, 1CC151000083; Marjorie Kuniyoshi v. Wayland Lum

 Construction Inc., 1CC141002478; Freedom Mortgage Corp. v. Mario Roberto

 Portillo, 1CC141002381; Wells Fargo Bank N.A. v. David A. S. Cordero,

 1CC141002257;     Villages   of   Kapolei   Association   v.   Craig   S.   Landis,

 1CC141002061; The Bank of N.Y. Mellon v. Brian Henry Ortiz, 1CC141001928;

 Bank of New York Mellon v. Raymond D Arancon, 1CC141001597; Deutsche Bank

 Natl. Trust Co. v. Joseph S. Sanchez, 1CC141001527; Deutsche Bank Natl. Trust

 Co. v. Mervin H. N. Ching,, 1CC151001186; Central Pacific Bank v. Lily Nomura,

 1CC141001176; Deutsche Bank Natl. Trust Co. v. David Ray Fullmer,


                                       141
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 142 of 181    PageID #:
                                     142



 1CC141001126; Christian Sakal v. AOAO of Hawaiian Monarch, 1CC141001118;

 US Bank Natl. Association v. Bells Tsuneko Leigh, 1CC141000722; US Bank Natl.

 Association v. Daniel Joseph Spence, 1CC141000573; US Bank N.A. v. Justin Ryan

 Kapono Fergerstrom, 1CC141000382; US Bank Natl. Association        v. Thomas

 Yadao, 1CC141000221; The Bank of NY Mellon v. Won Cha Kim, 1CC131003381;

 US Bank N.A. v. Robert Blaine Fernandez, 1CC131003361; Karen Cogdill v.

 Angeline R Canlas, 1CC131003144; HSBC Bank USA Natl. Association v. Luz Cui

 Bartolome, 1CC131003050; The Bank of New York Mellon v. Dorthea L. Yaros,

 1CC131002944; CitiBank N.A. v. Craig R. Knedler, 1CC131002820; Bank of New

 York Mellon v. Kekai DJ Quan Personal Representative, 1CC131002571; Deutsche

 Bank Trust Co. Americas v. Michael A. Botelo, 1CC131002378; AOAO of Century

 Center Inc. v. Young Jin An, 1CC131002364; Puu Lani Ranch Corp v. Daryle S.

 Nekoba, 1CC131002297; Wells Fargo Bank Natl. Association v. Nicole K. Flores,

 1CC131002278; First Tennessee Bank v. Darlene M. Schneider, 1CC131001586;

 Bank of New York Mellon v. Roman Baptiste, 1CC131001157; Bank of N.Y. Mellon

 v. Gene G. Pudiquet, 1CC131001047; Hawaii National Bank v. Sutah Chirayunon,

 1CC131000998; HSBC Bank USA N.A. v. Marina Sergeyevna Newby,

 1CC131000776; Federal Natl. Mortgage Association v. Raynette L Kau,

 1CC131000733; Wells Fargo Bank N.A. v. Wayne Satoru Saito, 1CC131000476;

 Citibank N.A. v. Stan Christopher Popovich, 1CC131000161; US Bank N.A. v.


                                      142
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 143 of 181    PageID #:
                                     143



 Christie T. Adams, 1CC131000082; Bank of America N.A. v. Albert Andrew Alimoot,

 1CC131000074; The Bank of New York Mellon v. Todd D. Dunphy, 1CC131000015;

 Deutsche Bank Nat'l Trust v. Allison S. Goto, 1CC121003312; Capital One Natl.

 Association v. Donald James Karleen, 1CC121003266; Deutsche Bank National

 Trust v. Todd Dunphy, 1CC121003134; Wells Fargo Bank N.A. v. John Frank Baker,

 1CC121003131; Federal Home Loan Mortgage Corp. v. Larry A. Shaver,

 1CC121003125; Wells Fargo Bank N.A. v. Elias V. Macapulay, 1CC121003094;

 Bank of America N.A. v. John Yeh, 1CC121003074; US Bank Natl. Association v.

 Dionisio P. Pasion, 1CC121003044; US Bank Trust N.A. as Trustee v. Ryoko

 Donaldson, 1CC121002948; Wilmington Trust N.A. v. Darryl M. Hashida,

 1CC121002843; PHH Mortgage Corporation v. Patrick A. Kop, 1CC121002709;

 US Bank Natl. Association v. Sione Loketi Taufoou, 1CC121002672; Ocwen Loan

 Servicing v. Laramie Kelii De Soto, 1CC121002478; Deutsche Bank Natl. Trust Co.

 v. Raymond Lloyd, 1CC121001855; HSBC Bank USA Natl. Association v. Lerma

 Yamashita, 1CC121001821; Wilmington Savings Fund v. Craig Stuart Landis,

 1CC121001795; Bank of New York Mellon v. Mallory A Longboy, 1CC121001759;

 US Bank Natl. Association v. Scott Lee P. Kekumano, 1CC121001737; HSBC Bank

 USA v. Michael M. Kinoshita, 1CC121001685; MTGLQ Investors LP v. Jaroslaw

 Karpusiewicz, 1CC121001328; Wilmington Savings Fund v. Jody Arthur Solbach,

 1CC121001224; Bank of New York Mellon v. Joseph A. Spielman, 1CC121001139;


                                      143
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 144 of 181     PageID #:
                                     144



 Ditech Financial LLC v. Raymond Ruddy III, 1CC121000922; Wilmington Trust

 N.A. v. Beverly C. Harton, 1CC121000860; Bank of America N.A. v. Brian Shigemi

 Miyake, 1CC121000676; The Bank of New York Mellon v. Todd Campbell,

 1CC121000401; Jim Hogg v. Osvaldo Brighenti, 1CC121000352; US Bank Natl.

 Association v. Florentino C. Bantolina, 1CC121000300; US Bank Natl. Association

 v. Earl Kyoji Omizo, 1CC121000219; H&R Block Bank v. Ronald John Teasdale,

 1CC121000149; Nationstar Mortgage v. Jody Arthur Solbach, 1CC121000110; US

 Bank Natl. Association v. Armand Wesley Mariboho, 1CC111003048; U.S. Bank

 Trust N.A. v. Lewis Homer Pettit II, 1CC111002839; Marion Chew Leary v. Sandra

 Hill, 1CC111002737; Steven D. Ward v. US Bank Natl. Association,

 1CC111002689; Bank of America N.A. v. Jody A. Solbach, 1CC111002681; First

 Horizon Home Loans v. Mark David Melen, 1CC111002601; Ditech Financial LLC

 v. Wade Keone Abiva, 1CC111002550; Christiana Trust v. Telefoni Amuia Aumua

 Jr., 1CC111002411; Wells Fargo Bank N. A. v. Theo Eldon Garcia, 1CC111002297;

 Bank of N.Y. Mellon v. Jhirmel E. Pagan, 1CC111002039; HSBC Bank USA Natl.

 Association v. Howard L. Hendricks, 1CC111001782; MTGLQ Investors LP LLC v.

 Randall R. Rhodes, 1CC111001787; Deborah Lyn K. Ramirez v. Aurora Loan

 Servicing, .1CC111001767; Wells Fargo Bank N.A. v. Michael A. Botelho,

 1CC111001734; Bank of Hawaii v. Richard Anthony Marques, 1CC111001345;

 PHH Mortgage Corp. v. Darrell Gene Dycus, 1CC111001228; Young Hui Kim v.


                                      144
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 145 of 181    PageID #:
                                     145



 Julia Kyung Soon Riihimaki, 1CC111001139; David S. Brown v. OneWest Bank

 FSB, 1CC111000941; Puu Lani Ranch Corp v. Daryle S. Nekoba, 1CC131002297;

 Wells Fargo Bank N.A. v. Maryellen M. Markley, 1CC101000356; US Bank

 National Association v. Cresencio Somera, 1CC091001962; Deutsche Bank Natl.

 Trust Co. v. Alvin S. Ishihara, 1CC091001321; Deutsche Bank Natl. Trust Co. v.

 Paul Adam McKiernan, 1CC091000910; Marcus Rosehill v. Jim Andrews,

 1CC061001982; Jim Andrews v. Marcus Rosehill. 1CC061001976.

       270. Second Circuit Court (Maui) -- NewRez LLC v. William McThewson II,

 2CC191000048; County of Maui v. John L. Laudon, 2CC181000135; US Bank Trust

 etc. v. John James Barbier, 2CC181000040; HSBC Bank USA v. Mark Corba,

 2CC171000508; Bank of New York v. Kim Myra Kurnow, 2CC171000399;

 Nationstar Mortgage LLC v. Randolph G. Currier, 2CC171000296; JPMorgan

 Chase Bank National Association v. Hugh John Coflin, 2CC171000142; US Bank

 N.A. v. William Lee Davis. 2CC171000032; US Bank Natl. Association v. Donovan

 Paul Webb, 2CC171000024; US Bank National Association v. Watoshna Lynn

 Compton, 2CC171000025; US Bank Natl. Association v. Howard E. Greenberg,

 2CC161000554; The Bank of New York Mellon v. Christian Duncan,

 2CC161000532; Romspen Investment Corp. v. L & E Ranch. 2CC161000470;

 NewRez LLC v. Ralph G, Knudsen, 2CC161000384; Federal Natl. Mortgage

 Association v. Randall Yee, 2CC161000385; HSBC Bank USA Natl. Association v.


                                      145
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 146 of 181    PageID #:
                                     146



 Jailanie Barnachea, 2CC161000379; UMB Bank National Association v. Sharon E.

 Watson, 2CC161000336; Wells Fargo Bank v. Eboni A. Prentice, 2CC161000169;

 US Bank Trust N.A. v. Patrick Lowell Verhagen, 2CC161000147; US Bank National

 Association v. Bernadine Sila, 2CC161000098; US Bank National Association v.

 Steven D. Barnes, 2CC151000252; US Bank National Association v. Bonnie I.

 Swink, 2CC141000702; The Bank of New York v. Paul F. Wenner, 2CC141000220;

 Wilmington Savings Fund Society v. Rustico Udarbe, 2CC131000924; JPMorgan

 Chase Bank N.A. v. Elise Sari Travis, 2CC121000527; Stanwich Mortgage Loan

 Trust v. John L Laudon, 2CC121000119; DB Private Wealth Mortgage v. Brian J.

 Bouley, 2CC111000525; US Bank National Association v. Daneford Michael

 Wright, 2CC091000961.

       271. Third Circuit Court (Kona and Hilo) -- Deutsche Bank Natl. Trust Co.

 v. Karri Lynn Teshima, 3CC200000009; Federal National Mortgage Association v.

 Jerry A Badua, 3CC190000007; US Bank National Association. v. Eric Richard

 Mader, 3CC19100189K; The Bank of New York Mellon. v. Nelia C. Grafilo,

 3CC18100234K, Lurline and Merrillyn Rapoza v. Hawaiian Homes Commission,

 3CC181000296; US Bank N.A.. v. Michael J. Hammer, 3CC18100218K; US Bank

 Natl. Association. v. Raymond P. Cerney, 3CC18100158K; Deutsche Bank Natl.

 Trust Co. v. Laurie Ann Bass, 3CC181000189; US Bank N.A.. v. Thomas A. Morton,

 3CC18100151K; Deutsche Bank Natl. Trust Co.. v. Michael C. Maher,


                                      146
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 147 of 181      PageID #:
                                     147



 3CC18100004K; US Bank National Association v. Timothy J. Butler,

 3CC17100395K; CitiBank N.A. v. Franklin P. Embernate, 3CC17100325K;

 Deutsche Bank Natl. Trust Co.. v. Janice D. Ellison, 3CC17100304K; Federal

 National Mortgage Association v. Walter M. Paresa, 3CC17100220K; Wells Fargo

 Bank v. William K. Freitas, 3CC17100205K; MTGLQ Investors, LP v. Aloha

 Spencer, 3CC17100135K; US Bank Natl Association. v. P. Makarewicz-Kankaset,

 3CC16100344K; US Bank N.A. v. Steven D. Ward, 3CC16100248K; GemCap

 Lending I LLC v. Trent A. Bateman, 3CC15100428K; Wells Fargo Bank N.A. v.

 Russel E. Cole, 3CC15100293K; US Bank National Association v. Jung Hoon Kim,

 3CC151000031; Bank of America N.A. v. James F. Enocencio II. .3CC131000683;

 Mid Pac Portfolio LLC v. Michael Taniguchi, 3CC131000386; MTGLQ Investors

 LP v. Mary Ann T. Brennan, 3CC13100002K; Bank of New York Mellon v. James

 West, 3CC121000373; US Bank Natl. Association v. Bernice K. Will,

 3CC121000174; PL III LLC v. Puu Lani Ranch Corp., 3CC11100433K; Fed Natl.

 Mortgage Association v. Jerry A. Badua. 3CC111000342; The Estate of Bruce

 Makarewicz, 3LP161000274.

       272. Fifth Circuit Court (Lihue) -- Robert Louis Santiago Successor Trustee

 v. Ruth Tanaka, 5CC191000115; US Bank National Association v. Christa E. Paul,

 5CC171000080; Wilmington Savings. v. David Swierski, 5CC151000092;

 Wilmington Trust N.A. v. David Kaplan, 5CC131000073; US Bank National


                                       147
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 148 of 181    PageID #:
                                     148



 Association v. Dylan Thede, 5CC121000125; US Bank National Association v.

 Dylan Thede. 5CC121000114; Wilmington Trust N.A. v Reid Tamayose,

 5CC121000044; U.S. Bank Natl. Association v. Luciann Norton, 5CC111000168;

 Deutsche Bank v. Dale Scott Winters, 5CC111000093; Wilmington Trust N.A. v.

 Reid Tamayose, 5CC121000044.

       273. Hawaii Intermediate Court of Appeals -- Deutsche Bank v. Bass, CAAP-

 XX-XXXXXXX; U.S. Bank N.A. v. Saiki, CAAP-XX-XXXXXXX; Smith v. Selene Finance,

 CAAP-XX-XXXXXXX; Garrett v. AOAO Terrazza/Cortebella/Las Brisas, CAAP-20-

 0000357; Garrett v. AOAO Terrazza, CAAP-XX-XXXXXXX; BOA v. Alejo-Herring,

 CAAP-XX-XXXXXXX; U.S. Bank N.A. v. Paul, CAAP-XX-XXXXXXX; Oleksa v. Chaikin,

 CAAP-XX-XXXXXXX; Wilmington Savings Fund v. Swierski, CAAP-XX-XXXXXXX;

 U.S. Bank v. Davis, CAAP-XX-XXXXXXX; Wilmington Trust N.A. v. Tamayose,

 CAAP-XX-XXXXXXX; Bank of New York Mellon v. Laudig, CAAP-XX-XXXXXXX; U.S.

 Bank v. Olivas, CAAP-XX-XXXXXXX; Wells Fargo v. Saito, CAAP-XX-XXXXXXX;

 Wilmington v. Soto, CAAP-XX-XXXXXXX; Wells Fargo v. Gilbert, CAAP-19-

 0000596; BONY Mellon v. Duncan, CAAP-XX-XXXXXXX; US Bank v. Morton,

 CAAP-XX-XXXXXXX; Aurora v. Currier, CAAP-XX-XXXXXXX; U.S. Bank v. Omizo,

 CAAP-XX-XXXXXXX; US Bank v. Ward, CAAP-XX-XXXXXXX; US Bank v. Greenberg,

 CAAP-XX-XXXXXXX; Romspen v. L & E Ranch, CAAP-XX-XXXXXXX; JP Morgan v.

 Laudon, CAAP-XX-XXXXXXX; Bank of Hawaii v. Mostoufi, CAAP-XX-XXXXXXX; Blue


                                      148
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 149 of 181           PageID #:
                                     149



 Mountain v. Page, CAAP-XX-XXXXXXX; Deutsche Bank v. Yata, CAAP-XX-XXXXXXX;

 Andrews v. Rosehill, CAAP-XX-XXXXXXX; Bank of New York v. Aiwohi, CAAP-18-

 0000736; Wilmington v. Domingo, CAAP-XX-XXXXXXX; U.S. Bank v. Compton,

 CAAP-XX-XXXXXXX; Bank of America v. Paul Collins, CAAP-XX-XXXXXXX; GemCap

 v. Bateman, CAAP-XX-XXXXXXX; Maui Harbor Shops v. Octagon Corp., CAAP-18-

 0000443; JPMorgan v. Raciti, CAAP-XX-XXXXXXX; Maui Harbor Shops v. Octagon

 Corp., CAAP-XX-XXXXXXX; Aurora Loan Services v. Kalahiki, CAAP-XX-XXXXXXX;

 AOAO Waiau Garden v. Latorre-Holt, CAAP-XX-XXXXXXX; Maui Harbor v.

 Octagon Corp., CAAP-XX-XXXXXXX; HSBC Bank v. Gillespie, CAAP-XX-XXXXXXX;

 Wilmington v. Domingo, CAAP-XX-XXXXXXX; Saplan v. U.S. Bank, CAAP-17-

 0000847; U.S. Bank v. Verhagen, CAAP-XX-XXXXXXX; GemCap Lending v.

 Bateman, CAAP-XX-XXXXXXX; Mount v. Apao, CAAP-XX-XXXXXXX.

       274. Hawaii Supreme Court -- Wilmington v. Ryan, SCWC-XX-XXXXXXX

 (successfully reversed after Dubin’s disbarment); Cambridge Management Inc. v.

 Jadan, SCWC-XX-XXXXXXX (successfully reversed after Dubin’s disbarment).

       275. Disbarment in the State of Hawaii is the only forfeiture proceeding in the

 entire Western World where there is not only no right within the State legal system

 to a nondiscretionary appeal, in this case for Dubin, but where hundreds, in this case

 Dubin’s clients, have also been locked out of the State proceedings despite their

 livelihood also being at stake.


                                          149
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 150 of 181          PageID #:
                                     150



                             I. CLAIMS FOR RELIEF

                                COUNT ONE
              Individual/Class Action for Declaratory Judgment
              by Attorney Dubin Against all State Defendants for
            Their Unconstitutional Exercise of Legislative Authority

       276. Every allegation in every Paragraph hereinabove is hereby incorporated

 hereinbelow in full support of Count One of this Verified Complaint.

       277. The basis for Count One is that the Hawaii Supreme Court lacks

 jurisdiction as does its entire attorney disciplinary system, supra, from regulating

 Members of the Hawaii legal profession for conduct allegedly occurring outside

 Hawaii courtrooms, because the Hawaii State Constitution gives that authority

 exclusively to the Hawaii State Legislature who has never delegated that authority,

 even if it constitutionally could, to the Hawaii Supreme Court.

       278. Attorney Dubin brings this Action initially as an Individual Action

 seeking Class Certification against all State Defendants pursuant to Rule 23(b)(2) of

 the Federal Rules of Civil Procedure, on behalf of a Class defined as including every

 present Member of the Hawaii State Bar, active or inactive, potentially or actually

 so threatened as aforesaid, and every past Member of the Hawaii State Bar who has

 been actually disbarred for conduct occurring outside Hawaii courtrooms who has

 contested such disbarment, each group as necessary to be designated as separate

 Sub-Classes.



                                         150
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 151 of 181          PageID #:
                                     151



       279. The above described Class is so numerous and/or some of its Members

 unknown at this time, and collectively numbering in the thousands that joinder of all

 Members is impracticable.

       280. The State Defendants’ utilization of the complained of unconstitutional

 procedures presents to this District Court an active case and controversy.

       281. There are numerous questions of fact and law common to the Class that

 do not involve any varying details pertaining to their individual situation, nor are

 damages being sought, but instead uniform declaratory relief against the

 unenforceability of all such disciplinary actions is being sought as contrary to the

 Hawaii State Constitution, requiring Quo Warranto, Ultra Vires, Ex Post Facto,

 and/or Bill of Attainder relief as subsidiary constitutional violations thereby

 occurring until the unconstitutional procedures challenged herein are remedied.

       282. Attorney Dubin’s claims are typical of the claims of the Class in that

 Attorney Dubin has been a Member of the Hawaii State Bar since 1982, and still is

 but for the unconstitutional actions of the Hawaii Supreme Court and its attorney

 disciplinary procedures complained of herein, while he and his state law license are

 each still vulnerable, liable and subject to the Hawaii Supreme Court’s post-

 disbarment orders and requirements in numerous ways.

       283. Declaratory, immediate emergency relief is hereby sought and is

 appropriate with respect to the Class as a whole where the State Defendants are


                                         151
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 152 of 181               PageID #:
                                     152



 applying and continue to apply the complained of disciplinary procedures, on

 grounds uniformly applicable to the Plaintiff Class.

          284. The Plaintiff Class Representative and the Plaintiff Class are represented

 by legal counsel who will adequately represent the class and who have the financial

 wherewithal to do so.

          285. A Class Action is superior to other available methods for a fair and

 efficient adjudication of this matter in that the prosecution of separate actions by

 individual Class Members would unduly burden this District Court and create the

 possibility of conflicting adjudications and whereas many Members of the Class are

 reluctant to individually raise the within issues initially fearful of retaliation.

          286. Sovereign immunity does not bar this action, which seeks a declaratory

 judgment and neither injunctive relief nor damages from the State Defendants.

          287. Judicial immunity does not bar this action, which seeks a declaratory

 judgment and neither injunctive relief against nor damages from the State

 Defendants.

          288. Res Judicata does not bar this action, whose underlying issues have not

 been adjudicated elsewhere nor by the Class and which challenge is also based on

 fraud.

          289. Rooker-Feldman does not bar this action, whose underlying issues have

 not been adjudicated elsewhere in any Hawaii State Court nor by the Class, and


                                            152
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 153 of 181           PageID #:
                                     153



 which Count does not challenge Dubin’s disbarment but the jurisdiction of the Court

 that issued it.

        290. Abstention is not available to this District Court on these underlying

 issues which involve substantive federal due process questions challenging the

 usurpation of exclusive state legislative powers, amounting also to a violation of

 Article IV, Section 4 of the Constitution of the United States of America.

                                   COUNT TWO
                Individual/Class Action for Declaratory Judgment
                by Client Plaintiffs Against all State Defendants for
              Their Unconstitutional Exercise of Legislative Authority

        291. Every allegation in every Paragraph hereinabove is hereby incorporated

 hereinbelow in full support of Count Two of this Verified Complaint.

        292. The basis for Count Two is that the Hawaii Supreme Court lacks

 jurisdiction as does its entire attorney disciplinary system, supra, from regulating

 Members of the Hawaii legal profession for conduct allegedly occurring outside

 Hawaii courtrooms, because the Hawaii State Constitution gives that authority

 exclusively to the Hawaii State Legislature who has never delegated that authority,

 even if it constitutionally could, to the Hawaii Supreme Court.

        293. Attorney Dubin’s Client Plaintiffs bring this Class Action initially as an

 Individual Action seeking Class Certification against all State Defendants pursuant

 to Rule 23(b)(2) of the Federal Rules of Civil Procedure, on behalf of a Class defined

 as including every person who was a client of Attorney Dubin or who was deterred
                                          153
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 154 of 181           PageID #:
                                     154



 from being a client of Attorney Dubin or who lost attorney Dubin as their attorney

 as a result of the several years of disciplinary activities against Attorney Dubin

 aforesaid resulting in his disbarment, each group as necessary to be designated as

 separate Sub-Classes.

       294. The above described Class is so numerous and/or some of its Members

 unknown at this time, and collectively numbering nearly one thousand that joinder

 of all Members is impracticable.

       295. The State Defendants’ utilization of the complained of unconstitutional

 procedures presents to this District Court an active case and controversy.

       296. There are numerous questions of fact and law common to the Class that

 do not involve any varying details pertaining to their individual situation, nor are

 damages being sought, but instead uniform declaratory relief against the

 unenforceability of all such disciplinary actions is being sought as contrary to the

 Hawaii State Constitution, requiring Quo Warranto, Ultra Vires, Ex Post Facto,

 and/or Bill of Attainder relief as subsidiary constitutional violations thereby

 occurring until the unconstitutional procedures challenged herein are remedied.

       297. Attorney Dubin’s Client Plaintiffs’ claims are typical of the claims of the

 Class in that Attorney Dubin’s legal services were denied to them, both directly and

 indirectly, due to both the smear publicity and the disbarment due to the

 unconstitutional actions of the Hawaii Supreme Court and its attorney disciplinary


                                         154
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 155 of 181         PageID #:
                                     155



 procedures complained of herein, while he and his state law license are still

 vulnerable, liable and subject to the Hawaii Supreme Court’s post-disbarment

 procedures in numerous ways.

       298. Declaratory, immediate emergency relief is hereby sought and is

 appropriate with respect to the Class as a whole where the State Defendants are

 applying and continue to apply the complained of disciplinary procedures, on

 grounds uniformly applicable to the Plaintiff Class.

       299. The Plaintiff Class Representatives and the Plaintiff Class are

 represented by legal counsel who will adequately represent the class and who have

 the financial wherewithal to do so.

       300. A Class Action is superior to other available methods for a fair and

 efficient adjudication of this matter in that the prosecution of separate actions by

 individual Class Members would unduly burden this District Court and create the

 possibility of conflicting adjudications and whereas many Members of the Class are

 reluctant to individual raise the within issues fearful of retaliation.

       301. Sovereign immunity does not bar this action, which seeks a declaratory

 judgment and neither injunctive relief nor damages from the State Defendants.

       302. Judicial immunity does not bar this action, which seeks a declaratory

 judgment and neither injunctive relief nor damages from the State Defendants.




                                           155
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 156 of 181           PageID #:
                                     156



          303. Res Judicata does not bar this action, whose underlying issues have not

 been adjudicated elsewhere nor by the Class and which challenge is also based on

 fraud.

          304. Rooker-Feldman does not bar this action, whose underlying issues have

 not been adjudicated elsewhere in any Hawaii State Court, and which Count does

 not challenge Dubin’s disbarment but the jurisdiction of the Court that issued it.

          305. Abstention is not available to this District Court on these underlying

 issues which involve substantive federal due process questions challenging the

 usurpation of exclusive state legislative powers, amounting also to a violation of

 Article IV, Section 4 of the Constitution of the United States of America.

                                  COUNT THREE
                  Individual/Class Action for Declaratory Judgment
                 by Attorney Dubin Against all State Defendants for
                 Their Unconstitutional Violation of Equal Protection

          306. Every allegation in every Paragraph hereinabove is hereby incorporated

 hereinbelow in full support of Count Three of this Verified Complaint.

          307. The basis for Count Three is that the Hawaii Supreme Court lacks

 jurisdiction as does its entire attorney disciplinary system, supra, from regulating

 Members of the Hawaii legal profession for conduct allegedly occurring outside

 Hawaii courtrooms, because the Hawaii State Constitution gives that authority

 exclusively to the Hawaii State Legislature which regulates every other profession

 such as physicians and every other occupation in the State of Hawaii substantially
                                           156
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 157 of 181            PageID #:
                                     157



 differently, affording evidentiary and appellate rights, for instance, differently than

 those allowed attorneys by the Hawaii Supreme Court in its disciplinary procedures,

 even assuming that the Hawaii Supreme Court had such inherent autocratic power

 or that the Hawaii State Legislature were found to have delegated that authority to

 the Hawaii Supreme Court, all in violation of the Equal Protection constitutional

 guaranties embodied in the Fourteenth Amendment to the Constitution of the United

 States of America.

       308. Attorney Dubin brings this Action initially as an Individual Action

 seeking Class Certification against all State Defendants pursuant to Rule 23(b)(2) of

 the Federal Rules of Civil Procedure, on behalf of a Class defined as including every

 present Member of the Hawaii State Bar, active or inactive, potentially or actually

 so threatened as aforesaid, and every past Member of the Hawaii State Bar who has

 been actually disbarred for conduct occurring outside Hawaii courtrooms who has

 contested such disbarment, each group as necessary to be designated as separate

 Sub-Classes.

       309. The above described Class is so numerous and/or some of its Members

 unknown at this time, and collectively numbering in the thousands that joinder of all

 Members is impracticable.

       310. The State Defendants’ utilization of the complained of unconstitutional

 procedures presents to this District Court an active case and controversy.


                                          157
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 158 of 181          PageID #:
                                     158



       311. There are numerous questions of fact and law common to the Class that

 do not involve any varying details pertaining to their individual situation, nor are

 damages being sought, but instead uniform declaratory relief against the

 unenforceability of all such disciplinary actions is being sought as contrary to the

 Hawaii State Constitution, requiring Quo Warranto, Ultra Vires, Ex Post Facto,

 and/or Bill of Attainder relief as subsidiary constitutional violations thereby

 occurring until the unconstitutional procedures challenged herein are remedied.

       312. Attorney Dubin’s claims are typical of the claims of the Class in that

 Attorney Dubin has been a Member of the Hawaii State Bar since 1982, and still is

 but for the unconstitutional actions of the Hawaii Supreme Court and its attorney

 disciplinary procedures complained of herein, while he and his state law license are

 each still vulnerable, liable and subject to the Hawaii Supreme Court’s post-

 disbarment orders and requirements in numerous ways.

       313. Declaratory, immediate emergency relief is hereby sought and is

 appropriate with respect to the Class as a whole where the State Defendants are

 applying and continue to apply the complained of disciplinary procedures, on

 grounds uniformly applicable to the Plaintiff Class.

       314. The Plaintiff Class Representative and the Plaintiff Class are represented

 by legal counsel who will adequately represent the class and who have the financial

 wherewithal to do so.


                                         158
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 159 of 181               PageID #:
                                     159



          315. A Class Action is superior to other available methods for a fair and

 efficient adjudication of this matter in that the prosecution of separate actions by

 individual Class Members would unduly burden this District Court and create the

 possibility of conflicting adjudications and whereas many Members of the Class are

 reluctant to individually raise the within issues initially fearful of retaliation.

          316. Sovereign immunity does not bar this action, which seeks a declaratory

 judgment and neither injunctive relief nor damages from the State Defendants.

          317. Judicial immunity does not bar this action, which seeks a declaratory

 judgment and neither injunctive relief against nor damages from the State

 Defendants.

          318. Res Judicata does not bar this action, whose underlying issues have not

 been adjudicated elsewhere nor by the Class and which challenge is also based on

 fraud.

          319. Rooker-Feldman does not bar this action, whose underlying issues have

 not been adjudicated elsewhere in any Hawaii State Court nor by the Class, and

 which Count does not challenge Dubin’s disbarment but the jurisdiction of the Court

 that issued it.

          320. Abstention is not available to this District Court on these underlying

 issues which involve substantive federal Equal Protection Guaranties.




                                            159
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 160 of 181            PageID #:
                                     160



                                  COUNT FOUR
                Individual/Class Action for Declaratory Judgment
               by Client Plaintiffs Against all State Defendants for
               Their Unconstitutional Violation of Equal Protection

       321. Every allegation in every Paragraph hereinabove is hereby incorporated

 hereinbelow in full support of Count Four of this Verified Complaint.

       322. The basis for Count Four is that the Hawaii Supreme Court lacks

 jurisdiction as does its entire attorney disciplinary system, supra, from regulating

 Members of the Hawaii legal profession for conduct allegedly occurring outside

 Hawaii courtrooms, because the Hawaii State Constitution gives that authority

 exclusively to the Hawaii State Legislature which regulates every other profession

 such as physicians and every other occupation in the State of Hawaii substantially

 differently, affording evidentiary and appellate rights, for instance, differently than

 those allowed attorneys by the Hawaii Supreme Court in its disciplinary procedures,

 even assuming that the Hawaii Supreme Court had such inherent autocratic power

 or that the Hawaii State Legislature were found to have delegated that authority to

 the Hawaii Supreme Court, all in violation of the Equal Protection constitutional

 guaranties embodied in the Fourteenth Amendment to the Constitution of the United

 States of America.

       323. Attorney Dubin’s Client Plaintiffs’ bring this Action initially as an

 Individual Action seeking Class Certification against all State Defendants pursuant

 to Rule 23(b)(2) of the Federal Rules of Civil Procedure, on behalf of a Class defined
                                          160
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 161 of 181           PageID #:
                                     161



 as including every person who was a client of Attorney Dubin or who was deterred

 from being a client of Attorney Dubin or who lost attorney Dubin as their attorney

 as a result of the several years of disciplinary activities against Attorney Dubin

 aforesaid resulting in his disbarment, each group as necessary to be designated as

 separate Sub-Classes.

       324. The above described Class is so numerous and/or some of its Members

 unknown at this time, and collectively numbering nearly one thousand that joinder

 of all Members is impracticable.

       325. The State Defendants’ utilization of the complained of unconstitutional

 procedures presents to this District Court an active case and controversy.

       326. There are numerous questions of fact and law common to the Class that

 do not involve any varying details pertaining to their individual situation, nor are

 damages being sought, but instead uniform declaratory relief against the

 unenforceability of all such disciplinary actions is being sought as contrary to the

 Hawaii State Constitution, requiring Quo Warranto, Ultra Vires, Ex Post Facto,

 and/or Bill of Attainder relief as subsidiary constitutional violations thereby

 occurring until the unconstitutional procedures challenged herein are remedied.

       327. Attorney Dubin’s Client Plaintiffs’ claims are typical of the claims of the

 Class in that Attorney Dubin’s legal services were denied to them, both directly and

 indirectly, due to both the smear publicity and the disbarment due to the


                                         161
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 162 of 181          PageID #:
                                     162



 unconstitutional actions of the Hawaii Supreme Court and its attorney disciplinary

 procedures complained of herein, while he and his state law license are each still

 vulnerable, liable and subject to the Hawaii Supreme Court’s post-disbarment orders

 and requirements in numerous ways.

       328. Declaratory, immediate emergency relief is hereby sought and is

 appropriate with respect to the Class as a whole where the State Defendants are

 applying and continue to apply the complained of disciplinary procedures, on

 grounds uniformly applicable to the Plaintiff Class.

       329. The Plaintiff Class Representative and the Plaintiff Class are represented

 by legal counsel who will adequately represent the class and who have the financial

 wherewithal to do so.

       330. A Class Action is superior to other available methods for a fair and

 efficient adjudication of this matter in that the prosecution of separate actions by

 individual Class Members would unduly burden this District Court and create the

 possibility of conflicting adjudications and whereas many Members of the Class are

 reluctant to individually raise the within issues fearful of retaliation.

       331. Sovereign immunity does not bar this action, which seeks a declaratory

 judgment and neither injunctive relief nor damages from the State Defendants.




                                           162
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 163 of 181           PageID #:
                                     163



          332. Judicial immunity does not bar this action, which seeks a declaratory

 judgment and neither injunctive relief against nor damages from the State

 Defendants.

          333. Res Judicata does not bar this action, whose underlying issues have not

 been adjudicated elsewhere nor by the Class and which challenge is also based on

 fraud.

          334. Rooker-Feldman does not bar this action, whose underlying issues have

 not been adjudicated elsewhere in any Hawaii State Court nor by the Class, and

 which Count does not challenge Dubin’s disbarment but the jurisdiction of the Court

 that issued it.

          335. Abstention is not available to this District Court on these underlying

 issues which involve substantive federal Equal Protection Guaranties.

                                     COUNT FIVE
                   Individual/Class Action for Declaratory Judgment
                   by Attorney Dubin Against all State Defendants for
                    Their Unconstitutional Violation of Due Process

          336. Every allegation in every Paragraph hereinabove is hereby incorporated

 hereinbelow in full support of Count Five of this Verified Complaint.

          337. The basis for Count Five is that the Hawaii Supreme Court and its

 attorney discipline procedures as promulgated and/or as applied deny targeted

 attorneys constitutionally protected evidentiary and appellate rights as shown in the

 chart on Page 28, supra, all in violation of the Due Process constitutional guaranties
                                           163
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 164 of 181          PageID #:
                                     164



 to a fair hearing embodied in the Fourteenth Amendment to the Constitution of the

 United States of America.

       338. Attorney Dubin brings this Action initially as an Individual Action

 seeking Class Certification against all State Defendants pursuant to Rule 23(b)(2) of

 the Federal Rules of Civil Procedure, on behalf of a Class defined as including every

 present Member of the Hawaii State Bar, active or inactive, potentially or actually

 so threatened as aforesaid, and every past Member of the Hawaii State Bar who has

 been actually disbarred for conduct occurring outside Hawaii courtrooms who has

 contested such disbarment, each group as necessary to be designated as separate

 Sub-Classes.

       339. The above described Class is so numerous and/or some of its Members

 unknown at this time, and collectively numbering in the thousands that joinder of all

 Members is impracticable.

       340. The State Defendants’ utilization of the complained of unconstitutional

 procedures presents to this District Court an active case and controversy.

       341. There are numerous questions of fact and law common to the Class that

 do not involve any varying details pertaining to their individual situation, nor are

 damages being sought, but instead uniform declaratory relief against the

 unenforceability of all such disciplinary actions is being sought as contrary to the

 Hawaii State Constitution, requiring Quo Warranto, Ultra Vires, Ex Post Facto,


                                         164
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 165 of 181               PageID #:
                                     165



 and/or Bill of Attainder relief as subsidiary constitutional violations thereby

 occurring until the unconstitutional procedures challenged herein are remedied.

       342. Attorney Dubin’s claims are typical of the claims of the Class in that

 Attorney Dubin has been a Member of the Hawaii State Bar since 1982, and still is

 but for the unconstitutional actions of the Hawaii Supreme Court and its attorney

 disciplinary procedures complained of herein, while he and his state law license are

 each still vulnerable, liable and subject to the Hawaii Supreme Court’s post-

 disbarment orders and requirements in numerous ways.

       343. Declaratory, immediate emergency relief is hereby sought and is

 appropriate with respect to the Class as a whole where the State Defendants are

 applying and continue to apply the complained of disciplinary procedures, on

 grounds uniformly applicable to the Plaintiff Class.

       344. The Plaintiff Class Representative and the Plaintiff Class are represented

 by legal counsel who will adequately represent the class and who have the financial

 wherewithal to do so.

       345. A Class Action is superior to other available methods for a fair and

 efficient adjudication of this matter in that the prosecution of separate actions by

 individual Class Members would unduly burden this District Court and create the

 possibility of conflicting adjudications and whereas many Members of the Class are

 reluctant to individually raise the within issues initially fearful of retaliation.


                                            165
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 166 of 181            PageID #:
                                     166



       346. Sovereign immunity does not bar this action, which seeks a declaratory

 judgment and neither injunctive relief nor damages from the State Defendants.

       347. Judicial immunity does not bar this action, which seeks a declaratory

 judgment and neither injunctive relief against nor damages from the State

 Defendants.

       348. Res Judicata does not bar this action, whose underlying issues have not

 been fully adjudicated elsewhere nor by the Class and which challenge is also based

 on fraud.

       349. Rooker-Feldman does not bar this action, whose underlying issues have

 not been adjudicated elsewhere in any Hawaii State Court nor by the Class.

       350. Abstention is not available to this District Court on these underlying

 issues which involve substantive federal Due Process Guaranties.

                                    COUNT SIX
               Individual/Class Action for Declaratory Judgment
               by Client Plaintiffs Against all State Defendants for
                Their Unconstitutional Violation of Due Process

       351. Every allegation in every Paragraph hereinabove is hereby incorporated

 hereinbelow in full support of Count Six of this Verified Complaint.

       352. The basis for Count Six is that the Hawaii Supreme Court and its attorney

 discipline procedures as promulgated and/or as applied deny targeted attorneys

 constitutionally protected evidentiary and appellate rights as shown in the chart on

 Page 28, supra, all in violation of the Due Process constitutional guaranties to a fair
                                          166
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 167 of 181           PageID #:
                                     167



 hearing embodied in the Fourteenth Amendment to the Constitution of the United

 States of America.

       353. Attorney Dubin’s Client Plaintiffs’ bring this Action initially as an

 Individual Action seeking Class Certification against all State Defendants pursuant

 to Rule 23(b)(2) of the Federal Rules of Civil Procedure, on behalf of a Class defined

 as including every person who was a client of Attorney Dubin or who was deterred

 from being a client of Attorney Dubin or who lost attorney Dubin as their attorney

 as a result of the several years of disciplinary activities against Attorney Dubin

 aforesaid resulting in his disbarment, each group as necessary to be designated as

 separate Sub-Classes.

       354. The above described Class is so numerous and/or some of its Members

 unknown at this time, and collectively numbering nearly one thousand that joinder

 of all Members is impracticable.

       355. The State Defendants’ utilization of the complained of unconstitutional

 procedures presents to this District Court an active case and controversy.

       356. There are numerous questions of fact and law common to the Class that

 do not involve any varying details pertaining to their individual situation, nor are

 damages being sought, but instead uniform declaratory relief against the

 unenforceability of all such disciplinary actions is being sought as contrary to the

 Hawaii State Constitution, requiring Quo Warranto, Ultra Vires, Ex Post Facto,


                                          167
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 168 of 181           PageID #:
                                     168



 and/or Bill of Attainder relief as subsidiary constitutional violations thereby

 occurring until the unconstitutional procedures challenged herein are remedied.

       357. Attorney Dubin’s Client Plaintiffs’ claims are typical of the claims of the

 Class in that Attorney Dubin’s legal services were denied to them, both directly and

 indirectly, due to both the smear publicity and the disbarment due to the

 unconstitutional actions of the Hawaii Supreme Court and its attorney disciplinary

 procedures complained of herein, while he and his state law license are each still

 vulnerable, liable and subject to the Hawaii Supreme Court’s post-disbarment orders

 and requirements in numerous ways.

       358. Declaratory, immediate emergency relief is hereby sought and is

 appropriate with respect to the Class as a whole where the State Defendants are

 applying and continue to apply the complained of disciplinary procedures, on

 grounds uniformly applicable to the Plaintiff Class.

       359. The Plaintiff Class Representatives and the Plaintiff Class are

 represented by legal counsel who will adequately represent the class and who have

 the financial wherewithal to do so.

       360. A Class Action is superior to other available methods for a fair and

 efficient adjudication of this matter in that the prosecution of separate actions by

 individual Class Members would unduly burden this District Court and create the




                                         168
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 169 of 181           PageID #:
                                     169



 possibility of conflicting adjudications and whereas many Members of the Class are

 reluctant to individually raise the within issues fearful of retaliation.

          361. Sovereign immunity does not bar this action, which seeks a declaratory

 judgment and neither injunctive relief nor damages from the State Defendants.

          362. Judicial immunity does not bar this action, which seeks a declaratory

 judgment and neither injunctive relief against nor damages from the State

 Defendants.

          363. Res Judicata does not bar this action, whose underlying issues have not

 been adjudicated elsewhere nor by the Class and which challenge is also based on

 fraud.

          364. Rooker-Feldman does not bar this action, whose underlying issues have

 not been fully adjudicated elsewhere in any Hawaii State Court nor by the Class.

          365. Abstention is not available to this District Court on these underlying

 issues which involve substantive federal Due Process Guaranties.

                                 COUNT SEVEN
                    Individual Action for Actual and Punitive
                Damages by Attorney Dubin Against all Civil Rights
           Defendants for Their Unconstitutional Violation of Due Process

          366. Every allegation in every Paragraph hereinabove is hereby incorporated

 hereinbelow in full support of Count Seven of this Verified Complaint.

          367. The basis for Count Seven is that the Civil Rights Defendants, each

 operating as state actors without good faith under color of state law, individually or
                                           169
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 170 of 181            PageID #:
                                     170



 two or more conspired to target Attorney Dubin, hiding disqualifying conflicts of

 interest and exculpating evidence, and providing false information to the Hawaii

 Supreme Court through hidden false ex parte communications, designed to get him

 disbarred, denying Attorney Dubin his constitutionally protected right to a fair

 hearing as shown in the chart on Pages 30-31, supra, all in violation of the Due

 Process constitutional guaranties to a fair hearing embodied in the Fourteenth

 Amendment to the Constitution of the United States of America.

          368. Attorney Dubin brings this Action as an Individual Action against all

 Civil Rights Defendants pursuant to 28 U.S.C. § 1983.

          369. Attorney Dubin seeks actual damages against each and all Civil Rights

 Defendants for the millions of dollars in economic damage and destruction done to

 his law practice, and for the incalculable damage done to his health due to the

 enormous stress caused that triggered his early 2020 heart attack, subject to proof at

 trial.

          370. Attorney Dubin also seeks punitive damages against each and all Civil

 Rights Defendants in that the above referenced damage intentionally and wantonly

 caused, each and all conspiring together, was the result of their criminal indifference

 to his financial and physical health and safety and that of his Clients, and to his

 reputation and livelihood, justifying an exemplary award against Civil Rights




                                          170
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 171 of 181           PageID #:
                                     171



 Defendants, jointly and severely, of at least ten times his actual damages, subject to

 proof at trial.

        371. Sovereign immunity does not bar this action, as this Count is not against

 the State of Hawaii whose state treasury is not liable for a damage award against the

 Civil Rights Defendants, and the Civil Rights Defendants are not paid by State funds.

        372. Judicial immunity does not bar this action, since none of the Civil Rights

 Defendants acted in good faith, none were performing legitimate judicial functions,

 none operated within the protection of any enforcement quasi-judicial structure that

 had constitutional or legislative standing in Hawaii law, none had any immunity

 conferred upon them by the Hawaii State Legislature, and all of them separately

 defrauded Attorney Dubin and the Hawaii Supreme Court.

        373. Res Judicata does not bar this action, whose underlying issues have not

 been fully adjudicated elsewhere and which challenge herein is also based on fraud

 waged against Attorney Dubin and the Hawaii Supreme Court by the Civil Rights

 Defendants.

        374. Rooker-Feldman does not bar this action, whose underlying issues have

 not been adjudicated elsewhere in any Hawaii State Court and which do not directly

 challenge the Hawaii Supreme Court’s disbarment order aforesaid.

                                COUNT EIGHT
                   Individual Action for Actual and Punitive
               Damages by Client Plaintiffs Against all Civil Rights
          Defendants for Their Unconstitutional Violation of Due Process
                                          171
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 172 of 181           PageID #:
                                     172




       375. Every allegation in every Paragraph hereinabove is hereby incorporated

 hereinbelow in full support of Count Eight of this Verified Complaint.

       376. The basis for Count Eight is that the Civil Rights Defendants, each

 operating as state actors without good faith under color of state law, individually or

 two or more conspired to target Attorney Dubin, hiding disqualifying conflicts of

 interest and exculpating evidence, and providing false information to the Hawaii

 Supreme Court through hidden false ex parte communications, designed to get him

 disbarred, denying Attorney Dubin his constitutionally protected right to a fair

 hearing as shown in the chart on Pages 30-31, supra, all in violation of the Due

 Process constitutional guaranties to a fair hearing embodied in the Fourteenth

 Amendment to the Constitution of the United States of America, and all directly

 negatively impacting Client Plaintiff’s cases and finances.

       377. Attorney Dubin’s Client Plaintiffs bring this Action as an Individual

 Action against all Civil Rights Defendants pursuant to 28 U.S.C. § 1983.

       378. Client Plaintiffs seek actual damages against each and all Civil Rights

 Defendants for the financial harm done to their cases and to the emotional stress they

 caused them, subject to proof at trial.

       379. Client Plaintiffs also seek punitive damages against each and all Civil

 Rights Defendants in that the above referenced damage they intentionally and

 wantonly caused, each and all conspiring together, was the result of their criminal
                                           172
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 173 of 181          PageID #:
                                     173



 indifference to Client Plaintiffs’ finances and livelihood, justifying an exemplary

 award to them against Civil Rights Defendants, jointly and severely, of at least ten

 times their actual damages, subject to proof at trial or through the appointment of a

 Master to allocate the individual amount of such an award.

       380. Sovereign immunity does not bar this action, as this Count is not against

 the State of Hawaii whose state treasury is not liable for a damage award against the

 Civil Rights Defendants, and the Civil Rights Defendants are not paid by State funds.

       381. Judicial immunity does not bar this action, since none of the Civil Rights

 Defendants acted in good faith, none were performing legitimate judicial functions,

 none operated within the protection of any enforcement quasi-judicial structure that

 had constitutional or legislative standing in Hawaii law, none had any immunity

 conferred upon them by the Hawaii State Legislature, and all of them separately

 defrauded Attorney Dubin and the Hawaii Supreme Court.

       382. Res Judicata does not bar this action, whose underlying issues have not

 been fully adjudicated elsewhere and which challenge herein is also based on fraud

 waged against Attorney Dubin and the Hawaii Supreme Court by the Civil Rights

 Defendants.

       383. Rooker-Feldman does not bar this action, whose underlying issues have

 not been adjudicated elsewhere in any Hawaii State Court and which do not directly

 challenge the Hawaii Supreme Court’s disbarment order aforesaid.


                                         173
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 174 of 181           PageID #:
                                     174



                                 COUNT NINE
             Individual Action for Actual and Punitive Damages by
             Attorney Dubin Against all Civil Rights Defendants for
             Their Unconstitutional Violation of Freedom of Speech

       384. Every allegation in every Paragraph hereinabove is hereby incorporated

 hereinbelow in full support of Count Nine of this Verified Complaint.

       385. The basis for Count Nine is that the Civil Rights Defendants, each

 operating as state actors without good faith under color of state law, individually or

 two or more conspired to target Attorney Dubin largely to remove him as a local,

 national talk show host whose principal motivation was revealed when the ODC, for

 example, complained to the Hawaii Supreme Court, supra, that Dubin’s radio show

 was “a menace to the general public.”

       386. With that admission, the Civil Rights Defendants showed that they

 wanted to cancel Dubin’s radio show, and did so by hiding disqualifying conflicts

 of interest and exculpating evidence, and providing false information to the Hawaii

 Supreme Court through hidden false ex parte communications, designed to get him

 disbarred, denying Attorney Dubin his constitutionally protected right to a fair

 hearing as shown in the chart on Page 28, supra, all in violation of the Due Process

 constitutional guaranties to a fair hearing embodied in the Fourteenth Amendment

 to the Constitution of the United States of America.

       387. Attorney Dubin brings this Action as an Individual Action against all

 Civil Rights Defendants, as the evidence at trial may show so conspired with each
                                          174
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 175 of 181            PageID #:
                                     175



 other, brought pursuant to 28 U.S.C. § 1983 and the First Amendment to the

 Constitution of the United States of America.

        388. Attorney Dubin seeks actual damages against each and all Civil Rights

 Defendants responsible for seeking to remove him from the air, as was the result of

 his disbarment, for the millions of dollars in economic damage and destruction done

 to his law practice, and for the incalculable damage done to his health due to the

 enormous stress they caused that triggered his early 2020 heart attack, subject to

 proof at trial.

        389. Attorney Dubin also seeks punitive damages against each and all Civil

 Rights Defendants whose actions were so motivated, in that the above referenced

 damage they intentionally and wantonly caused, each and all conspiring together,

 was the result of criminal indifference to his financial and physical health and safety

 and that of his Clients, and to his reputation and livelihood, justifying an exemplary

 award against such Civil Rights Defendants, jointly and severely, of at least ten times

 his actual damages, subject to proof at trial.

        390. Sovereign immunity does not bar this action, as this Count is not against

 the State of Hawaii whose state treasury is not liable for a damage award against the

 Civil Rights Defendants, and the Civil Rights Defendants are not paid by State funds.

        391. Judicial immunity does not bar this action, since none of the Civil Rights

 Defendants acted in good faith, none were performing legitimate judicial functions,


                                           175
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 176 of 181         PageID #:
                                     176



 none operated within the protection of any enforcement quasi-judicial structure that

 had constitutional or legislative standing in Hawaii law, none had any immunity

 conferred upon them by the Hawaii State Legislature, and all of them defrauded

 Attorney Dubin and the Hawaii Supreme Court.

       392. Res Judicata does not bar this action, whose underlying issues have not

 been fully adjudicated elsewhere and which challenge herein is also based on fraud

 waged against Attorney Dubin and the Hawaii Supreme Court by the Civil Rights

 Defendants.

       393. Rooker-Feldman does not bar this action, whose underlying issues have

 not been adjudicated elsewhere in any Hawaii State Court and which do not directly

 challenge the Hawaii Supreme Court’s disbarment order aforesaid.

                            I. PRAYER FOR RELIEF

       394. Attorney Dubin and his Client Plaintiffs seek a Judgment of this United

 States District Court, with class certification or otherwise, pursuant to the Equal

 Protection and Due Process Guaranties of the Fourteenth Amendment to the

 Constitution of the United States of America, declaring the Hawaii Supreme Court’s

 attorney disciplinary structure described hereinabove to be unconstitutional as

 promulgated and/or as applied, and unconstitutional pursuant to the Constitution of

 the State of Hawaii as neither the Hawaii Supreme Court’s inherent authority nor its

 delegated authority from the Hawaii State Legislature.


                                         176
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 177 of 181            PageID #:
                                     177



          395. Attorney Dubin and his Client Plaintiffs seek a Judgment of this United

 States District Court, with class certification or otherwise, pursuant to the Equal

 Protection and Due Process Guaranties of the Fourteenth Amendment to the

 Constitution of the United States of America, awarding them and/or their harmed

 Class Members respectively their actual and punitive damages according to proof at

 trial.

          396. Attorney Dubin seeks a separate and independent Judgment of this

 United Sates District Court pursuant to the Freedom of Speech Guaranty of the First

 Amendment to the Constitution of the United States of America, awarding him his

 actual and punitive damages according to proof at trial.

          397. All Plaintiffs seek attorneys’ fees and court costs.

                SUMMARY OF NINE CLAIMS FOR RELIEF

   NUMBER          NATURE        BASIS OF        CLAIM         CLAIM          THE
   OF EACH         OF EACH        EACH          MADE BY       AGAINST       RELIEF
    COUNT           CLAIM         CLAIM          WHOM          WHOM        SOUGHT
     Count           Class         Ultra         Attorney       State      Declaratory
      One           Action         Vires          Dubin       Defendants    Judgment
     Count           Class         Ultra          Client        State      Declaratory
      Two           Action         Vires        Plaintiffs    Defendants    Judgment
     Count           Class         Equal         Attorney       State      Declaratory
     Three          Action       Protection       Dubin       Defendants    Judgment
     Count           Class         Equal          Client        State      Declaratory
     Four           Action       Protection     Plaintiffs    Defendants    Judgment
     Count           Class          Due          Attorney       State      Declaratory
      Five          Action        Process         Dubin       Defendants    Judgment
     Count           Class          Due           Client        State      Declaratory
      Six           Action        Process       Plaintiffs    Defendants    Judgment
                                             177
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 178 of 181         PageID #:
                                     178



     Count        Class         Due            Attorney     Civ. Rights Actual/Pun.
     Seven        Action      Process           Dubin       Defendants Damages
     Count      Individual      Due             Client      Civ. Rights Actual/Pun.
     Eight        Action      Process          Plaintiffs   Defendants Damages
     Count      Individual   Freedom           Attorney     Civ. Rights Actual/Pun.
     Nine         Action     of Speech          Dubin       Defendants Damages

 Dated: Honolulu, Hawaii; April 9, 2021.
                                               Respectfully submitted,

                                                 /s/ Keith K. Kiuchi
                                               __________________________
                                               KEITH K. KIUCHI
                                               Attorney for Gary Victor Dubin

                                                 /s/ Gary Victor Dubin
                                               __________________________
                                               GARY VICTOR DUBIN
                                               Attorney for Client Plaintiffs




                                         178
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 179 of 181            PageID #:
                                     179




                  VERIFICATION BY GARY VICTOR DUBIN

 I, GARY VICTOR DUBIN, HEREBY DECLARE:

        1. I am a Plaintiff and an Attorney for my named clients in this action, and I

 make the within statements of my own personal firsthand knowledge.

        2. The facts set forth in this Complaint are true and correct, and I am prepared

 to so testify.

        3. The charges against me supposedly justifying my disbarment were false. I

 was targeted. By targeted, I mean the practice of a Prosecutor, or a Hearing Officer,

 or even a Judge or Justice assigned to one’s case deciding in advance to find one

 guilty of something and then reengineering the facts to support the result desired, if

 necessary in the process intentionally overlooking material exculpating facts.

      I Declare Under Penalty Of Perjury Under The Laws Of The United States Of
 America That The Foregoing Is True And Correct. Executed At Honolulu, Hawaii
 On April 9, 2021.

                                                 /s/ Gary Victor Dubin
                                                _____________________
                                                GARY VICTOR DUBIN




                                          179
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 180 of 181           PageID #:
                                     180




                  VERIFICATION BY JOHN D. WAIHEE III

 I, JOHN D. WAIHEE, HEREBY DECLARE:

       1. I am a Member of the Bar of this Court, and I make the within statements

 based upon my own personal firsthand knowledge.

       2. In the many positions I have held both in the State Legislature and as

 Governor, I have met and interacted with countless Members of the Hawaii Bar,

 including Mr. Dubin who I have worked closely with for a number of years and who

 in my experience without reservation is among the most honest and contributing

 Members of our entire legal community and who does not deserve to be disbarred.

       3. I say this not only as a knowledgeable friend in support of his character and

 his worth as a practicing attorney to this State, and certainly not because of that

 friendship alone, but instead because I sat through the many prehearing conferences

 and the seven days of his disciplinary hearings, witnessing firsthand the abuse he

 experienced and can verify the truth of his factual representations to this Court in

 these papers, including personally eye-witnessing the extraordinary manner in which

 he was constantly denied due process of law as he summarizes for the Court.

       4. Mr. Dubin has been the champion of the rights of ordinary people in our

 community who are neither wealthy nor influential, as their advocate and without




                                         180
Case 1:21-cv-00175-JAO-KJM Document 1 Filed 04/09/21 Page 181 of 181          PageID #:
                                     181



 regard to his own personal financial sacrifices, and most of his cases have been of a

 pro bono nature, including the many important decisions he has secured in our Court.

       5. Some talk about Access to Justice. Mr. Dubin in his area of practice has

 done more than talk about it; through his advocacy and the response of our appellate

 courts in his cases he has created Access to Justice for thousands of Hawaii

 homeowners without seeking any personal recognition or monetary or system

 rewards.

       6. A people’s practice such as his, however, spawns many irritated and

 powerful adversaries and unseen vendettas, not an uncommon experience to many

 of us as well, even though he serves as advocate and not decision maker in so many

 of his more than 100 successful appeals.

       7. This is a practice and a people’s advocate who this Court should be

 protected and applauded, not disbarred on such a flawed record.

       8. The entire attorney regulatory system in Hawaii needs to be reexamined

 that has fostered such undeserved personal abuse waged against such an undeniably

 contributing Member of the Hawaii Bar as Mr. Dubin.

      I Declare Under Penalty Of Perjury Under The Laws Of The United States Of
 America That The Foregoing Is True And Correct. Executed At Honolulu, Hawaii
 On April 9, 2021.

                                                /s/ John D. Waihee III
                                               _____________________
                                               JOHN D. WAIHEE III


                                         181
